           Case 19-00555-SMT                        Doc 40      Filed 10/15/19 Entered 10/15/19 17:23:29                                  Desc Main
                                                               Document     Page 1 of 151



           Fill in this information to identify the case:

 Debtor name        Synergy Law, LLC

                                                  DISTRICT OF DISTRICT OF COLUMBIA, WASHINGTON D.C.
 United States Bankruptcy Court for the:          DIVISION

 Case number (if known)        19-00555
                                                                                                                                        Check if this is an
                                                                                                                                         amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
the debtor’
          s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

      None.
       Identify the beginning and ending dates of the debtor’
                                                            s fiscal year,                   Sources of revenue                          Gross revenue
       which may be a calendar year                                                          Check all that apply                        (before deductions and
                                                                                                                                         exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and
   royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      None.
                                                                                             Description of sources of revenue           Gross revenue from
                                                                                                                                         each source
                                                                                                                                         (before deductions and
                                                                                                                                         exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before filing this
   case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years
   after that with respect to cases filed on or after the date of adjustment.)

      None.
       Creditor's Name and Address                                       Dates                  Total amount of value        Reasons for payment or transfer
                                                                                                                             Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or
   cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be
   adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3.
   Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their
   relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

      None.
       Insider's name and address                                        Dates                  Total amount of value        Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a
   foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.



Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-00555-SMT                        Doc 40      Filed 10/15/19 Entered 10/15/19 17:23:29                                       Desc Main
                                                               Document     Page 2 of 151
 Debtor       Synergy Law, LLC                                                                         Case number (if known) 19-00555



      None
       Creditor's name and address                          Describe of the Property                                         Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the
   debtor without permission or refused to make a payment at the debtor’       s direction from an account of the debtor because the debtor owed a debt.

      None
       Creditor's name and address                          Description of the action creditor took                          Date action was                  Amount
                                                                                                                             taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any
   capacity—within 1 year before filing this case.

       None.
              Case title                                     Nature of case              Court or agency's name and                 Status of case
              Case number                                                                address
       7.1.   Joel Q Alston, Debtor                          Bankruptcy Case             Virginia Eastern District                     Pending
              19-30432-KLP                                                               Court                                         On appeal
                                                                                         1701 W Main St                              Concluded
                                                                                         Richmond, VA 23220-4634

       7.2.   Daniel Mcdermott UST, v.                       Bankruptcy                  US Bankruptcy Court GA                      Pending
              Synergy Law                                    Adversary                   Southern District                             On appeal
              18-01013                                       Proceeding                  709 Erika Ln
                                                                                                                                       Concluded
                                                                                         Augusta, GA 30901

       7.3.   Michael W. Berkobien                           Bankruptcy Case             US Bankruptcy Court MI                        Pending
              19-20288                                                                   Northern District                             On appeal
                                                                                         PO Box 911                                  Concluded
                                                                                         Bay City, MI 48707-0911

       7.4.   John W. Bruce                                  Bankruptcy Case             Tennessee Middle District                     Pending
              19-00393                                                                   Bankruptcy Cou                                On appeal
                                                                                         701 Broadway Ste 170                        Concluded
                                                                                         Nashville, TN 37203-3979

       7.5.   Kelly Collins                                  Bankruptcy Case             Eastern District of                           Pending
              19-30669                                                                   Michigan Bankruptcy                           On appeal
                                                                                         600 Church St Rm 140                        Concluded
                                                                                         Flint, MI 48502-1214

       7.6.   Bankruptcy Administrator v.                    Bankruptcy Case             North Carolina Middle                         Pending
              Synergy Law                                                                District Bankruptc                            On appeal
              19-06005                                                                   PO Box 26100                                Concluded
                                                                                         Greensboro, NC
                                                                                         27402-6100

       7.7.   US Trustee v. Synergy Law                      Advesary                    Kansas Bankruptcy Court                       Pending
              18-05126                                       Proceeding                  401 N Market St                               On appeal
                                                                                         Wichita, KS 67202-2089                      Concluded




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
          Case 19-00555-SMT                         Doc 40      Filed 10/15/19 Entered 10/15/19 17:23:29                                 Desc Main
                                                               Document     Page 3 of 151
 Debtor       Synergy Law, LLC                                                                         Case number (if known) 19-00555



              Case title                                     Nature of case              Court or agency's name and           Status of case
              Case number                                                                address
       7.8.   US Trustee v. Synergy Law                      Bankrupcty                  Louisiana Eastern District            Pending
              19-01116                                       Advesary                    Bankruptcy Co                           On appeal
                                                             Proceeding                  500 Poydras St Ste B-601
                                                                                                                                 Concluded
                                                                                         New Orleans, LA
                                                                                         70130-3319

       7.9.   US Trustee v. Synergy Law                      Advesary                    Missouri Western District               Pending
              18-04210                                       Proceeding                  Bankruptcy Cou                          On appeal
                                                                                         400 E 9th St                          Concluded
                                                                                         Kansas City, MO
                                                                                         64106-2607

       7.10 Brian Mccarty                                    Bankruptcy Case             Maryland District                       Pending
       .    18-15416                                                                     Bankruptcy Court                        On appeal
                                                                                         101 W Lombard St                      Concluded
                                                                                         Baltimore, MD 21201-2605

       7.11 Bankruptcy Admistrator v.                        Advesary                    North Carolina Eastern                  Pending
       .    Synergy Law                                      Proceeding                  Bankruptcy Court                        On appeal
              19-00014                                                                   PO Box 791                            Concluded
                                                                                         Raleigh, NC 27602-0791

       7.12 Adam Mcninch                                     Bankruptcy Case             Texas Western Bankruptcy                Pending
       .    19-60115                                                                     Court                                   On appeal
                                                                                         800 Franklin Ave Rm 140               Concluded
                                                                                         Waco, TX 76701-1934

       7.13 Mildred Page                                     Bankruptcy Case             Ohio Northern Bankruptcy                Pending
       .    19-60098                                                                     Court                                   On appeal
                                                                                         401 McKinley Ave SW                   Concluded
                                                                                         Canton, OH 44702-1745

       7.14 US Trustee v. Synergy Law                        Advesary                    Ohio Southern Bankruptcy                Pending
       .    19-01016                                         Proceeding                  Court                                   On appeal
                                                                                         221 E 4th St                          Concluded
                                                                                         Cincinnati, OH 45202-4124

       7.15 Helen Shippy                                     Bankruptcy Case             South Carolina Bankruptcy               Pending
       .    19-00130                                                                     Court                                   On appeal
                                                                                         1835 Assembly St Ste 953              Concluded
                                                                                         Columbia, SC 29201-2448

       7.16 Richard Sulfaro, Sr                              Bankruptcy Case             Michigan Southern                       Pending
       .    18-54597                                                                     Bankruptcy Court                        On appeal
                                                                                         211 W Fort St                         Concluded
                                                                                         Detroit, MI 48226-3269

       7.17 Robert Mitchell                                  Bankruptcy Case             Washington Eastern                      Pending
       .    19-01161                                                                     Bankruptcy Court                        On appeal
                                                                                         PO Box 2164                           Concluded
                                                                                         Spokane, WA 99210-2110

       7.18 John Ballard v. Synergy Law                      Advesary                    Louisiana Middle                      Pending
       .    19-1016                                          Proceeding                  Bankruptcy Court                        On appeal
                                                                                         707 Florida St Ste 119
                                                                                                                                 Concluded
                                                                                         Baton Rouge, LA
                                                                                         70801-1713


Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-00555-SMT                        Doc 40      Filed 10/15/19 Entered 10/15/19 17:23:29                                     Desc Main
                                                               Document     Page 4 of 151
 Debtor      Synergy Law, LLC                                                                          Case number (if known) 19-00555



              Case title                                     Nature of case              Court or agency's name and              Status of case
              Case number                                                                address
       7.19 Smith v. Synergy Law, LLC                        Civil Case                  US District Court District of                 Pending
       .    19-00349                                                                     Columbia                                      On appeal
                                                                                         333 Constitution Ave NW                  Concluded
                                                                                         Washington, DC
                                                                                         20001-2802

       7.20 Civil Investigative Demand                       CIvil Investigative         Virgnia Attorney General's               Pending
       .    CID No. 2 Synergy Law                            Demand                      Office                                        On appeal
                                                                                         202 N 9th St
                                                                                                                                       Concluded
                                                                                         Richmond, VA 23219-3424

       7.21 Daye, Jessie v. SYnergy Law                      Civil Case                  Prince William County                    Pending
       .    LLC                                                                          General District                              On appeal
              Daye, Jessie v. SYnergy Law                                                9311 Lee Ave # 308
                                                                                                                                       Concluded
              LLC                                                                        Manassas, VA 20110-5555

       7.22 SMART BUSINESS vs.                               Corporate                   Nassau Supreme Court                     Pending
       .    SYNERGY LAW LLC                                  Lawsuit                     100 Supreme Court Dr                          On appeal
              0610073/2019                                                               Mineola, NY 11501-4815
                                                                                                                                       Concluded


       7.23 BENJAMIN & JACQUELINE                            Bankruptcy Case             Pennsylvania Eastern                          Pending
       .    FISHER                                                                       Bankruptcy Court                              On appeal
              19-10936                                                                   601 Market St                            Concluded
                                                                                         Philadelphia, PA 19106


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      None

 Part 4:     Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the
   gifts to that recipient is less than $1,000

      None
              Recipient's name and address                   Description of the gifts or contributions                  Dates given                            Value


 Part 5:     Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

      None
       Description of the property lost and how             Amount of payments received for the loss                    Dates of loss               Value of property
       the loss occurred                                                                                                                                         lost
                                                            If you have received payments to cover the loss, for
                                                            example, from insurance, government compensation, or
                                                            tort liability, list the total received.

                                                            List unpaid claims on Official Form 106A/B (Schedule
                                                            A/B: Assets –Real and Personal Property).

 Part 6:     Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this
    case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing
    a bankruptcy case.
Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-00555-SMT                        Doc 40      Filed 10/15/19 Entered 10/15/19 17:23:29                                    Desc Main
                                                               Document     Page 5 of 151
 Debtor        Synergy Law, LLC                                                                        Case number (if known) 19-00555




       None.
                 Who was paid or who received the              If not money, describe any property transferred               Dates                Total amount or
                 transfer?                                                                                                                                 value
                 Address
       11.1.     Law Offices of Jeffrey M.
                 Sherman
                 1600 N Oak St Apt 1826
                 Arlington, VA 22209-2770                                                                                    08/16/2019                 $7,500.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a
    self-settled trust or similar device.
    Do not include transfers already listed on this statement.

      None.
       Name of trust or device                                 Describe any property transferred                     Dates transfers              Total amount or
                                                                                                                     were made                             value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within 2
    years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both
    outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

      None.
               Who received transfer?                        Description of property transferred or                     Date transfer was         Total amount or
               Address                                       payments received or debts paid in exchange                made                               value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


      Does not apply
                 Address                                                                                                 Dates of occupancy
                                                                                                                         From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.

                 Facility name and address                   Nature of the business operation, including type of services the          If debtor provides meals
                                                             debtor provides                                                           and housing, number of
                                                                                                                                       patients in debtor’
                                                                                                                                                         s care

 Part 9:       Personally Identifiable Information




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5

Software Copyright (c) 2019 CINGroup - www.cincompass.com
          Case 19-00555-SMT                         Doc 40      Filed 10/15/19 Entered 10/15/19 17:23:29                                 Desc Main
                                                               Document     Page 6 of 151
 Debtor        Synergy Law, LLC                                                                        Case number (if known) 19-00555



16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’
                                                                                                        s name, or for the debtor’
                                                                                                                                 s benefit, closed, sold, moved,
    or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                 Financial Institution name and              Last 4 digits of           Type of account or           Date account was     Last balance before
                 Address                                     account number             instrument                   closed, sold,         closing or transfer
                                                                                                                     moved, or
                                                                                                                     transferred
       18.1.     PNC                                         XXXX-2458                   Checking                                                       $0.00
                 7800 Sudley Rd                                                          Savings
                 Manassas, VA 20109-2804                                                 Money Market
                                                                                         Brokerage
                                                                                        Other Business
                                                                                        Checking

       18.2.     Capitol One Bank                            XXXX-3410                   Checking                                                       $0.00
                 8120 Sudley Rd                                                          Savings
                 Manassas, VA 20109-3402                                                 Money Market
                                                                                         Brokerage
                                                                                        Other     IOLTA

       18.3.     PNC                                         XXXX-2423                   Checking                                                       $0.00
                 7800 Sudley Rd                                                          Savings
                 Manassas, VA 20109-2804                                                 Money Market
                                                                                         Brokerage
                                                                                        Other IOLTA
                                                                                        Checking

       18.4.     Capitol One Bank                            XXXX-0777                   Checking                                                 $-1,296.76
                 8120 Sudley Rd                                                          Savings
                 Manassas, VA 20109-3402                                                 Money Market
                                                                                         Brokerage
                                                                                        Other Operating
                                                                                        Checking

       18.5.     Capitol One Bank                            XXXX-4741                   Checking                                                 $-3,088.70
                 8120 Sudley Rd                                                          Savings
                 Manassas, VA 20109-3402                                                 Money Market
                                                                                         Brokerage
                                                                                        Other     Petty
                                                                                        Cash


Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6

Software Copyright (c) 2019 CINGroup - www.cincompass.com
          Case 19-00555-SMT                         Doc 40      Filed 10/15/19 Entered 10/15/19 17:23:29                                    Desc Main
                                                               Document     Page 7 of 151
 Debtor      Synergy Law, LLC                                                                          Case number (if known) 19-00555



19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.


      None
       Depository institution name and address                    Names of anyone with access            Description of the contents               Do you still
                                                                  to it                                                                            have it?
                                                                  Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which
    the debtor does business.


      None
       Facility name and address                                  Names of anyone with access            Description of the contents               Do you still
                                                                  to it                                                                            have it?


 Part 11:    Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list
    leased or rented property.

    None

 Part 12:    Details About Environment Information

For the purpose of Part 12, the following definitions apply:
      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
      affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
      operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
      harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                 Court or agency name and               Nature of the case                        Status of case
       Case number                                                address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.

       Site name and address                                      Governmental unit name and                 Environmental law, if known           Date of notice
                                                                  address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 7

Software Copyright (c) 2019 CINGroup - www.cincompass.com
          Case 19-00555-SMT                         Doc 40      Filed 10/15/19 Entered 10/15/19 17:23:29                                      Desc Main
                                                               Document     Page 8 of 151
 Debtor      Synergy Law, LLC                                                                          Case number (if known) 19-00555



       Site name and address                                      Governmental unit name and                 Environmental law, if known              Date of notice
                                                                  address

 Part 13:    Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

      None
    Business name address                                   Describe the nature of the business              Employer Identification number
                                                                                                             Do not include Social Security number or ITIN.

                                                                                                             Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’
                                                                       s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                      Date of service
                                                                                                                                             From-To
       26a.1.       Synergy Staffing
                    8870 Rixlew Ln Ste 201
                    Manassas, VA 20109-3795

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’
                                                                                     s books of account and records or prepared a financial statement within 2
         years before filing this case.

           None
       Name and address                                                                                                                      Date of service
                                                                                                                                             From-To
       26b.1.       Synergy Staffing
                    8870 Rixlew Ln Ste 201
                    Manassas, VA 20109-3795

    26c. List all firms or individuals who were in possession of the debtor’
                                                                           s books of account and records when this case is filed.

           None
       Name and address                                                                                    If any books of account and records are unavailable,
                                                                                                           explain why
       26c.1.       Synergy Staffing
                    8870 Rixlew Ln Ste 201
                    Manassas, VA 20109-3795

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
         within 2 years before filing this case.

          None
       Name and address

27. Inventories
    Have any inventories of the debtor’
                                      s property been taken within 2 years before filing this case?

           No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                        Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                           or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in
    control of the debtor at the time of the filing of this case.

Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 8

Software Copyright (c) 2019 CINGroup - www.cincompass.com
          Case 19-00555-SMT                         Doc 40      Filed 10/15/19 Entered 10/15/19 17:23:29                                 Desc Main
                                                               Document     Page 9 of 151
 Debtor      Synergy Law, LLC                                                                          Case number (if known) 19-00555



       Name                                         Address                                              Position and nature of any interest   % of interest, if
                                                                                                                                               any
       Dave Maresca                                 13159 Lakehill Dr                                    CEO                                   90
                                                    Nokesville, VA 20181-3329

       Name                                         Address                                              Position and nature of any interest   % of interest, if
                                                                                                                                               any
       Scott Marinelli                              67 Black River Rd                                    CFO, Managing Partner                 10
                                                    Long Valley, NJ 07853-3065



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
    of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
           Yes. Identify below.

       Name                                         Address                                              Position and nature of any        Period during which
                                                                                                         interest                          position or interest
                                                                                                                                           was held
       Scott Marinelli                              67 Black River Rd                                    Managing partner, CFO
                                                    Long Valley, NJ 07853-3065


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans,
    credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.

              Name and address of recipient                   Amount of money or description and value of               Dates              Reason for providing
                                                              property                                                                     the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

    Name of the parent corporation                                                                           Employer Identification number of the parent
                                                                                                             corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                 Employer Identification number of the parent
                                                                                                             corporation

 Part 14:    Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection
      with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in thisStatement of Financial Affairs and any attachments and have a reasonable belief that the information is true and




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-00555-SMT                        Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29                                      Desc Main
                                                          Document    Page 10 of 151
 Debtor      Synergy Law, LLC                                                                          Case number (if known) 19-00555



       correct.

       I declare under penalty of perjury that the foregoing is true and correct.

 Executed on        October 15, 2019

 /s/    Dave Maresca                                                  Dave Maresca
 Signature of individual signing on behalf of the debtor              Printed name

 Position or relationship to debtor          CEO, Synergy Law, LLC
Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
No
 Yes




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 10

Software Copyright (c) 2019 CINGroup - www.cincompass.com
  Case 19-00555-SMT     Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29       Desc Main
                              Document    Page 11 of 151


                                                                           TOTAL AMOUNT
 CLIENT NAME                              ADDRESS                              OWED


   Hammond,
    Machell              5164 Marigny Street, New Orleans, LA. 70122         $3,875.00

Weathers, Jeffrey                                                            $1,500.00




  Howie, Dana            411 Phillips 213 Road, West Helena, AR. 72390       $2,775.00




 Carter, Marquis          1086 Trent Boulevard, Lexington, KY. 40517          $200.00




 Black, Patricia             109 Wilson Way, Piedmont, SC. 29673             $2,000.00




Tuttle, Randolph           3020 West Glen Avenue, Peoria, IL. 61615          $1,650.00




 Carter, Renaya           88 Lee County Road 61, Auburn, AL. 36832           $2,025.00

  Bailey, Judith                                                              $775.00

 Agard, Patricia                                                             $1,400.00




   Shaw, Ann                14 Bluepoint Road, Fairhaven, MA. 2715           $1,550.00




Gonzalez, Rafael      7341 Brunswick Avenue N, Brooklyn Park, MN 35443       $2,300.00




Balassone, Arthur     12 West Harmony 58th Street, Beach Haven, NJ. 8008     $1,100.00




Prince, Tevester            68 Sunset Drive, Mount Holly, NJ. 08060          $4,500.00
  Case 19-00555-SMT    Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29       Desc Main
                             Document    Page 12 of 151




  Bell, Carolyn             323 Tram Road, MountOlive, NC. 28365             $600.00




 Burgess, Jerry            314 Railroad Avenue, Ambler, PA. 19002            $5,400.00




  Ellis, Robert       3111 Wheatfield Boulevard, Jeffersonville, IN. 47130   $1,300.00




Fitzpatrick, Tom      136 North Church Street, Clifton Heights, PA. 19018    $2,000.00




 Mills, Leonard            2319 Sizer Road, Beaverdam, VA. 23015             $1,000.00




 Gardner, Keith             11 Winter Street, Amesbury, MA. 01913            $550.00




 Norman, Kain             618 East 2nd Street, Aberdeen, WA. 98520           $775.00




Riles Sr., Kaazon          434 Nixon Street, Jacksonville, FL. 32204         $1,450.00




  Lane, Angie             5003 Kenton View, San Antonio, TX. 78240           $1,350.00




 Cowley, David           1615 Bland Howell Road, Kinston, NC. 28504          $1,100.00




  Keogh, Dave          39372 State Highway 65, Nashwauk, MN. 55769           $550.00


Levin-Edmiston,
     Leslie              1619 Rose Glen Road, Havertown, PA. 19083           $1,275.00
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                            Document    Page 13 of 151




Scott, David and
   Adrianne              35 Bridlebrook Lane, Newark, DE. 19711         $775.00




Shriner, Shirley       3244 Stemple Pass Road, Lincoln, MT. 59639       $600.00




Lindman, Michael        4245 NE 34th Court, Des Moines, IA. 50317       $550.00


Nunley, Kathleen           3003 Angel Place, Bowie, MD. 20716           $3,100.00

 Thorpe-Jones,
   Natarcia                                                             $1,250.00




  Lee, Andrew           1000 Sategna Lane, Bloomfield, NM. 87413        $1,550.00




  White, Darryl        7351 Ching Dairy Loop N, Mobile, AL. 36618       $387.50




  Nyce, Robert         2323 Queensbury Drive, Fallston, MD. 21047       $1,550.00


  Benford Jr.,
    Robert              108 Maple Avenue, Greenwood, MS. 38930          $2,200.00




 Lane, Patricia         328 Seven Pine Ave, Sandston, VA. 23150         $1,200.00


 Moore, Tracey             365 Magnolia Street, Salem, NJ. 8079         $1,450.00




Goodwine, Janis       203 Goldflower Trail, Saint Matthews, SC. 29135   $700.00




Goodman, Nancy          325 Maynard Avenue, Haysville, KS. 67060        $2,800.00




 Fountain, Anna          9618 Tracy Court, Richmond, VA. 23238          $216.34
   Case 19-00555-SMT     Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29    Desc Main
                               Document    Page 14 of 151



    Strand,
   Gwendolyn            1628 Saratoga Court, Fort Washington, MD. 20744     $1,550.00




Djuissi, Genevieve     14900 Peach Orchard Road, Silver Spring, MD. 20905   $775.00




 Keithley, Annie        08 Shannon Ferguson Cove, Indianaola, MS. 38751     $300.00




Smith, Jr., Harold           1010 Plymouth Street, Piqua, OH. 45356         $2,600.00




Alexander, Aaron
   and Alisha            12604 Tarpan Lane, Fort Washington, MD. 20744      $700.00


   Matson, Eric              90041 Eaton Lane, Eugene, OR. 97402            $300.00




   Leight, John               115 Gerard Dr., Pittsburgh, PA. 15209         $2,150.00


  Bechard, Beth                  22 Hemple Rd, Salem, NJ. 8079              $1,850.00




 King, Vivian - (9)         9 Daniel Rodney Road, Dover, DE. 19904          $1,550.00

  King, Vivian -
     (11011)                  11011 Pitt Road, Seaford, DE. 19973           $1,900.00


   Rutherford,
    Candye                  365 Wilmore Drive, Middletown, DE. 19709        $2,663.00

 Armstrong, Jr.,
    Gilbert                 9208 Roxanne Drive, Lanham, MD. 20726           $1,550.00


 Herbert, Arddin
     (1529)                  1529 E95th Street, Brooklyn, NY. 11236         $3,000.00


 Herbert, Arddin
    (121919)             121919 107th Avenue, QueensVillage, NY. 11429      $5,600.00
  Case 19-00555-SMT    Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29      Desc Main
                             Document    Page 15 of 151




  Warren, Eric        420 Pullbrooke Drive, North Chesterfield, VA. 23236   $1,650.00




 Shipley, Roger           120 Flanigan Road, Confluence, PA. 15424          $1,540.00


Sowell, Melanie              101 Siesta Lane, Lavonia, GA. 30553            $2,775.00




 MacNeil, David             221 Rolf Avenue, Chicopee, MA. 01020            $3,100.00




Kramer, Ray Earl       264 Ridge Hill Road, Mechanicsburg, PA. 17050        $2,300.00




Ekong, Ekong A.           271 Bucktail Road, Middletown, DE. 19709          $4,375.00


  Skerrett Jr.,
    James                29 W Hodges Avenue, Lawnside, NJ. 08045            $1,162.50




 Vaughn, Brad             2901 4th Avenue, Beaver Falls, PA. 15010          $4,650.00




 Addison, Sean            1109 Trunnel Lane, Accokeek, MD. 20607            $2,884.13




 Cobb, Douglas            238 Bishop Avenue, Baltimore, MD. 21225           $600.00




 Boyle, Patricia         9590 Turtle Creek Road, Florence, IN. 47020        $1,966.00


  Daerr, Tina &
 Hughes, Phillip         245 Back Creek Road, Champion, PA. 15622           $1,100.00




Williams, Chearal      300 50th Street SE #102, Washington, DC. 20019       $1,925.00
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                            Document    Page 16 of 151




 Breaux, Jeannie       214 W. 4th Street, Donaldsonville, LA. 70346     $1,100.00




Crook, Frederick          1315 W 1st Street, Abilene, KS. 67410         $1,575.00




Bauer, Antonette       3129 Liberty Park Way, Baltimore, MD. 21222      $2,500.00




   King, Willis       8007 Ray Leonard Court, Hyattsville, MD. 20785    $1,550.00




Sbaraglio, Steven      10 Wesley Avenue, Bernardsville, NJ. 07924       $1,000.00




 Frazier, William     12107 Merit Grove Court, Midlothian, VA. 23112    $1,550.00


Saldana, Edwardo
     & Julia            279 County Road 5716, Natalia, TX. 78059        $3,555.00




 Bawa, Mawiyah          406 N. 53rd Street, Philadelphia, PA. 19139     $550.00




Charoonchokanan
   , Mathuros
     (Charlie)            27 Cottage Street, Lexington, MA. 2420        $2,325.00




 Halson, Alton &
Charlie Ann Boyd-
     Halson           1810 Bluffwood Place, Round Rock, TX. 78665       $9,687.50


  West, Michael            609 Walnut Street, Bryan, TX. 77803          $4,845.83


 Silva-Sole, Joan           16 Plum Road, Riverside, RI. 2915           $250.00


   Trathowen,
    Douglas             641 Pikeview Drive, Pittsburgh, PA. 15239       $2,325.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 17 of 151



 Belinga Mayo,
   Charlotte                 9203 Turtle Dove Lane, Gaithersburg, MD. 20879    $1,100.00




 Santiago, Raul                   2024 Walker Avenue, Union, NJ. 7083          $2,200.00


   Schockling,
     Joseph                     1154 Kensington Road, Carlton, OH. 44615       $1,650.00




 Williams, Gloria   537 Seven Trails Drive, Aberdeen, MD. 21001                $550.00




 Guzman, Jose                    1647 Brill Street, Philadelphia, PA. 19124    $2,200.00




 Steindl, Jayne                  9106 Olson Drive, Eau Claire, WI. 54703       $775.00




Kurlonko, Michael                  5148 Lake Street, Glennie, MI. 48737        $250.00




 Tucker, Ralph                 5901 South Enid Circle, Fort Smith, AR. 72903   $1,300.00




Sheffler, Joseph                413 Luzerne Drive, Monroeville, PA. 15146      $450.00




 Garland, Rabbi               292 SW Aldoro Place, Port St. Lucie, FL. 34953   $1,875.00




Vargas, Rudolfo              1838 Stonewall Street, New Braunfels, TX. 78130   $550.00


  Greene, Brian                    411 Torner Road, Essex, MD. 21221           $700.00




 Coker, Rebecca                1210 Jackson Street, Madisonville, TN. 37354    $550.00
   Case 19-00555-SMT     Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29      Desc Main
                               Document    Page 18 of 151



  Brice, Iranie J.
  and James D                  34 Cherry Street, Darby, PA. 19023             $1,100.00


 Butler, Jimmy &
      Debra                 5202 Croton Place, Riverdale, MD. 20737           $600.00




   Ortiz, Sergio             45 Oak Ridge Avenue, Hillside, IL. 60162         $4,000.00


   Stiefvater III,
     Thomas                 127 Dengler Street, Pittsburgh, PA. 15210         $5,100.00




Coleman, Faunya        15318 Trinity Meadow Drive, Missouri City, TX. 77489   $775.00




  Ates, Joanne             308 Berkshire Avenue, Patterson, NJ. 07514         $5,812.50




 Pike, Maryellen         4 Indian Meadows Road, Middleboro, MA. 02346         $3,100.00


    Blackmon,
     Rodney              11806 Mary Catherine Drive, Clinton, MD. 20735       $2,325.00




Greene, Armando          1236 Cavendish Drive, Silver Spring, MD. 20905       $2,325.00


    Greenman
     Flowers,
    Stephanie               288 Hanover Road, Sandston, VA. 23150             $550.00


 Thorne, Donald               40 Heritage Road, Marlton, NJ. 08053            $700.00




Dambreville, Marie          602 Evening Star Place, Bowie, MD. 20721          $8,000.00




 Edwards, Archie               122 Pike Street, Sydney, OH. 45365             $3,875.00
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                            Document    Page 19 of 151



Matthews, Delena          1503EnnisStreet, Plainview, TX. 79702         $775.00




  Bartosavage,
     Elaine            1521 Lakewood Drive, Woodbridge, VA. 22192       $1,960.00


 Parker, Michael           1520 Gold Falls, Conway, AR. 72032           $2,640.00




Weaver, Michael        21 Sandra Lane North, Weymouth, MA. 02188        $2,000.00




 Erving, Bobby          15002 NE Davis Court, Portland, OR. 97230       $2,044.00




Wilson, Donald Jr        133 Richey Street, Hamersville, OH. 45130      $2,750.00


 Wells, Estate of
 Rosanna (Marie
     Brown)           6727 North 17th Street, Philadelphia, PA. 19126   $3,575.00




 Chase, Aretha           10647 Ashford Circle, Waldorf, MD. 20603       $2,325.00




 Wilson, James           7220 Easy Street, Temple Hills, MD. 20748      $2,325.00




Wosczyna, David       332 East 10th Avenue, Conshohocken, PA. 19428     $5,192.50




 Nelson, Edward          2460 Linnbrook Drive, Harvey, LA. 70058        $3,600.00




Thornhill, Thomas       901 Wagontire Dr., Myrtle Creek, OR. 97457      $775.00




 Chase, Aretha           10647 Ashford Circle, Waldorf, MD. 20603       $2,325.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 20 of 151




 Still, Elizabeth                 73 Penfield Lane, Sicklerville, NJ. 08081     $2,188.00




 Smith, Jennifer                  1327 W. 4th Street, Plainfield, NJ. 07063     $2,532.00




  Carey, Karen                   6165 Radecke Ave, Baltimore, MD. 21206         $2,400.00




Barrow, Thomas 10 Garobe Court, Baltimore, MD. 21207                            $1,765.00




   Kos, Barry       1641 West Cohoctah Road, Cohoctah, MI. 48816                $775.00




 Sneed, Charles                   417 Russell Road, Fort Worth, TX. 76140       $380.00


Henry, Ava Maria
    & Leroy      617 Stirling Place, Westfeilds, NJ. 07090                      $1,000.00




  Price, Wayne      13804 Lionel Lane, Rockville, MD. 20853                     $775.00




Archer, James F. 21 Peacemaker Drive, Parksburg, PA. 19365                      $7,000.00




  Jarber, Silvia    1402 Anna Lee Drive, Killeen, TX. 20747                     $1,800.00




 Lewis, Antonio     7201 Classic Circle, Shreveport, LA. 71108                  $5,143.16




Burke, The Estate
of Patsy (Adriane
    Sanford)      12597 East Kentucky Place, Aurora, CO. 80012                  $450.00
  Case 19-00555-SMT         Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                  Document    Page 21 of 151




 Gibson, Jason                1906 Bonnie Brae Street Casper, WY. 82601       $2,325.00


 Witherspoon,
    Kevin         468 Sutton Avenue, Hackensack, NJ. 07601                    $2,325.00


 Burby, Bryan     1136 Prospect Street, Ewing, NJ. 8638                       $2,325.00


 Gaines, Lloyd    8309 Deerstill Way, Clinton, MD. 20735                      $3,385.00

  Drumheller,
   Theresa        989 Candelora Dr, Pottstown, PA. 19464                      $1,725.00




  Porter, Zina    6 West Johhnson Highway, Norristown, PA. 19404              $3,025.00


Brown, Lawrence
     Alvin      1708 Carriage Lamp Court, Severn, MD. 21144                   $5,085.00




  Hall, Delanie   1850 Bulter Hill Rd, Benton, LA. 71006                      $3,100.00




 Petty, Johnny    17136 Horton HWY, Fall Branch, TN. 37656                    $125.00




    Booker,
   Constance      5880 McClelland Drive, Baton Rouge, LA. 70805               $1,550.00




  Dew, Arnita     6475 Old Highgate Drive, Elkridge, MD. 21075                $350.00




  Farrell, Sean   273 N. Bishop Ave, Clifton Heights, PA. 19018               $6,200.00




 Gaunt, Bernice
    (Lund)        14714 Kapowsin Highway East, Graham, WA. 98338              $3,200.00
  Case 19-00555-SMT         Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                  Document    Page 22 of 151




   Tew, Terry                3529 Mt. Moriah Church Rd.Clinton, NC. 28328     $1,400.00




Thompson, Debra 1391 Flint Hill Rd, Coopersburg, PA. 18036                    $8,225.00




Nicolucci, Patrick 6404 Snowman Court,, Columbia, MD. 21046                   $8,575.00


 Barnes, Beulah                  63 Tillinghast St ,, Newark, NJ. 20747       $405.00




 Martinez, Carlos 907 Cedar Avenue,, Croydon, PA. 19021                       $1,550.00




  Craig, Jerome   3634 Kenny Court, Portsmouth, VA. 23703                     $1,550.00




 Agboh, William
    Brown         3307 Southgreen Road, Windsormill, MD. 21244                $1,325.00


  Pennington,
   Steven A.      5362 Maple Vista, San Antonio, TX. 78247                    $1,400.00


   Danielwicz,
    Marjorie      27 Roosevelt Avenue, Mount Ephraim, NJ. 08059               $7,750.00




  Neely, Kevin    331 Jacklynn Street, MULLIKEN, MI. 48861                    $3,300.00




 Glenn, Elnoise               907 Hidden Lake Drive, Burleson, TX. 76028      $250.00




Redman, Sharon                115 Corlington Drive, Springfield, OH. 45506    $600.00




Sawyer, Josephus 210 Elm Street, Croydon,, PA. 19021                          $1,000.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 23 of 151



 Donofrio, Lucy    694 Carlyle Place, Union, NJ. 07083                         $5,683.33


Gilani, Patricia &
     Saajid        51 Greylynne Drive, Princeton, NJ. 08540                    $4,650.00


 Scott, Robert &
     Robin         111 South Hickman, Centralia, MO. 65240                     $1,375.00




 John, Barbara     1509 Whitewood Drive, Pittsburgh, PA. 15220                 $1,950.00


 Cole, Teressa     6530 SE Fir Ave, Portland, OR. 97206                        $1,100.00




  Horner, Faith    1834 Peace Rose Lane, Mishawaka, IN. 46544                  $1,930.00




Bowers, Douglas 14081 Pepperbox Rd, Delmar, DE. 19940                          $775.00




Bradley, Bobby     2370 Merseyside Drive, Woodbridge, VA. 22191                $9,000.00


 Miller, Beverly   576 Pinecrest St, Holland, MI. 49424                        $458.00




 Oliver, George    4036 Eagle Drive, Hearland, TX. 75126                       $3,590.84




Jacobus, Wallace 2 Matawan Road, Laurence Harbor, NJ. 08879                    $5,000.00




 Rutland, Mary
   Margaret        1637 Seeakman Drive SE, Albequerque, NM. 87123              $775.00




Castagna, James                94 Turkey Hill Road, Kerhonkson, NY. 12446      $3,098.33
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 24 of 151




 Smiley, Francis   215 Oxford Hill Lane, Havertown, PA. 19083                  $3,100.00




Castagna, James 94 Turkey Hill Road, Kerhonkson, NY. 12446                     $3,098.33




 Mason, Glenn      13 Bannington Drive, Upper Marlboro, MD. 20774              $2,325.00




Venziano, James 108 Greenbrook Dr, Marlton, NJ. 08053                          $1,550.00




Doss, Rosemary 194 Yorktown Drive, Ruther Glen, VA. 22546                      $387.50




Hearne, Yolanda 151 Rustic Colony Lane, Dickinson, TX. 77539                   $525.00


   Harris, Dru     3 Millbrooks Road, Newark, DE. 19713                        $8,525.00




 Freitag, Robert   64 Orchard Street, Bloomfeild, NJ. 07003                    $2,000.00


Epting, Rickey &
  Jacqueline     193 Carriage Lane, Joliet, IL. 60433                          $1,550.00

 Shelton, Dedra    Address not on file                                         $2,000.00




  Chittenden,
    Ronald         1309 N. Kansas Avenue, Chanute, KS. 66720                   $1,100.00


Berger-Campbell,
      Liisa      309 Alpine Drive, Ellensburg, WA. 98926                       $3,150.00


 Krause, Robert    311 N East St, Kewanee, IL. 61443                           $550.00




 Kondrlik, Mark    19600 Cherry Hill Road, Corry, PA. 16407                    $1,437.50
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 25 of 151



Robinson, Charlie
       J          190 Echols Road, Starkville, MS. 39759                        $1,512.50




  Parker, Ricky     917 Austin Street, Bay City, TX. 77414                      $2,725.00




 August, Felicia    13201 Lipton Loop, Del Valle, TX. 78617                     $550.00


 Scott, Robert A.                                                               $222.50




 Reed, Douglas      10120 Canyon Oaks Drive, Keithville, LA. 71047              $4,650.00




Hollis, Donahvan 3127 Donna Avenue, Warren, MI. 48091                           $1,825.00




 Nelson, Daniel     142 Esperance Road, Esperance, NY. 12066                    $9,350.00


 Lewis, Angela      432 E 4th St, Erie, PA. 16507                               $825.00




   Ayom, Mary       5619 Rose Hill Street, Philadelphia, PA. 19120              $4,200.00


   Fitzpatrick,
    Thomas          352 Reed Street, Warren, MA. 01083                          $450.00




Williams, Ronald 1424 Freemont Place, Knoxville, TN. 37917                      $1,800.00


 Hoban, John J.     2009 Admiral Drive, Stafford, VA. 22554                     $2,000.00




  Lamb, Nancy       112 Anderson Court, Richmond, KY. 40475                     $450.00


 Burrier, Walter    4105 Highland Ave, Brooklyn, MD. 21225                      $1,700.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 26 of 151




 Fleming, Harry    6074 Ferncreek Drive, Jackson, MS. 39211                    $1,937.50




   Lee, Kendra     2832 Chinkapin Oak Lane, Woodbridge, VA. 22191              $2,325.00




 Smith, Michelle   9603 Van Buren Street, Lanham, MD. 20706                    $940.00




Swanson, Darren 9371 Mockingbird lane, Monticello, MN. 55362                   $775.00


   Day, Ron &
    Beverly        125 E. 300 North, Fillmore, UT. 84631                       $1,500.00


Butler, William &
     Monita       2320 Timberline Dr, Fort Worth, TX. 76119                    $1,650.00




Ramirez, Esteban 708 Ingraham Street NW, Washington, DC. 20011                 $3,100.00


   Rodriguez,
    Johannie       2117 Simon Street, Philadelphia, PA. 19124                  $1,450.00




Hembrick, Patsy 5925 Ullswater Ave, Richmond, VA. 23225                        $600.00




Fairclough, Devon 1658 Cedar Hill Drive, Grovetown, GA. 30813                  $1,550.00


   Bachhofer,
    Barbara        1608 South 41st Street, Temple, TX. 76504                   $1,237.50




Dominici, Adrian 25 Allston Street, Lawrence, MA. 01841                        $4,175.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 27 of 151



McMillon, James
   & Angela     9504 Highway 52 South, Society Hill, SC. 29593                  $2,600.00




 Rosales, Rosa      3423 Point East Drive, Mesquite, TX. 75150                  $2,800.00


Brooks, Richard 4720 Sharon Rd, Silesia, MT. 59041                              $8,526.00




 Dela Pena, April 19614 Gentle Creek Way, Cypress, TX. 77429                    $4,285.00




  Dejene, Mike      14100 Farnesworth Lane #2302, Upper Marlboro, MD. 20772     $600.00




  Green, Polly      153 Melrose Avenue, Irvington, NJ. 07111                    $1,575.00




  Fuller, Adam      10 Rolling Drive, Framingham, MA. 01701                     $5,425.00




  Kemp, Karen       302 Shadowood Drive, Johnson City, TN. 37604                $6,393.75


  Reid, Estelle     3989 Cameron St, Dumfries, VA. 22026                        $1,733.00




Condosta, Joanne 663 Gulf Road, West Chesterfield, NH. 03466                    $192.50


    Gonzalez,
    Benjamin        163 Fetter Avenue, Hamilton, NJ. 08610                      $550.00




Anderson, Jeanne               2260 Back Maitland Rd, Lewistown, PA. 17044      $324.00


 Davis, Estate of
 Elizabeth (Mark
      Davis)        27 Flower Drive, Greenville, SC. 29605                      $1,800.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 28 of 151



Rossiter, Donna 830 3rd Street, Clarkston, WA. 99403                           $4,400.00


Donnelly, Dennis 8 Mason Drive, Hazlet, NJ. 07730                              $8,000.00




 Koku, Anthony     7129 Battlefield Loop, Brandywine, MD. 20613                $1,141.00


  Lewis, Mary      57 Hamilton Ave, Passaic, NJ. 07055                         $1,100.00




Lawrence, Oliver 8816 Dee Road Unit #A, Des Plaines, IL. 60016                 $4,650.00




 Chaney, Calvin    605 South Adams, Canton, MS. 39046                          $550.00




Fontenot, Kathy 2704 Hidden Valley Rd, Edmond, OK. 73013                       $2,800.00




    McCade,
   Bernadette      17 West Mullica Rd, Little Egg Habor, NJ. 08087             $2,000.00




 Rabb, Barbara     307 East Cypress Street, Atmore, AL. 36502                  $1,005.00




Demaggio, Sam      1330 Freeman Harriss Road, Harlem, GA. 30814                $1,150.00




Kimberlin, James 3113 Kingsway, Las Vegas, NV. 89102                           $4,740.00


   McLaurin,
   Candace         88 South 28 Street, Wyandanch, NY. 11798                    $2,500.00




 White, Jr., Joe   643 E 38th Street, Savanna, GA. 31401                       $900.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 29 of 151




Badar, Tasneem 4947 Windpower Way, Ellicott City, MD. 21043                    $5,037.50




Badon, Penelope 1007 2nd Street, Gueydan, LA. 70542                            $825.00




 Matzo, Michael    311 Grove Street, Montclair, NJ. 07042                      $4,700.00


Douglas, Martha                   3210 Dr. Hess Road, Bells, TN. 38006         $685.00




 Flores, Araceli   144 Burgess Place, Passaic, NJ. 07055                       $6,000.00




 Smith, Johnny     307 Henley Way, Peachtree City, GA. 30269                   $1,650.00




Roberts, Michael 568 Sundown Acres, Chriesman, TX. 77838                       $1,250.00




 Estes, Tracey     1421 Forrester Avenue, Sharon Hill, PA. 19079               $2,200.00




 Evans, Janice     543 Timberlake Road, Upper Darby, PA. 19082                 $4,400.00




   Miller, Carl    3503 Bahama Dr, Hopkinsville, KY. 42240                     $1,200.00




Sanmiguel, Maria 1511 Long Street, Gonzales, TX. 78629                         $775.00




Rascoe, Sherise 6157 Radecke Avenue, Baltimore, MD. 21206                      $387.50
  Case 19-00555-SMT         Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                  Document    Page 30 of 151




  Bryant, Olivia   1405 Nanassas Court, Richmond, VA. 23231                   $3,100.00




McGovern, Mary 400 Temple Boulivard, Palmyra, NJ. 08065                       $6,975.00




Buggs, Cynthia A. 1014 W Olney Ave, Philadelphia, PA. 19141                   $4,200.00




Badger, Roberta 913 East Rimes Circle, Monroe, LA. 71201                      $550.00




 Parker, Susan     1406 Sycamore Street, Pleasanton, KS. 66075                $2,600.00




McCraw, Anthony 1105 Edgemont Road, Harrisburg, PA. 17109                     $4,650.00




 Roberson, Eric    13229 Padre Avenue, Fort Worth, TX. 76244                  $1,143.00


    Specht,
  James/Debra      1460 Brookdale Ave, Medford, OR. 97504                     $5,500.00




 Mixon, Mary V.    447 E 156th Street, Cleveland, OH. 44110                   $395.00




Jones, Jonathan 530 Shady Lane, Rebecca, GA. 31783                            $1,200.00




Garrison, Richard 321 Old Salem Way, Augusta, GA. 30907                       $900.00




 Cuneo, Michael    10444 Carlyn Ridge Rd, Damascus, MD. 20872                 $6,975.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 31 of 151




  Pineda, Alma      6017 Rusk Avenue, El Paso, TX. 79905                        $330.00


   Truempler,
    Anthony         816 North 16th Street East, Riverton, WY. 82501             $900.00




  Smith, Jimmy      5613 Calcstone Drive, Killeen, TX. 76542                    $4,000.00




  Crosby, Stacy     16106 Bantam Ridge Ct, Houston, TX. 77053                   $775.00


 Dale, William H.   16 Palisades Blvd, Elmira, NY. 14903                        $1,100.00




Anderson, Janae 328 Peek Street, Waterloo, IA. 50703                            $1,550.00




Zamora, Andrew 3306 Glacier Lake, San Antonio, TX. 78222                        $3,100.00


  Young, Harry      3105 Mooney Road, Radnor, OH. 43066                         $3,100.00




  Duffy, James      3 Ashland Place, N. Brunswick, NJ. 08902                    $5,750.00




  Brown, David                 411 Woodhaven Drive Jacksonville, NC. 28540      $2,712.50




  Richardson,
    Shelton         100 Ridgestone Ct, Warner Robins, GA. 31088                 $6,325.00




Munford, Monique 312 E. 17th Street, Richmond, VA. 23224                        $1,812.50




 Spooner, Efrem     3001 Dawson Street, Kenner, LA. 70065                       $1,587.50
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 32 of 151



  McKwashie,
    Joseph         13150 Taverner Loop, Woodbridge, VA. 22192                  $775.00


Holmes, Timothy 1311 Stillwater Lane, Dayton, OH. 45415                        $7,100.00




 Stewart, Scott    1714 Desire Avenue, Feasterville, PA. 19053                 $775.00


Robinson, Manuel 5638 Dogwood Trail, Jackson, MS. 39212                        $575.00


Johnson, Sandra 763 Comstack Drive, Fruita, CO. 81521                          $1,100.00




 Greeley, James    8409 Chadwell Dr, North Chesterfield, VA. 23236             $600.00




Young, Lynette S. 2325 Freemont St, Tacoma, WA. 98406                          $199.00




   Taylor, Joe     1606 S. 2nd Avenue, Maywood, IL. 60153                      $3,815.00


 McGee, Michael    132 38 S 5700 W, Herriman, UT. 84096                        $750.00

  Brumbaugh,
    George         805 Greenfield Ct, Garrett, IN. 46738                       $1,150.00




 Bostwick, Vikki   527 Nelson Street, Fort Atkinson, WI. 53538                 $2,686.66




  Powell, Kevin    409 Benjamin Wright Dr, Middleton, DE. 19709                $775.00


Cosgrove, Brian 1112 Amherst Ave, Waterloo, IA. 50702                          $1,100.00




Williford, Eutrina 717 East Ontario Street, Philadelphia, PA. 19134            $5,500.00

  Cuculich Sr.,
    Donald         3903 E Upriver Dr, Spokane, WA. 99217                       $187.50
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 33 of 151




 Wilson, Calvin    1514 Cavalier Blvd, Portsmouth, VA. 23701                   $1,162.50


 North, Delores
   (Michael)       250 Chester Gap Road, Chester Gap, VA. 22623                $1,980.00




 Whims, Howard     6134 Quinn Orchard Road, Frederick, MD. 21704               $2,100.00


   McLendon,
    Richard        444 Craig Road, Forsythe, GA. 31029                         $5,250.00




 Benton, Rachel    5220 Forest Avenue, Maple Heights, OH. 44137                $5,425.00


Padovano, Natalie 292 Bankston Road, Brooks, GA. 30205                         $2,125.00


  Washington,
  Constance        5925 Leticia Streer, Columbia, SC. 29203                    $775.00


   Robinson,
   Theodore        15412 Empress Way, Bowie, MD. 20716                         $2,200.00




 Barger, Michael   8365 Ireland Drive, Jacksonville, FL. 32244                 $1,650.00




 Santiago, Pedro 116 Northbridge Rd, Mendon, MA. 01756                         $4,627.50




 Frank, Richard    1056 Gillette Lane, Wisconsin Dell, WI. 53965               $6,600.00




Hernandez, Many 312 Walnut Street, Ranger, TX. 76470                           $350.00




  Kapel, Buster    918 Prospect Street, Trenton, NJ. 08618                     $4,190.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 34 of 151




  Gonzalez, Ola    6802 Reynard Drive, Springfield, VA. 22152                  $775.00


 Moran, Matthew    18 Stanley St, Poughkeepsie, NY. 12603                      $888.00




Davis, Jr., Bernard 4338 Mary Ridge Dr, Randallstown, MD. 21133                $2,712.50


   Christopher,
     Andrew        2517 South Clinton Ave, Hamilton, NJ. 08610                 $1,550.00


 Stidham, Harry    101 Park Drive, Dayton, OH. 45410                           $450.00




 Crarey, Patrick   10600 Crimson Tree Court, Glenndale, MD. 20769              $1,550.00




Hampton, Carlos 2926 SW 52nd Place, Oklahoma City, OK. 73119                   $550.00


 Wilson, Harold
     Wayne         410 Two Gait Lane, Simpsonville, SC. 29680                  $800.00




 McCrorey, John    4114 Greeby Street, Philiadelphia, PA. 19135                $3,175.00




  Smith, Tyrone    20 Cornwall Terrace, Hampton, VA. 23666                     $800.00




  Green, Nettie    6808 Yataruba Dr, Gwynn Oaks, MD. 21207                     $4,868.33




  Bell, Timothy                 9448 Tower Drive, Streetsboro, OH. 44241       $1,937.50




  Barto, Tammy     4442 McKenrick Drive, Chambersburg, PA. 17201               $775.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 35 of 151



Robinson, David
      S.        9623 Woodberry St, Lanham, MD. 20706                           $3,100.00




 Walton, Teresa    146 East 5th Avenue, Roselle, NJ. 07203                     $2,325.00




  Bruce, Derek     2625 Grand Gulf Rd, Fort Worth, TX. 76123                   $900.00


     Foster,
  Eyashadonna      9424 Baird Road, Shreveport, LA. 71118                      $1,050.00




  Tatum, Phillip   1542 Fuller Road, Prattville, AL. 36067                     $4,650.00




Marshall, Grafton 851-855 Stanley, Schenectady, NY. 12307                      $1,393.00




Marshall, Almelia 423 Kettering Drive, Upper Marlboro, MD. 20774               $2,273.00


Krauszer, Barbara 102 Putnum Dr, Florahome, FL. 32170                          $4,400.00




  Davies, Kim      1207 Gray Mare Hollow Road, Aiken, SC. 29803                $2,273.33




Figeroux, Beulah 143-06 Ferndale Ave, Queens, NY. 11435                        $1,550.00




  Croft, Robert    5023 Pathfinder Drive, Colorado Springs, CO. 80911          $7,470.00


 Hooper, Aubrey
   (MISTER)        3869 County Road 4694, Timpson, TX. 75975                   $2,500.00


DeLarosa, Isidro 126 Pharis St, San Antonio, TX. 78237                         $2,750.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29    Desc Main
                                   Document    Page 36 of 151




 Terry, Dwight     3113 Fairmont Avenue, Aurora, IL. 60503                     $9,337.50


  Atlow, Dawn      825 Daney street, Slidell, LA. 70458                        $1,100.00


  Thompson,
   Richard         1733 Wind Haven Way, Vienna, VA. 22182                      $3,100.00




  Dean, Cindi      847 N. Mesa Avenue, Montrose, CO. 81401                      $350.00




Adams, Nathaniel 7633 Helmsdale Place, Manassas, VA. 20109                      $237.50




Tysinger, Sherry 1198 Lynn Lane, Catawba, NC. 28069                            $7,200.00


Christian-Clear,
    Emma           5309 Clinch Port Circle, Memphis, TN. 38127                 $1,450.00


  Luna, Jesus      4205 Hill Crest Drive, Mission, TX. 78573                    $951.66




 Clark, Craig J.   5881 Grandview Rd, Larson, WI. 54947                         $900.00




Shelton, Jimmie 185 County Road 34780, Paris, TX. 75460                        $1,700.00




 Rawls, James      2603 26th Way, West Palm Beach, FL. 33407                   $10,120.00




  Nolan, Vesta     3000 East State Rd 56, Salem, IN. 47167                     $1,500.00




 Blaser, William   1813 Sun Valley Dr, Beloit, WI. 53511                        $171.30
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 37 of 151




Richards, Tamara 1578 South Forge Road, Palmyra, PA. 17078                     $3,500.00

 Bennett, Jason
     Lee           1107 Saturn Dr, Cedar Hill, TX. 75104                       $999.00




 Tilghman, Julie   1725 N. 60th Street, Philadelphia, PA. 19151                $1,741.00




 McNatt, Albert    4159 Whitelyville Road, Hurlock, MD. 21643                  $6,581.25


Perez, Samuel &
   Ann Marie    110 Meadow Dr, Converse, TX. 78109                             $1,800.00




  Hunt, George     12403 Sturdee Dr, Upper Marlboro, MD. 20772                 $1,200.00


Copeland, Estate
of Sheila (Sheila
     Nixon)       383 South Drive, Aberdeen, MD. 21001                         $1,550.00

Hernandez, John
      A.        2501 Sammye Ave, Gillette, WY. 82718                           $5,500.00




 Carter, Cynthia   1062 Wadesboro Road South, Benton, KY. 42025                $188.33




  Hillerich, Zac   240 37th Avenue Southeast, Salem, OR. 97317                 $3,737.14




  Meeks, Tony      4015 Hoppin Lane, Suitland, MD. 20746                       $1,550.00


 Hines, Delvory    406 Glenwood Ave, Easton, MD. 21601                         $5,010.00


 Gray, Michael     7846 Hillsway Ave., Parkville, MD. 21234                    $2,712.50


Berger, Andrew     10912 Belvoir RD, Chester, VA. 23831                        $1,466.67
  Case 19-00555-SMT         Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                  Document    Page 38 of 151



Witkowski, Robin 1158 Outer Dr, Hagerstown, MD. 21742                         $825.00




 Watson, Rosie    3506 Pineknoll Road, Texarkana, TX. 75503                   $800.00


Giordano, Cheri   368 Appleton Road, Elkton, MD. 21921                        $450.00


  Smith, Terry                    2919 Dorris Street, Dallas, TX. 75215       $550.00


Adams-Crews,
Jane & Richard    341 S. 1st Street, Hewitt, TX. 76643                        $4,033.33


Styrwoll, Jason   34983 576th Ave, Warroad, MN. 56763                         $3,011.66


Arkuwoille, Sam 47 LynnBroom Lane, Dover, DE. 19904                           $2,325.00




 Turner, Angel    416 Alice Street, Carnegie, PA. 15106                       $619.99


  Porter, Flora   599 Beechland Road, Hillview, KY. 40229                     $2,712.50




 Genevie, Paul    8090 Hawthorne Road, La Plata, MD. 20646                    $1,000.00




 Stewart, Leigh   19 Lyons Avenue #205, Newark, NJ. 07112                     $2,400.00


 Toomey, Mary     8 Tallowick Lane, Dover, DE. 19904                          $550.00




Young, Marquis                 708 N. 6th Street, West Monroe, LA. 71291      $1,100.00




Stocker, Cheryl   409 Farmhouse Loop, Lexington, SC. 29072                    $1,750.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 39 of 151




 Linus, Patrick    11 Ardmore Ave, Landsdowne, PA. 19050                       $3,590.83




Barron, Marquis 132 Reeves Terrace #34, Plainsfield, NJ. 07062                 $5,400.00




  Mario, Frank     838 N. Clinton Avenue, Dallas, TX. 75208                    $2,066.66




Salters, Jr., Isom 988 Gorson Drive, Warminster, PA. 18974                     $550.00




 Bivens, John      119 Park Lane, Chesterfield, SC. 29709                      $2,612.00


  Yarbrough,
    Angela         303 Victoria Drive, Montgomeryville, PA. 18936              $6,883.33




  Fitch, James     10806 West Sands Drive, Sun City, AZ. 85373                 $1,650.00


  Neal, Patrick
 (Stephen Neal)                  82 Keefer Way Mechanicsburg, PA. 17055        $800.00

   Dickerson,
    Jeremy         355 Highridge Dr, Houma, LA. 70363                          $775.00


 Willard, Cheryl   820 Merrill Street, Salina, KS. 67401                       $775.00




   Almanza,
   Amdrosio        2422 Woodside Drive, Grand Perry, TX. 75052                 $1,050.00




 Willard, Janice   1614 East Mcpherson Hwy, Clyde, OH. 43410                   $2,440.00




   Ali, Alyas      11306 Glenn Dale Ridge Rd, Glen Dale, MD. 20769             $1,000.00
   Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 40 of 151




  Tubens, Franz     1027 Damascus Road, Ranger, GA. 30734                       $3,850.00




Sheppard, Michael 841 Lincoln Drive, Brookhaven, PA. 19015                      $4,650.00




 Ocampo, Hugo       903 South Front St, Allentown, PA. 18103                    $3,100.00


  Bush-Palmer,
   Constance        17430 Mary Ball Road, White Stone, VA. 22578                $1,470.00




  Smith, Alice F.   4329 Lake Woodbourne Dr, Jacksonville, FL. 32217            $4,200.00




  Spruell, Annie                  730 Gray Road Chocowinity, NC. 27817          $1,100.00




  Etienne, Ruth     1402 Kerper St, Philadelphia, PA. 19111                     $3,890.00




DeRosa, Michael 2615 221 Street East, Bradenton, FL. 34211                      $4,200.00


 Gorman, Glenna 7750 Bluff Top Rd, Sparta, TN. 38583                            $2,712.50


 Brown, Lorraine 101 Ramona St, Rayville, LA. 71269                             $2,750.00

  Drake-Farmer,
     Dolores        815 E Austin St, Troy, TX. 76579                            $825.00




Truedell, Saralyn 6 Tavern Circle, Savannah, GA. 31419                          $2,200.00


 Harke, Edwin &
    Patricia        62 Admiral Dewey Ave, Pittsburge, PA. 15205                 $1,650.00

   Covington,
    Warren          215 Sunset St, Centre, AL. 35960                            $4,500.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29    Desc Main
                                   Document    Page 41 of 151




Addison, Debra L. 7804 Locris Dr, Upper Marlboro, MD. 20772                    $3,875.00


McDaniel, Emma 49 Myrtle DR, Natchez, MS. 39120                                $3,300.00




Lawrence, Charles 30112 Hanover Blvd, Westland, MI. 48186                      $1,700.00




Blanton, Jennifer 4701 Guillermo Espinoza, El Paso, TX. 79938                  $2,700.00




 Moore, John Sr.   11068 Arrowhead Drive, Barboursville, VA. 22923             $3,048.33




  Starkey, Ruby    2614 10th St NE, Washington, DC. 20018                      $4,000.00


  Freeman, Ann
      Marie                     3461 Fairview Drive, Bettendorf, IA. 52722      $98.00


 Hassan, Amged     1017 Helm LN, Reading, PA. 19605                            $5,425.00




   Kelly, Milton   1134 Richardson Road, Tallahassee, FL. 32301                $2,740.00




Campbell, Emma 2105 Commodore Ct, Odenton, MD. 21113                           $10,850.00




 Gossett, Wanda    308 Ridgeover Drive, Greenville, SC. 29617                  $1,096.66


 Small, Patricia &
      Larry        45 Lodebar Est., NellysFord, VA. 22958                      $1,111.00




  Harris, Teresa   2232 Michigan Ave, Niagra Falls, NY. 14305                   $350.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29    Desc Main
                                    Document    Page 42 of 151



   Jeronimo,
Candelaria (3001) 3001 Michigan Avenue, Dallas, TX. 75216                        $100.00


Miller, Patrick &
      Jodi                   62 Defense Access Road, Jacobstown, NJ. 08562      $1,550.00




 Creely, Edward     2351 E Hagert St, Philadelpha, PA. 19125                     $600.00


  Hernandez,
   Victorio         4425 Ramsey Street, Corpus Christi, TX. 78415               $1,800.00


Powers, Nacole      7 Spyglass Hill, Newton, NJ. 07860                          $2,466.00


 Gales, Zerena
  (Armstrong)       2915 West 13th Street, Davenport, IA. 52804                 $2,054.49




 Hollup, Debra      2055 Martin Kings Road, Scottsville, VA. 24590              $3,100.00




  Hall, Ramona      332 Private Drive 221, Cheaspeake, OH. 45619                $1,525.00


  Thompson,
   Cynthia          120 Dandelion Court, Georgetown, SC. 29440                  $1,265.00


Johnson, Aubrey
   (MISTER)     9714 Native Rocks Dr, Bristow, VA. 20136                        $1,000.00


 Ortega, Marco
    Antonio         650 15th Street, Lovelock, NV. 89419                        $2,500.00

Joseph, Patricia                                                                 $450.00


 Paige, Natasha     445 Berwick Dr, Rock Hill, SC. 29730                        $3,360.00




 Gregory, Kyle      6800 East Woodsmall Drive, Terre Haute, IN. 47802           $11,882.16
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 43 of 151



Mike, Edward M.                                                                $1,782.50


Claybourne, Ted 5 Caitlin Dr, Billerica, MA. 01821                             $8,525.00




  Watts, Gary      21239 Easy Street, Chandler, TX. 75758                      $6,350.00


Thelusma, Fritz    22 Park Street, Lynn, MA. 01905                             $3,487.50




 Nimke, Jeffrey    3393 Harbor Bay Rd, Oshkosh, WI. 54901                      $775.00




  Jones, Jane      614 Felton Ave, Sharon Hill, PA. 19079                      $1,650.00




Campbell, Bobby 713 Hamilton St., Johnson City, TN. 37604                      $1,650.00




  Tucker, Carl     837 N Linwood Ave, Baltimore, MD. 21205                     $2,200.00




Phares, William    1832 Gravenhurst Dr., Virginia Beach, VA. 23464             $775.00


  Brockington,
   Bobby Jr.       434 Annie Lane, Latta, SC. 29565                            $1,452.00




 Kautz, Amber      8526 U.S Route 127 North, West Manchester, OH. 45382        $2,250.00




 Rivera, Marisol   4175 NW 113 Terrace, Sunrise, FL. 33323                     $6,432.50




 Brauner, David    5034 Landsman Avenue, Tampa, FL. 33625                      $568.33
  Case 19-00555-SMT         Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                  Document    Page 44 of 151




   Flores, Jose   2205 Willow Garden, Eagle Pass, TX. 78852                   $1,650.00




 Brown, Michael   1430 Brown Road, Hephzibah, GA. 30815                       $2,700.00




 Rector, Samuel   304 N Valley Rd, Fruitland Park, FL. 34731                  $1,650.00




  Mupo, Edward    168 Brooklake Rd, Florham Park, NJ. 07932                   $2,325.00




  Wolf, Timothy   8344 Revelation Ave., Walkersville, MD. 21793               $1,650.00




 Lewis, Freddie   6106 Shadow Glen Ct, Covington, GA. 30014                   $550.00


Spencer, Frances 710 Meadow Way, Byram, MS. 39272                             $4,900.00




  Babjak, Susan   134 Mount Vernon Ave, Pittsburg, PA. 15229                  $2,400.00


  Wright, Kathy   640 Delmar Dr, Aumsville, OR. 97325                         $2,144.16


   Jeronimo,
Candelaria (1043) 1043 Blueberry Blvd, Dallas, TX. 75217                      $1,650.00

Cochran, Steven &
      Lela        3027 Union Rd, Richton, MS. 39476                           $300.00




 Cannon, William 111 Dan Entzminger Rd, Blythewood, SC. 29016                 $150.00


 Dugan, Gregory   115 Alabama, Reyville, LA. 71269                            $2,200.00




 Kocsis, Deborah 3449 State Route 145, Schoharie, NY. 12157                   $3,100.00
  Case 19-00555-SMT         Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                  Document    Page 45 of 151




Brown, Tymura     2625 Westhaven Drive, Murfreesboro, TN. 37128               $3,100.00


 Davis, Bruce     61 Jack Dante Drive, Dumas, AR. 71639                       $1,100.00




 Wallace, Ron     6121 3rd Street NE, Washington, DC. 20011                   $4,250.00


  Brady, Sean     151 Walnut Ave., Revere, MA. 02151                          $3,000.00

 Smith, Robert                                                                $550.00


  Beyl, Jolene    634 Starlight Dr, Billings, MT. 59101                       $1,785.83




  Moss, David     2120 Andrea Drive, Bensalem, PA. 19020                      $775.00

  Leadbeater,
    Joshua        86 Connor St, Union Town, PA. 15401                         $4,650.00




Nibbs, Marlon &
   Domoris      11101 Royal Lane, Providence Forge, VA. 23140                 $2,325.00


 Grant, Mercy                     17111 Simon Ct, Richmond, TX. 77407         $2,000.00




  Peters, Cecil             2452 Seven Valleys Rd, Seven Valleys, PA. 17360   $1,100.00




 Wright, Joann    606 S Hill Street, Pilot Point, TX. 76258                   $1,382.14




Logan, Elizabeth 5952 Agusta Street, Philadelphia, PA. 19149                  $700.00


   Mauldon,
  Christopher     1027 Sandusky Lane, Cypress Inn, TN. 38452                  $103.33
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 46 of 151



 Higgins, Daniel    30 Manley Rd, Pennington, NJ. 08534                         $5,733.33




 Bryant, James      17 Sandy Lake Drive, Hampton, VA. 23666                     $1,800.00


   Delcambre,
     Nicolle        5819 Cara Road, New Iberia, LA. 70560                       $1,550.00




Duckworth, Kevin 510 Siskin Cir, North Augusta, SC. 29841                       $550.00




 Quezada, Julio     5980 Ridge Crest Circle, Milton, FL. 32570                  $1,100.00




Agbarakwe, Aisha 8073 Horseshoe Cottage Circle, Lorton, VA. 22079               $1,650.00




Rodriguez, Rosa 928 Wright Ave, Toms River, NJ. 08753                           $5,400.00




 Rogers, Clifford   1578 North Old Stilesville Road, Eubank, KY. 42567          $1,100.00




 Hunter, Tommy      15401 Honeycomb Hollow, Leander, TX. 78641                  $2,800.00




  Larsen, Mary      531 Hales Chapel Road, Johnson City, TN. 37615              $145.00




 Pope, Kenneth      115 Hardwood Road, Lexington, GA. 30648                     $3,177.50


  Spak, Joseph
    William         24160 Steve Uhler Rd, Hollywood, MD. 20636                  $1,350.00


Perkins, Carolyn 3213 Willin St, Fort Myers, FL. 33916                          $4,850.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 47 of 151



  Davis-Lopes,
    Andrea         141 White Marsh Circle, Orlando, FL. 32824                  $1,550.00




  Bright, Gloria   7908 Den Meade Ave, Fort Washington, MD. 20744              $1,162.50




 Burton, Donald    1 Reubens Circle, Newark, DE. 19702                         $3,604.16




 Reid, Clayburn    1732 Wentworth Ave, Baltimore, MD. 21234                    $600.00




Burnworth, Sheila 3505 North Drury, Kansas City, MO. 64117                     $1,325.00




 Newkirk, Leon     1237 Marie Lowe Drive, Bristol, PA. 19007                   $250.00




 Stevens, Robert 6343 East Sparta Ave SE, East Sparta, OH. 44626               $2,325.00


 Duryea, Robert    56683 Shore Ave, Elkhart, IN. 46516                         $1,843.33




Johnson, Lavance 3652 Morgan Court, Dumfries, VA. 22026                        $1,400.00




 Lawlor, Timothy 32 Pinewood Circle, Walpole, NH. 03608                         $77.50


  Hole, Dwayne     202 Chitwood, Carl Junction, MO. 64834                      $1,100.00




   Peltier, Lisa   920 Transverse Ave, Pittsburgh, PA. 15210                   $3,850.00




  Scott, Ashley    2848 Thomas Lane, Augusta, GA. 30906                        $1,100.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 48 of 151




  Gray, Bobby       208 May Valley Lane, Fenton, MO. 63026                      $3,100.00




 Mauger, Edzer      1213 Lakecrest Drive, Apopka, FL. 32703                     $550.00




  Cottrell, Terry   480 N. Leavitt Rd., Leavittsburg, OH. 44430                 $775.00


  Middlebrook,
    Michael         2805 Crest Avenue, Bristol, PA. 19007                       $2,500.00


 Guthrie, James     2801 S Larkin Dr, Witchata, KS. 67216                       $1,650.00




 Johns, Arnold      1154 Leslie Ann Dr, Richmond, VA. 23223                     $3,571.66


Williams, Velma &
      Walter      2216 Dove Hollow Drive, Shreveport, LA. 71118                 $2,750.00




   Cota, Gayle      13675 N. Napoli Way, Tucson, AZ. 85755                      $2,200.00




  Nunez, Nora       1817 N. 20th Street, Kingsville, TX. 78363                  $600.00




 Wilson, Melton     407 Bermuda Lane, Princeton, LA. 71067                      $3,293.00




  Fields, Bobby     1392 County Rd 337, Deberry, TX. 75639                      $2,750.00




  Diaz, William     1431 E. Lycoming St., Philadelphia, PA. 19124               $1,450.00


Conklin, George
      Jr.       273 Nottingham Court, Becket, MA. 01223                         $900.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 49 of 151




 Hunte, Francis     14617 Argos Place, Upper Marlboro, MD. 20774               $9,200.00


 Hance, Sandra                    3400 Selby St, Carson City, NV. 89701        $348.33




Overstreet, Doris 321 West Petaine St, Prichard, AL. 36610                     $550.00




 Lintner, Marjorie 1406 Meadowbrook Ct., Lafayette, IN. 47905                  $2,800.00




 Pavell, Dominic    881 Black Cherry Lane, Round Lake Heights, IL. 60073       $3,850.00


    McNeill,
   Gwendolyn        7944 Dellwood Ave, Glenarden, MD. 20706                    $550.00




   Urey, Rose       5501 W Whitton Ave, Phoenix, AZ. 85031                     $1,100.00




 Castagno, David 587 E Main Street, Grantsville, UT. 84029                     $1,900.00


Riggins, Anderson
     & Doris                    1740 Page Lake Rd Saint Paul, NC. 28384        $2,325.00




 Curzon, Orville    3475 Abrams Ave. NE, Salem, OR. 97301                      $581.25




 Shuler, Kenneth 4439 S. Shirley Drive, N. Charleston, SC. 29418               $4,450.00


   Amaefule,
   Emmanuel         9640 Basket Ring Rd, Columbia, MD. 21045                   $550.00




 Mendoza, Gary                   58133 Lillian Ave, Plaquemine, LA. 70764      $1,267.97
   Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 50 of 151




  Floyd, Arlene     290 Possum Court, Capital Heights, MD. 20743                $4,650.00




  Romero, Juan      3428 Kirkwall Street, El Paso, TX. 79925                    $3,100.00




 Mendoza, Gary      58133 Lillian Ave, Plaquemine, LA. 70764                    $1,267.97


  Morris, Linda     14908 Pawnee Trl, Matthews, NC. 28104                       $1,650.00




 Gordon, Tyrina     907 Elfin Ave, Capital Heights, MD. 20743                   $1,162.50




 Fleming, Cindy     433 Yetman Avenue, Staten Island, NY. 10307                 $2,750.00

 Greene, Shirl &
    Michael         762 Berry St, Orangeburg, SC. 29115                         $1,503.01




Gibson, Mary Jane 4949 Griffith Mill Road, Holt, FL. 32564                      $700.00


 Pilcher, Sandra    6500 SE 25th Ave, Ocala, FL. 34480                          $1,650.00




   Carmichael,
     Sidney         5093 Sweetbriar Lane, Eightmile, AL. 36613                  $2,325.00




  Love, Beverly     927 Landess Circle, Madison, AL. 35756                      $700.00




 Baker, Gregory     1074 Kelly Drive, Hinesville, GA. 31313                     $1,100.00




Gutman, Genetta 9257 Old Newtown Road, Philadelphia, PA. 19115                  $3,875.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29       Desc Main
                                    Document    Page 51 of 151




   Tague, Pam       322 S. 14th Street, LeClaire, IA. 52753                         $1,200.00




  Kuddar, Tracy     88 Devon Road, Mays Landing, NJ. 08330                          $2,325.00


Humphery, Debra 1210 E. York Avenue, Flint, MI. 48505                               $770.00




   Lewis, Billy     3734 North 88th, Milwakee, WI. 53222                            $3,100.00


  Bolduc, Peter     301 Bassett RD, Winslow, ME. 04901                              $625.00

   Farrington,
    Patricia        19661 Bryant Lane, Lenore, ID. 83541                            $1,085.00


 Wallace, Phillip   485 Donna Dr, Newberg, OR. 97132                                $2,700.00




 Danczyk, Henry     716 Fredrick St / 554 Washington Ave, Steves Point, WI. 54481   $3,200.00




 Gardner, Jerry     3105 Cherokee Valley Drive, Sevierville, TN. 37862              $5,000.00




    Suell, Roy      1815 Waverly Avenue, Memphis, TN. 38114                         $560.00


Palma, Bernadette
    & James       401 Brierly Lane, Pittsburgh, PA. 15236                           $2,325.00


   Hale, John       2745 N 4400 W, Corinne, UT. 84307                               $1,400.00




  Cruz, JoePaul     1561 Upper Pinal Creek Road, Globe, AZ. 85501                   $1,162.50




 Blythe, Jeffrey    28 E. 8th Street, Manchester, OH. 45144                         $1,925.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 52 of 151




 Stewart, Melody 80 Riverview Court, Columbia, SC. 29201                       $3,100.00




  Gore, Russell    7355 Rugby St, Philadelphia, PA. 19138                      $550.00




  Bogen, James
Sr./Bogen, James,
       Jr.        408 Idlewild Dr., Houma, LA. 70364                           $2,725.00




  Smith, Louis     1115 Westchester Drive, Nashville, TN. 37207-1642           $320.00


 Kilgore, James    1497 Denny Dr, Amelia, OH. 45102                            $1,100.00




Richards, Roger III 799 Lewiston Road, West Gardiner, ME. 04345                $5,425.00

  Caira, Mary &
     Joseph        2 Tyson Road, Franklin, MA. 02038                           $2,325.00




   Lugo, Javier    8035 Sanders Glen Lane, Humble, TX. 77338                   $2,963.33




Green, Jonathan 216 Burney Street, Lake Providence, LA. 71254                  $1,100.00

   Jackson, Al
     Jerome        851 Lackland Dr, Biloxi, MS. 39532                          $2,725.00




Sawyer, Arthur Jr. 718 Rosewell Ave., Chesapeake, VA. 23325                    $400.00




 Flanagan, Marie   302 South Depot St, Enterprise, OR. 97828                   $1,200.00


Francois, Anthony 132 West 4th Ave, Roselle, NJ. 07203                         $3,875.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 53 of 151




 Jones, Sheldon     130 Northeasy Street, Missoula, MT. 59802                   $630.00




  Ducat, Sarah      622 East College St, Jackson Center, OH. 45334              $257.00




Greenwald, John 7847 Mansion House Crossing, Pasdena, MD. 21122                 $1,000.00




Anderson, Craig 4708 Rock Springs Road, Saint Joseph, MO. 64505                 $775.00




Hickerson, Wanda 4930 Wright Rd, New Orleans, LA. 70128                         $2,750.00




  Dotie, Donnie     2532 Kemp Lane, Shreveport, LA. 71107                       $1,400.00




 Ragin, Donald      5521 Oak Chase Drive, Antioch, TN. 37013                    $625.00




Whitaker, Jordan 10500 Furling Court, Cheltenham, MD. 20623                     $2,200.00




 Phillips, James    3953 Windmere Court, Harvey, LA. 70058                      $775.00




  Fletcher, Carl    2401 Evanston Drive, Rockford, IL. 61108                    $550.00




 Williams, Curtis   2086 Chapelside Court, Waldorf, MD. 20602                   $1,550.00




Klamerus, Tanya 2404 Willow Bend Blvd, Fort Walton Beach, FL. 32547             $2,325.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 54 of 151



Hinojosa, Dolores                 1402 S School Ave, Sundown, TX. 79372         $863.33




 Morris, Marvin     894 Misty Oak Dr, Orange Park, FL. 32065                    $3,050.00




 Michael, Prince    1824 North Grimballe Rd, James Island, SC. 29412            $550.00




 Braud, Jeremy      13504 Leon A Babin Road, Gonzales, LA. 70737                $935.00


  MIller, Greg      1117 Haverhill Rd, Baltimore, MD. 21229                     $1,000.00




   Carr, Eddie      2185 Attala Rd, Kosciusko, MS. 39090                        $2,200.00




 Edwards, Willie    425 W 66TH Street, Shreveport, LA. 71106                    $274.95




 Dotson, Lionel     6913 Villita Avenida, Austin, TX. 78741                     $550.00


  Chudzinski,
   Courtney         1104 Hawthorne Court, Sewell, NJ. 08080                     $3,500.00


 Rodriguez, Eric    323 Clubhouse Drive, Borger, TX. 79007                      $1,550.00




  Braun, Peter      1855 Bucktail Road, Saint Mary's, PA. 15857                 $6,019.16




 Popelka, Peter     42595 Cable Sunset Road, Cable, WI. 54821                   $1,100.00




 Adams, Wanda       415 N Kenwood Ave, Baltimore, MD. 21224                     $1,100.00




 Pittman, Daniel                384 Chestnut Ridge Rd,, Staunton, VA. 24401     $232.50
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 55 of 151




Burnside, Sheila 2754 W Devonshire Ave, Phoenix, AZ. 85017                     $5,037.50




 Jones, Chester     5804 Bridgeport Road, Arvonia, VA. 23004                   $550.00


 Ellis, Catherine
(Rusty Artinger) 3815 Silver Creek Road, Joplin, MO. 64804                     $1,975.00




   Allen, Mae       14600 Rochelle Drive, Maple Heights, OH. 44137             $1,600.00




   Rose, Gail       19303 Benhams Road, Bristol, VA. 24202                     $1,650.00


Williams, Michael
     & Charla                     310 Olive Street, EL Campo, TX. 77437         $5.00




 Davis, Robert      310 E Woodland Road, Marshall, TX. 75672                   $600.00


Williams, Michael
     & Charla     310 Olive Street, EL Campo, TX. 77437                        $455.00




  Hintz, Henry      3168 Bow Street NE, Moses Lake, WA. 98837                  $2,200.00




 Wallace, Edwin     2513 W Cumberland St, Philadelphia, PA. 19132              $1,815.00




Young, Huey Jr. 973 County Rd 1695, Mt. Pleasant, TX. 75455                    $1,850.00




 Zajatz, Charles
   Andrew Jr.              4283 W Saucon Valley Road, Coopersburg, PA. 18036   $435.00
   Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 56 of 151



  Peters, John      3 Jade Drive, Vitoria, TX. 77904                            $3,074.16




 Arocho, Myriam                  90 Caisson Rd, Fredericksburg, VA. 22405       $125.00


  Mallet, Derrick                 2120 Sugarloaf Drive, Harvey, LA. 70058       $206.64


 Burns, Barbara     1128 Sunset Ave, Liberal, KS. 67901                         $3,000.00


Bishop. Estate of
Randall (Debbie
    Bishop)       405 S. Connecticut Ave., Wellston, OH. 45692                  $2,200.00




Stoudmire, Tiwana 2052 Sunnyview Lane, Orrville, OH. 44667                      $1,550.00




 Bento, Francis     285 Mockingbird Way, East Taunton, MA. 02718                $900.00


 DiBello, Joseph    1357 W 24TH Street, Erie, PA. 16502                         $880.00




Jackson, Anthony 509 Fox Ford Run Drive, Cibolo, TX. 78108                      $300.00




   Dobbs, Alan      301 North Park St, Creston, IA. 50801                       $499.00


  Oyola, Edgar      8 Monticello Ave, Ewing, NJ. 08618                          $7,200.00




  Dwojak, Paula     434 E. Moyer Road, Pottstown, PA. 19464                     $775.00




 Williams, Dexter 3620 E. 35th Street, Little Rock, AR. 72206                   $962.50


  Hanner, Elsie     302 Gantwood Ln Gibsonville, NC. 27249                      $550.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 57 of 151

                               85 Morningside Drive, Mountbethel, PA. 18343



 Torres, Arnaldo                                                                $775.00




 O'Campo, John      523 W Van Buren Street, Berne, IN. 46711                    $6,185.00




 Meckel, Jeremy     725 Elm Street, Potlatch, ID. 83855                         $700.00


Cochran, Robert 565 Oakwood Drive, Elkins, AR. 72727                            $3,500.00




  Hunt, Virginia               8466 Deep Branch Road Pembroke, NC. 28372        $2,750.00




 Kelsey, Frances 20672 North West 38th Ave, Miami Garden, FL. 33055             $1,100.00


McCray, Desire &
    Gerald       6924 Duke Drive, Alexandria, VA. 22307                         $1,800.00


 Wromas, Keith      1434 NW 53rd Street, Miami, FL. 33142                       $1,175.00


Collins, Lawrence
    & Barbara     222 Authement St, Houma, LA. 70363                            $250.00


Thiemann, Vicki &
   Keller, Lisa   230 Mcintosh Hill Road, Foley, MO. 63347                      $600.00




 Morgan, David      1920 Joe Dillon Rd., Michie, TN. 38357                      $400.00




  Bauer, Ralph      579 State Highway F, Niangua, MO. 65713                     $1,150.00


 Garza, Estate of
  Isidro (Norma
      Garza)                        1504 Nugget St, Penitas, TX. 78576          $1,100.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 58 of 151




McClanahan, Gary 2352 S. 6th Street, Springfield, IL. 62703                    $3,300.00


  Leissoo, Hans    237 S Ogden St, Denver, CO. 80209                           $3,000.00




 Sims, Katherine   829 W Lafayette Ave, Jacksonville, IL. 62650                $600.00




   Hill, Althea    4938 Stonehedge Ct, White Plains, MD. 20695                 $750.00




  Lehner, Justin   1422 Columbia Beach, Shadyside, MD. 20764                   $3,875.00




  Rivers, Jerry    2015 Peony Street, Heartland, TX. 75126                     $775.00




 Mosley, Janine    4090 Arthursville Road, Hartly, DE. 19953                   $550.00




 Coulson, Cheryl              10128 W Southern Avenue, Tolleson, AZ. 85353     $400.00




 Lofton, Daphne    152 East Mays Rd, Stockbridge, GA. 30281                    $900.00

Clardy, Jennifer &
     Harold        131 Dogwood Trail, Brandon, MS. 39047                       $2,850.00




 Bienaime, Guy     354 Cobblestone Court, Hampton, GA. 30228                   $2,041.67


 Watson, Wilton    4101 Diller Dr., Indianapolis, IN. 46235                    $650.00


 Kennedy, Laura    2864 Kweo Trail, Flagstaff, AZ. 86005                       $1,550.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 59 of 151



 Seward, Paul &
    Melinda        24995 Whispering Pines, Manito, IL. 61546                   $2,100.00




   Greb, David     1015 N 37th Street, Fort Smith, AR. 72904                   $2,200.00


  McDonough,
   Angeline        365 Crescent Avenue, Highland, NY. 12528                    $2,300.00




 Kiefer, Cynthia   720 N Main Street, Perryville, MO. 63775                    $300.00




Estrada, Jennifer 12 bronco lane, saint rose, LA. 70087                        $600.83




Barker, Estate of
Ronald (Franceen
    Barker)       1718 Gillette St, Des Moines, IA. 50314                      $1,650.00


Gaston, William &
    LaVivian      333 Metler Street, Toledo, OH. 43608                         $3,300.00




 Brasile, James    819 Forest Street, Latrobe, PA. 15650                       $1,240.00




 Alonzo, Joseph    1504 Madison Street, Franklinton, LA. 70438                 $800.00


  Rork, Brandy     912 25th St, Sioux City, IA. 51104                          $1,100.00




 Hall, Raymond     1 Woodcock Lane, Cape May Courthouse, NJ. 08210             $3,850.00


   Anderson,
   Thomas Jr.                   211 Alta Vista Drive, Winchester, VA. 22602    $700.00
  Case 19-00555-SMT            Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                     Document    Page 60 of 151




 Brown, Mervin       2241 Wildwood Road, Millbrook, AL. 36054                    $233.00




Gordon, Herman 3676 Briargrove Dr, Florissant, MO. 63031                         $587.50




  Locken, Mark                   4177 E Leggate Road, Superior, WI. 54880        $640.00




 Tillman, Joann      1227 Saylors Ave, Moncks Corner, SC. 29461                  $895.00


 Blosser, Denice     10890 Jade Rd, Fredonia, KS. 66736                          $2,100.00




  Wise, Richard      1142 Hampton Drive, Central Point, OR. 97502                $1,550.00




   Schmiedlin,
    Amanda           222 Orchard Street PO BOX 143, Bairdford, PA. 15006         $3,550.00




Neyland, Jeremy 17427 Lake Wisteria Ave, Baton Rouge, LA. 70817                  $600.00




  Martinez, Dina     1651 Sunfire Cir, New Braunfels, TX. 78130                  $775.00
                                 204 S Duke Avenue, Springfield, MO. 65802


   Sigh, Jean                                                                    $1,349.16




Benoit, Jacqueline                   8 Undine Street, Colonie, NY. 12205         $1,250.00


   Mandeville,
 Tammy & Peter       38 Olympic Village Dr, Methuen, MA. 01844                   $3,500.00




 Nicgorski, Tina     264 Spade Road, Rochester, PA. 15074                        $1,050.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 61 of 151




Covolo, Shannon 1655 County Road 250, Lyman, WY. 82937                         $550.00




Bauman, Richard 3366 Lake Road SE, Corydon, IN. 47112                          $1,800.00




   Soto, Fidel     4610 E C Street, Tacoma, WA. 98404                          $1,437.50


   McIntosh-
 Williams, April   111 Ronameki Dr, Mount Sterling, KY. 40353                  $306.70




 Morris, Robert    420 Railroad Ave PO Box 42, Centreville, MD. 21617          $1,550.00


 Nordberg, Scott   647 E. 1000 S., Clearfield, UT. 84015                       $667.00




 Berger, Matthew 110 N. Oak St. PO BOX 58, Sherwood, OH. 43556                 $275.00


 Hardik, Deborah 138 S Sumner Ave, Scranton, PA. 18504                         $4,850.00




Halbert, Deborah 3250 Tum Water Valley Drive, Pickerington, OH. 43147          $700.00




Sherman, Phillip 8275 Westbrook Dr, Olive Branch, MS. 38654                    $1,800.00




 Ross, Ramona      1215 Midland Street, Norfolk, VA. 23523                     $240.00




  Freeman, Fay     4416 Glen View Dr, Lakeland, FL. 33810                      $4,915.00


Goughnour, Cindy 34 Bennett St, Wilton, ME. 04294                              $2,273.33




   Tillis, Keith   2157 Ficus Street, Mascot, FL. 34753                        $3,487.50
  Case 19-00555-SMT         Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                  Document    Page 62 of 151




 Potter, Judith   439 Washington St, Norwood, MA. 02062                       $2,100.00




  Kohles, Toni    57611 Briar Patch Cemetery Rd, Loranger, LA. 70446          $210.00




Smothers, Ruthie 215 Berriman Street, Brooklyn, NY. 11208                     $4,350.00




Reichard, Robert 5048 W Boston Way, Chandler, AZ. 85226                       $1,550.00


Powell, Lamont    348 Oakland St, Trenton, NJ. 08618                          $200.00




 Fields, Ronnie   9439 Arbor Oak Lane, Jacksonville, FL. 32208                $2,325.00




  Ross, Dianna    6940 Alma Street, Fort Worth, TX. 76140                     $1,100.00




Parker, Reginald 9003 Candlestick Circle, Shreveport, LA. 71118               $2,200.00




 McCray, Elfina   2510 Lake Park Dr, La Marque, TX. 77568                     $550.00




Whiteaker, Tony 12 Saint Catherine Dr, St Peters, MO. 63376                   $550.00


 Cole, Ludesta    166 Gavin St, Bidwell, OH. 45614                            $3,000.00




Mobley, Eugene 6123 Fairwood Ave, Baltimore, MD. 21206                        $275.00




 Yeager, Silvia   1272 Goodfellow Blvd, St. Louis, MO. 63112                  $2,450.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 63 of 151




Maylor, William     1140 Cooksie Street, Baltimore, MD. 21230                   $2,325.00




 Day, Yolanda       1576 Tavern Run Rd, Hague, VA. 22469                        $375.00




Batista, Domingo
        Jr.      14445 Commonwealth Ave N, Polk City, FL. 33868                 $3,750.00

    Scales,
  Sharonmarie       1338 15 Road, Loma, CO. 81524                               $1,100.00




 Laitinen, Jerry    633 East Lincoln Trail Blvd, Radcliff, KY. 40160            $700.00




Flores, Antonio     5322 West School St, Chicago, IL. 60641                     $775.00




 Terrell, Jatrina   2913 Frostwood Drive, Shreveport, LA. 71108                 $1,200.00


 Payne, Joshua      29620 Iris Rd, Pueblo, CO. 81006                            $3,100.00




 Durham, Linda                  5685 Wayman Church Rd Enfield, NC. 27823        $750.00




Warren, Teresa      410 Greenfield Lane, Grand Junction, TN. 38039              $1,250.00


Neebel, Michael     420 N Main St, Stockton, IL. 61085                          $3,850.00


    Cannon,
   Alexander        105 Concord Street, Belle Chasse, LA. 70037                 $387.50


 Waters, Debby      437 Cherokee Street, Webb, MS. 38966                        $1,030.00




 McClara, Mike      11600 County Rd 306, Zepyhyr, TX. 76890                     $2,325.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 64 of 151



 Esters, Johnny
      Lee          2930 Taylor Crest Dr, Pearland, TX. 77584                    $1,550.00




 Murphy, Helen     101 Watkin Pond Blvd apt 104, Rockville, MD. 20850           $2,750.00


   Camacho,
   Emelinda        802 Princeton Drive, Clermont, FL. 34711                     $2,400.00




 Porter, Theresa   1112 Sunview Court, Virginia Beach, VA. 23454                $775.00


Henson, Angela     411 W Olive, Sherman, TX. 75090                              $550.00




   Lell, Joyce     437 Mcconnell Road, Marietta, SC. 29661                      $2,100.00




Thornton, Edward                  5800 Countyline Rd 5800 Countyline Rd         $550.00




 Howard, Ricky     404 Stella Street, Tilltonsville, OH. 43963                  $3,440.00




 Freeland, Paul    16995 R4 Road, Mayetta, KS. 66509                            $100.00




  Keels, Laura     181 Brookstone Drive, Covington, LA. 70433                   $1,162.50




Mangrum, Terry     3546 Miesha Dr, Indianapolis, IN. 46217                      $1,465.00




  Gilliam, John    605 Allencrest Drive, White Settlement, TX. 76108            $775.00




 Jackson, Maria    8525-8529 Ditzler Avenue, Raytown, MO. 64138                 $537.50
  Case 19-00555-SMT         Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                  Document    Page 65 of 151




  Smith, Willie                214 Huffham Street Chadbourn, NC. 28431        $550.00




Conlin, Thomas    12070 Beech Daly Rd, Redford Townhsip, MI. 48239            $2,325.00




Brewer, Gregory 6070 S Co Rd 200 W, Clayton, IN. 46118                        $850.00


Callais, Raymond
        Jr.      595 Aragon Road, Montegut, LA. 70377                         $1,550.00




Butcher, Charles 2814 Washington St, Wilmington, DE. 19802                    $550.00


 Gingery (Key),
    Felecia       1601 Nichols Rd, Little Rock, AR. 72205                     $1,975.00




 Allison, Devon   5523 Meghan Lane, Grovetown, GA. 30813                      $775.00




 Martin, Rickey                  901 Hedge Ave, Burlington, IA. 52601         $6,290.00




 Martin, Rickey   901 Hedge Ave, Burlington, IA. 52601                        $6,290.00




Bennett, Charles 540 N. Park Drive, Edinburgh, IN. 46124                      $1,800.00




   Ortiz, Jose    11 S Hampden Court, Pleasantville, NJ. 08232                $1,650.00


  Boudreaux,
   Jeremy         1315 Wikofs Cove Drive, Church Point, LA. 70525             $387.50




 Smith, Penny     2833 Washington St, Dudley, PA. 16634                       $2,200.00
  Case 19-00555-SMT            Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                     Document    Page 66 of 151



 Tigue, Shannon      2850 Kelsey St, Shreveport, LA. 71107                       $2,090.00




   Danter, Jay                   2927 Eagle Point Rd, Middleburg, FL. 32068      $1,263.33




Rosebrock, Lorna                 2079 Margaret Street, Saint Paul, MN. 55119     $300.00




Rosebrock, Lorna 2079 Margaret Street, Saint Paul, MN. 55119                     $3,842.00


  Vannousone,
  Soutthnou &
     Laura                          3612 Alec Drive, Middleburg, FL. 32068       $1,100.00




Akers, Catherine 6758 Cheryl Ann Drive, Seven Hills, OH. 44131                   $1,550.00




  Crouch, Rex        781 N Indiana Ave, Kankakee, IL. 60901                      $3,200.00


Champ, Jeanette 9858 Lilac Dr, St. Louis, MO. 63137                              $4,200.00




  Otero, Mario       1908 Laredo Street, Corpus Christi, TX. 78405               $2,250.00


 Arkel, Peggy &
     David           221 Bedell Drive, Port Jervis, NY. 12771                    $387.50




 Joor, Catherine     2005 Somerset Place, Mt. Juliette, TN. 37122                $1,550.00




Stinson, Williette                504 Cornell Ave, West Memphis, AR. 72301       $1,437.50




  Boyd, David                    4900 Bryant Ave N, Minneapolis, MN. 55430       $240.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 67 of 151




Santiago, Kenneth 154 Colton Street, Springfield, MA. 01109                      $76.67

   Henderson,
    Wallace                         9705 Brevard St, Laurel, MD. 20723          $568.33




  Stevens, Luke     3300 E 3rd Street, Silver Springs, NV. 89429                $626.00




 Brown, Demilles 4041 S 183rd Lane, Good Year, AZ. 85338                        $1,188.33

  Sena, Peter &
    Patricia        20 Juniper Rd, Norton, MA. 02766                            $775.00




Santos, Francisco
       Jr.        5215 Suncatcher Dr, Wesley Chapel, FL. 33545                  $775.00


Stricker, Jamie &
     William      4955 Alfresco St, Boca Raton, FL. 33428                       $775.00




 Donato, Renee      125 Woodman Park, Rochester, NY. 14609                      $156.25




 Spacek, Steven                   245 Bynum Ridge, Forest Hill, MD. 20150        $50.00


  Miller, Beverly   576 Pinecrest St, Holland, MI. 49424                        $4,900.00




 Spacek, Steven     245 Bynum Ridge, Forest Hill, MD. 20150                     $8,675.00




Murphy, Robert II
  and Tatiana     4718 Meadowlark Lane, Kingsville, TX. 78363                   $2,250.00




Mattingly, Marvin 10011 Tixton Lane Louisville, Kentucky 40291                  $7,700.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 68 of 151




  Lopez, Oscar      362 Callalily New Braunfels, Texas 78132                    $3,100.00




  Reed, Sheila      310 N Bernard St Ruston, Louisiana, Lincoln 71270           $2,180.00




 Jones, Beverly     1173 Cormier Rd Breaux Bridge, Louisiana 70517              $5,000.00




   Zaino, Joe       7909 Spartan Court SE Olympia, Washington 98503             $2,875.00




Johnson, Donald 2606 County Rd 133 Giddings, Texas 78942                        $1,000.00




Estrada, Monica 1732 Woodhurst Drive Defiance, Ohio 43512                       $3,500.00




 Purcell, Phillip   11949 Summerset Ave. Princess Anne, Maryland 21853          $1,000.00




 Finley, Dorothy    2291 Jefferson Ave. Memphis, Tennessee 38104                $3,175.00




   Green, Tara      78 C. Anderson Rd Manchester, Tennessee 37355               $550.00


    Albanez,
   Raymundo         7478 W Washinton Rd Magna, Utah 84044                       $1,100.00




  Echevarria-
Daughton, Linetta 102 Gracecroft Dr Havre De Grace, Maryland 21078              $125.00


Ardizzone, Peter 314 W 2nd St Oswego, New York 13126                            $4,950.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 69 of 151



  Ward, Phyllis     14206 Santell Drive Chester, Virginia 23836                 $4,200.00




  Click, Jerome     1513 Ferris Ave Lincoln Park, Michigan 48146                $1,650.00




 McCart, Stanley    107 Cedar Glade Road Ozark, Missouri 65721                  $2,410.00




 Tyrrell, Zachary              328 Cedar Island Trail, Holly Ridge, NC. 28445   $675.00




 Tyrrell, Zachary   328 Cedar Island Trail Holly Ridge, North Carolina 28445    $675.00




  Felder, Darryl                4224 Grimke St, North Charleston, SC. 29405     $1,668.33




 Berry, Malissa                11616 E Cedar avenue Aurora, Colorado 80012      $275.00




 Smith, Michelle    3494 Hillsmere Road Gwynn Oak, Maryland 21207               $4,500.00




 Williams, Byron    1511 Roanwood Houston, Texas 77090                          $3,500.00




Robinson, Nelson 3903 Brewer Street Columbia, South Carolina 29203              $1,100.00




 Milner, Nathan     115 E Triville Street Manchester, Georgia 31816             $2,577.00




  Hill, Zacariah    30722 Roadie Pass Magnolia, Texas 77355                     $3,100.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 70 of 151




   Bell, Brian      1755 Monterey Way Fountain, Colorado 80817                  $2,750.00




 Miller, Geneva
       Mae          457 Johnson Chapel Rd Bristol, Tennessee 37620              $1,550.00




  Karriem, Tali     4850 Longfellow Drive, New Orleans, Louisiana 70127         $2,800.00




  Graft, Sandra     2760 State Route 981 Mount Pleasant, Pennsylvania 15666     $1,650.00


 Simmons, Gary      4228 Avenue O Galveston, Texas 77550                        $8,200.00




Draughan, Joann                2613 Sarah Jane Lane, Fort worth, TX. 76119      $284.13




Whorrall, Marilyn 3807 North 2080 East Rd Ridge Farm, Illinois 61870            $550.00




 Reed, Courtney     1660 Cliftview Ave Baltimore, Maryland 21213                $2,400.00

 Smith, Carl D. &
     Shellie                     3159 Gerome St., Richland Hill, TX. 76118      $2,066.66




Foster, Francina 1900 Springdale Rd Lancaster, South Carolina 29720             $600.00


Walters, Raymond
      & Ella     5308 Drake Place SE Washington, DC 20019                       $3,100.00


  Dixon, James      105 Green Rd. Palatka, Florida 32177                        $2,750.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29    Desc Main
                                   Document    Page 71 of 151




 Darner, Janice    8030 Edmonds Street Portage, Michigan 49024                  $230.00


  Vega, Laura      2133 SE 38 Circle Topeka, Kansas 66609                      $2,325.00


  Moran, John
    Albert         4700 4th Street W Lehigh Acres, Florida 33971               $1,650.00




  Murphy, Joe      123 Swan Drive Silas, Alabama 36919                         $1,162.50




 Walters, Lytton   6246 SW 23rd Street Miramar, Florida 33023                  $5,425.00

 Miles, Arlene &
     Moses                           175 Price Rd, Louisa, VA. 23093            $300.00


Hawes, Toriana &
    Alisha       462 Brighton Woods Drive Moore, South Carolina 29369           $387.50




  Reyes, Ralph     610 Saipan Place San Antonio, Texas 78221                   $10,075.00


  Jones, Jack                     1161 Hwy 11, Heidelberg, MS. 39439            $750.00

Richards-Binns,
    Audrey      6828 Pomeroy Circle Orlando, Florida 32810                     $3,100.00




 Combs, Cindy      4206 N County Rd 1130 Midland, Texas 79705                  $1,550.00




  Jones, Jack      1161 Hwy 11 Heidelberg, Mississippi 39439                   $2,700.00




 Latney, Corey     4523 Eads Place NE Washington, DC 20019                      $500.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29     Desc Main
                                   Document    Page 72 of 151




 Blount, Diana     3769 Cherokee Overlook Dr Canton, Georgia 30115               $3,487.50


 Beacom, John      206 Juniper Rd Whitney, Texas 76692                           $6,200.00




Bryant, LaVetta    2068 Teakwood Dr Columbus, Ohio 43229                         $3,800.00




 Pelham, Paris              270 Harrison Ave, Apt. 401, Jersey City, NJ. 07304   $2,356.63




 Phillips, Todd                 4474 NE 39th Ave, Des Moines, IA. 50317          $5,125.00




  Taal, Francis    123 Calloway Rd Rocky Mountain, North Carolina 27804          $1,500.00


 Cunningham,
   Dennis          143 Union Chapel Road Norlina, North Carolina 27563           $1,650.00




  Herley, Toni     51465 Euclid Rd East Reardan, Washington 99029                $550.00




 Paige, Pamela     4436 Ben Street NW Roanoke, Virginia 24017                    $2,100.00




 Lilley, Michael   220 Isaiah Drive Lafayette, Louisiana 70508                   $500.00


Strickland, David 1420 Happyhill Rd Carrollton, Georgia 30116                    $1,900.00




 Volk, Vincent     243 Parkwood Circle Canonsburg, Pennsylvania 15317            $7,600.00
  Case 19-00555-SMT         Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                  Document    Page 73 of 151




  Blair, David    197 Oates Rd Mooresville, North Carolina 28117              $1,650.00




 Walsh, Robert    5107 21st Street W Brandenton, Florida 34207                $4,200.00




 Stephens, Lisa   1375 20th street Sarasota, Florida 34234                    $2,200.00


  Pendleton,
   Clarence       533 E North Street Galesburg, Illinois 61401                $4,600.00




 Barnes, Sadie    4182 N 21st Street Milwaukee, Wisconsin 53209               $2,750.00




Williams, Janice 5639 Deanne Marie Drive Zachary, Louisiana 70791             $1,937.50




 Williams, Leah                34 Fieldstone Drive, Middletown, NY. 10940     $1,317.43




Conkey, Fredrick 194 Cushing St Hingham, Massachusetts 02043                  $3,000.00




 Greene, Barry    8401 Morgan Mill Rd Monroe, North Carolina 28110            $300.00


Russell, Latonya
   & Dexter      730 Cooper Rd. Jackson, Mississippi 39212                    $4,200.00




Woehrle, Luree    501 Walter Street Stevens Point, Wiaconsin 54481            $387.50




Lipscomb, Brian 763 West 850 South Union Mills, Indiana 46382                 $3,100.00
   Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 74 of 151




Qualls, Ethel Mae                3223 Manchester Dr, Mesquite, TX. 75150        $690.00




  Neff, Timothy     1639 Salem Blvd Berwick, Pennsylvania 18603                 $1,400.00




Qualls, Ethel Mae 3223 Manchester Dr Mesquite,Texas 75150                       $690.00




  Hose, Donald      4440 N. 47 Rd Manton, Michigan 49663                        $1,650.00




 Burns, Stanley     3205 Oran Yount Lane Granite Falls, North Carolina 28630    $3,000.00


   Eldridge, JJ     206 Westfield Ave Hamilton, Ohio 45013                      $3,150.00




  Ligon, Delores    63 Mariners Lane Staten Island, New York 10303              $2,325.00




Hutchins, Sheldon 9024 Eagle Nest Dr Navarre, Florida 32566                     $6,300.00


Abbott, Rebecca &
       Neil       3814 North Lawndale Ave Indianapolis, Indiana 46254           $1,275.00




  Louis, Wesley               421 Crater Lake Pkwy Klamath Falls, OR 97601      $300.00




Pendarvis, Sandra 93-22 2207th St Queens Village, New York 11428                $625.00




 Dargan, Thomas
       Jr.      809 Westview Court Goldsboro, North Carolina 27530              $1,875.00


 Williams, Tonia    5826 Pinecone Ct Columbus, Ohio 43231                       $1,650.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 75 of 151



Verdin, Eugenia     1004 Starling Road Bethel, Ohio 45106                       $700.00




Zaccardi, Carlo     94 West 3RD St Bayonne, New Jersey 07002                    $6,400.00




Bianchi, Jordan                 18375 South Willmot, Sahuarita, AZ. 85629       $625.00




Bianchi, Jordan     18375 South Willmot Sahuarita, Arizona 85629                $625.00


Porter, Christine                    1768 Acorn Road, Byron, IL 61010           $666.67




McGruder, Darryl                2441 Gulf Breeze Ave, Pensacola, FL. 32507      $875.00




  Patel, Pankaj               3 Mountain Street, Lake Ronkonkoma, NY 11779      $171.58


Sronce, Michael 210 17th Street Carlyle, Illinois 62231                         $800.00




Brown, Delores                    409 E Geer Street, Durham, NC, 27701          $1,300.00


Brookman, Paula 2532 Averett St Roanoke, Virginia 24012                         $2,750.00


   Bennings,
   Quadelya         709 Erika Lane Grove Town, Georgia 30813                    $1,650.00


Morris, Norwood                     1006 Isbell Street, Gretna, LA 70053        $258.00




  Keys, Thuda       12011 Green Bluff Court Houston, Texas 77044                $5,425.00

   Boswell,
  Christopher       959 6th Street Lafayette, Orgeon 97127                      $900.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 76 of 151




  Garcia, Raul     2027 Leesburg St San Antonio, Texas 78220                   $4,500.00




  Gerhardt, Lisa   19013 Goldmine Place Brookeville, Maryland 20833            $1,000.00




Campbell, Richard 301 W Main St Morganfield, Kentucky 42437                    $3,600.00




 Latson, Derrick   6092 Pelican Point Loop Keithville, Louisiana 71047         $3,487.50




  Lowe, Jerome     124261 Little Deschutes Dr, Crescent Lake, OR. 97733        $1,660.00


  Wada, William
    Michael        4121 West Dailey St, Phoenix, AZ. 85053                     $475.00


   Lascewski,
    Elizabeth      21444 Big Lake Rd, Richmond, MN. 56368                      $5,600.00


 Torbert, Brenda                   2343 Lee Rd 47, Opelika, AL 36804           $982.00




Simpson, Ronald 1312 Sitka Court SW, Albany, OR. 97321                         $1,600.00


   Huey, Lori
   (Schmidt)       6937 Quarterway Drive, Dallas, TX. 75248                    $7,500.00




Wetch, Raymond 1365 Prairie View Trial, Farmington, MN. 55024                  $3,500.00




  Clark, Sheila    16610 East Rippleridge Drive. Houston, TX. 77053            $2,260.00
 Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 77 of 151



Maxwell, Jason     1407 SW 4th Street, Atkins, AR. 72823                       $550.00


Cannon, Cheryl     3302 Orlando Ave. Parkville, MD. 21234                      $2,350.00

 Petruski, Tori
    (Wells)        475 RTE 212, Saugerties, NY. 12477                          $5,425.00


   Spencer,
  Shawanna         6409 Buckhead DR, Northport, AL. 35473                      $5,425.00




Rutter, Edmond     1041 Sun Ridge St, Lancaster, OH. 43130                     $5,425.00




Massaro, Mark      525 Waggener Street, Green River, WY. 82935                 $3,150.00




 Kovac, John       4436 56th Ave Ter E, Bradenton, FL. 34203                   $4,950.00




  Baker, Jane      361 N McArdle Road, Tawas City, MI. 48763                   $5,950.00




Conques, Evah      1503 Zinfandel Drive, Harker Heights, TX. 76548             $725.00


Irwin, Estate of
Ronald (Wanda
     Irwin)        969 Sandoval Dr, Virginia Beach, VA. 23454                  $8,525.00




 Harris, Emma      1037 North Keeler Ave, Chicago, IL. 60651                   $600.00




Jackson, Ronald 1327 Dybka Rd Cherry Creek, NY. 14723                          $4,650.00




 Knight, Virgil              920 Dunns Mountain Road, Salisbury, NC 28146      $2,729.13
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 78 of 151



  Encarnacion,
     Maria          2332 Trowbridge Way, Lisle, IL. 60532                       $2,500.00




 Laster, Wilfred    6002 Kahiti Trce, Union City, GA. 30291                     $2,400.00




 McCarty, Brian     15 North Dundalk Ave, Dundalk, MD. 21222                    $2,100.00


 Canada, Marie      6334 McCray Dr, Ball, LA. 71405                             $1,650.00




Crosby, Michelle                33824 West 160 Street, Rayville, MO 64084       $327.00




Knowles, Latonya                 6952 Kindle Hill Cove, Memphis, TN 38141       $1,613.24


Frieze, Kenneth                   1295 Village Drive, Walnut Cove, 27052        $2,789.94




 Davis, Melanie     8 Ranchview Drive, Florissant, MO. 63033                    $3,100.00


 Jenkins, James
       Jr.          5516 Amos Reeder Road, Boonsboro, MD. 21713                 $387.50




 Reyes, Felix Jr.                  226 Doty Street, Hammond, IN 46320           $1,611.61




Faulkner, Edwin
      Jr.       2805 SW County Rd 138, Fort White, FL. 32038                    $2,950.00


 Tirocchi, David    93 Gardner Ave, Cranston, RI. 02910                         $2,025.00




Etheridge, John     3542 Tail Wind Drive, Colorado Springs, CO. 80911           $5,425.00


 Huggins, Terry     844 Evergreen Rd., Jackson, AL. 36545                       $2,750.00
   Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 79 of 151




Luellen, Ernestine Lot #2 Cannon Estates, Holly Springs, MS. 38635              $1,650.00




 Swindle, Donald 1589 Wheatgrass Drive, Reno, NV. 89509                         $1,162.50

    Hopkins,
    Benjamin        2642 Hewatt Rd, Snellville, GA. 30039                       $300.00

 Strother, Donald
        Jr.                           1385 Orange St, Vidor, TX 77662           $600.83

  Johnsonbey,
    Shatara         9510 Wilton Place, Clinton, MD. 20735                       $3,100.00


 Watson, Victoria 1724 Muriel Dr, St Louis, MO. 63138                           $1,550.00




   Tineo, Maria                 4265 E Canada Stravenue,Tucson, AZ, 85706       $4,153.24




   Kelling, Tiny    1502-4 E 2nd Ave, Bradenton, FL. 34208                      $4,025.00


Preston, Charles 132 Esther Dr, Waynesboro, GA. 30830                           $6,750.00




Weaver, Stephanie 6915 Kent Town Dr., Hyattsville, MD. 20785                    $5,015.00




  Martin, Jason     3584 Vallorie Dr N., Prescott Valley, AZ. 86314             $1,550.00




   Day, Jesse       1221 Sir Galahad Drive, Chesapeake, VA. 23323               $1,937.50




  Jones, Kevin      1657 Green Bay Court Davenport IA 52804                     $2,700.00




 Walls, Margaret    305 34th Street NE, Fort Payne, AL. 35967                   $4,300.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 80 of 151




  Snyder, Mary                 317 Walnut Street, Bellefountaine, OH 43311     $550.00




Roberson, Hazel 704 Orchard Ave, Muskegon, MI. 49442                           $2,200.00




  Snyder, Mary     317 Walnut St, Bellefontaine, OH. 43311                     $2,200.00




Minnick, Carolyn                   605 11th Street, Radford, VA 24141          $1,348.27




 Cook, Eugene      4120 West McKinley Court, Milwaukee, WI. 53208              $3,850.00




Cheeks, Marshall 12113 Rockledge Dr, Bowie, MD. 20715                          $2,620.00


   Perry, Lisa     1022 Tampa Ave, Foley, AL. 36535                            $1,550.00


Edwards, Samuel 2503 Sheffield Dr, Davenport, IA. 52806                        $5,600.00

  Akins-Long,
    Valerie        220 West St, Hyde Park, MA. 02136                           $7,550.00

Nguyen, Nhuong
     Thi       14 Sprague Street, Revere, MA. 02151                            $6,800.00




  Frye, Robin      280 Odessa Lane, Carthage, NC. 28327                        $1,200.00




  Pate, Robert     684 Wrenn Drive, Lexington, NC. 27292                       $2,725.00




Beckord, Patricia 1341 E Burnham Ave, Hayden, ID. 83835                        $4,000.00




Broughton, Joan                  420 NW 91st Street, El Portal, FL 33150       $155.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29    Desc Main
                                   Document    Page 81 of 151



Smith Monahan,
   Margaret                 6434 Colonial Garden Dr. Huntersville, NC, 28078.   $914.52




 Smith, Joseph     3824 N 10th Ave, Pensacola, FL. 32503                        $4,700.00




  Sall, Rosetta    2943 Memphis St, Philidelphia, PA. 19134                     $550.00




 Armon, Jerome     2947 Sunnyfield Court, Indianapolis, IN. 46228               $1,100.00


  Brown, Glenn     250 Deanna Drive, Slidell, LA. 70458                         $550.00




 Lester, Joseph    114 Presidential Ct, Greenfield, IN. 46140                   $1,100.00




 Stinnett, Kelly   529 Warren Way, Woodburn, OR. 97071                          $2,000.00


 Cooper, Tracy     874 Newton Ln, Gallatin, TN. 37066                           $2,150.00


Turnbow, Gerald                    213 Chiggers Trail, Abilene, TX 79602        $335.74




  Green, Arthur    6305 Gilwood Circle, Shreiveport, LA. 71119                  $1,650.00




 Beville, Debra                  1106 18th Ave Wall Township, NJ. 07719         $2,200.00




Lanham, Adam Jr.              1506 Young Chapel Road, Piedmont, AL 36272        $419.94

Galentine, Clifton
       Jr.         107 Winsor Dr Lafayette, LA. 70507                           $5,166.65

 Perry (Brown),
     Judith        5406 Grace Point Houston, TX. 77048                          $3,300.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 82 of 151



McKenzie, James
  and Aimee                      255 S Lincoln Drive Hanover, PA. 17331        $4,650.00


   Robinson,
   Barrington                      39 Newbury ST Brockton, MA. 02301           $3,100.00




Manuel, Issac Jr.                3222 Logan Street, Shreveport, LA 71103       $510.79




    Ish, Linda      4724 Pine Ridge Lane Fort Worth, TX. 76123                 $850.00




Reaves, Carolyn 935 Berkshire Road Daytona Beach, FL. 32117                    $4,500.00




  Duke, Tammy               2006 Bayview Place, Indian Rock Beach, FL 33785     $51.67


Johnson, Kathryn                  1910 Bienville Street, Austin, TX 78727      $290.00


Paino Campbell,
     Erma                       6403 Jefferson Street, Hammond, IN 46324       $140.00




 Edberg, Pennie                 15547 Blue Pool Path Brainerd, MN. 56401       $3,100.00


Johnson, Kathryn 1910 Bienville St Austin, TX. 78727                           $3,805.00




 Johnson, Leroy               10043 Sunny Cline Dr Baton Rouge, LA. 70814      $750.00




  Harris, Diane                   430 Smith Street, Albemarle, NC 28001        $4,100.00




Johnson, Matthew                11109 Murray Drive, Northglenn, CO 80233       $1,400.00




 Jerrod, Daniel                 4507 Carter Avenue, Saint Louis, MO 63115      $550.00
  Case 19-00555-SMT            Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29     Desc Main
                                     Document    Page 83 of 151




  Jerrod, Daniel                 4507 Carter Avenue, Saint Louis, MO 63115         $2,200.00




Alsbrooks, Wesley           619 Birchleaf Avenue, Capitol Heights, MD 20743-1802   $1,265.77


   Lilly, Duane                      9 Clyde Ave, Lansdowne MD, 21227              $4,062.50


  Galba-Bright,
     Grace                         5804 Paylor Road, Riverdale, MD 20737           $2,325.00




 Pipes, Gregory      1544 Wellington Ave. Indianapolis, IN. 46219                  $3,900.00


 Baldwin, Nathan                     18 Kienia Road, Hudson, NH 03051              $625.00




   Irwin, Rick                     18 North Fairview Ave Mampa ID 83651            $625.00




  Jones, Meda                   2772 Greene Road 731, Paragould, AR 72450          $3,600.00




Williams, Brian J.                224 NW Wesley Way, Poulsbo, WA 98370             $2,150.00

Holland, Steven &
     Glenda                        703 S Walnut Street, Gerald, MO 63037           $1,650.00


  Richardson,
     James                      1222 Martha Alleyn Drive, Saraland, AL 36571       $1,025.00




  Kindler, Keith                   125 Navajo Circle, Evanston, WY 82930           $1,000.00




 Tayloe, James                     1133 E 14th Street, Davenport, IA 52803         $5,600.00
   Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29    Desc Main
                                     Document    Page 84 of 151




  Cuyler, Willie                 1230 Rocky Branch Rd, Monticello, FL 32344       $650.00




 Strahan, Jeffrey              980 Still Point Drive, Windston- Salem, NC 27103   $1,860.00




Stackpole, Rafael                 2245 East Pinon Drive, Tuscan, AZ 85706         $3,875.00




 Calton, Cynthia                   135 Waverly Way, Savannah, GA 31407            $3,600.00


  Smith, Melissa                     1087 River Road, Auburn, KY 42206            $300.00




Clark, Gwendolyn                1816 Princeton Avenue, Birmingham, AL 35211       $2,000.00


  Smith, Melissa      1087 River Rd Auburn, KY. 42206                             $300.00


Mackins, Robert &
     Sharon                        3503 N 41st Street, Milwaukee, WI 53216        $3,100.00




  Thomas, The
 Estate of Trevor
(Pamela Thomas)                      936 E 217th Street, Bronx, NY 10469          $1,200.00


    Campbell,
     Stephen                       11011 Vailview Drive, Houston, TX 77016        $2,867.43


Cleveland, Willie &
       Mary                      43331 Napa Drive, Sterling Height, MI 48314      $3,000.00




  Purvis, Andre                  11134 Gold Pan Road, Charlotte, NC 28215         $225.00
  Case 19-00555-SMT         Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                  Document    Page 85 of 151




Tiseo, Rebecca            6173 Bridgeport Hills Avenue, Las Vegas, NV 89139   $2,000.00




Williams, Linda   3044 Farrington Drive Baton Rouge, LA. 70814                $1,550.00




 Purvis, Andre                11134 Gold Pan Road, Charlotte, NC 28215        $2,200.00


Johnston, James
       C.                   290 White Oak Church Road, Eufaula, AL 36027      $2,750.00




Newman, John B.                 1525 Westfield Place, Stayton, OR 97383       $3,875.00




Harrison, Wanda                 410 Miles Road, Port Angeles, WA 98362        $2,515.00




Desjarlais, Scott 2863 W. William Lane Queen Creek, Arizona 85142             $2,800.00


Dorvee, Dennis
    John          Country road 8510 #638, Hillister TX, 77624                 $700.00

McGowan, Travis
     M.         350 Johnson Drive, Rust, TX 75785                             $2,325.00




Faulkner, Kim Q. 7761 County Road 2290, Goshen, AL 36035                      $550.00

   Hopkins,
 Christopher &
    Candy         3575 Mitchell Lane, Bessemer, AL 35023                      $775.00


   Dulebohn,
  Jonathon R.     232 South Ash St Celina OH 45820                            $4,400.00


   Cannady,
   Cornelius      662 South Fulton St, Denver CO, 80247                       $2,325.00
  Case 19-00555-SMT         Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                  Document    Page 86 of 151



Jordan, Kathy &
 Pace, Roberta                 12712 Dewey Street, Ceder Lake, IN 46303       $506.67




Duis, Khairan P. 4935 Durasno Drive Colorado Springs CO 80911                 $100.00




Mitchell, Mary O. 800-802 E Grigsby Street, Pulaski TN, 38479                 $2,800.00


 Haskins, Anita   3210 Ramona Ave Baltimore, MD. 21213                        $3,300.00




   Jones, Erin    2145 Golfview Drive, LaPlace, LA 70068                      $6,600.00


 Johnson, Paul    1607 Chestley Rd. St. Louis MO 63136                        $1,100.00


 Moore, Walter    65863 Barrens Drive, Goshen, IN 46526                       $3,224.00




Price, Nathan D. 16973 Takeaway Lane, Dumfries VA, 22026                      $3,750.00


 Boone, Bernice
     Marie        7761 Normandy Rd Hyattsville MD 20785                       $2,815.77




Henderson, Laura 7635 Lemma Drive, Houston, TX 77041                          $3,160.00


 Irving, Rickey   516 Bowers Dr. Benton AR 72015                              $2,100.00


Newson, Shawn
     Ms.                         36 Chelsea Lane, Grantville, GA 30220        $1,013.28



Tinsley, Beverly
  Sue Bowen
(Estate of Mary
    Bowen)       409 Cambell Ave Easley, SC. 29640                            $1,650.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29     Desc Main
                                   Document    Page 87 of 151




 Heath Jr., John   426 Pine Tree Road Chestertown, Maryland 21620                $3,875.00


 Withers, Sonia    5309 Ian Dr. McLeansville NC 27301                            $500.00


  Henderson,
  Cassandra        6403 Running Creek Drive, Arlington, TX 76001                 $2,200.00




Thomas, Rodney
      L.                 6750 Hallowing Point Road, Prince Frederick, MD 20678   $4,004.96


Landrum, Melody
    & Phillip   53100 Es Raines Road, Folsom, LA 70437                           $3,000.00


Borg, Paula Jane                    8061 Corunna Rd Flint MI 48532               $105.00




Medellin, Ruben 247 Bradley St, San Antonio, TX, 78211.                          $1,550.00




Comport, Louis     5601 Aiken Rd McKees Rocks PA 15136                           $1,550.00


  Dubay, Jace      295 S Lincoln Road, Bay City, MI 48708                        $1,200.00


Borg, Paula Jane 8061 Corunna Rd Flint MI 48532                                  $105.00




 Strohl, Dennis                 832 Murphy Road Centreville, MD. 21617           $1,550.00




Straker, Wesley                   231 Bush Street, Livingston, TX 77351          $233.50


   Studemire,
   Andrew F.                     1506 East Annie St, Tampa, FL, 33612            $1,171.00
  Case 19-00555-SMT      Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                               Document    Page 88 of 151




Pressley, Mandre             1111 3rd Ln Pleasant Grove, AL. 35127         $2,410.00


Savage, Belinda V.           729 N 63rd St, Philadelphia, PA. 19151        $2,600.00


  Davis, Irma K.              5262 S Sicily Way Aurora, CO. 80015          $3,875.00




  Ellis, Noel R.             68 Brown Rd SW Cartersville, GA. 30120        $2,700.00




  Lugge, Rickey             611 North Charles St, Belleville, IL. 62220    $1,675.00


 Wade, Divon D.                 804 Byrd St, Hampton, VA. 23661            $387.50

Porche, Raymond
       L.       81688 HWY 41 Bush, LA. 70431                               $3,100.00




Davis, Jeanette M.   1959 South Power Rd Suite 103 PMB 350 Mesa AZ 85206   $250.00




Duhon, Michael G.            612 Sandifer Rd West Lake, LA. 70669          $2,500.00




Gilbert, Donald A.         200 Springville Lane Rock Spring, GA. 30739     $3,100.00


Brown, Kimberly
      A.                   319 Cambridge Road, Cherry Hill, NJ 08034       $775.00




Greene, Sherman
   & Vanessa               11014 Berrypick Lane, Columbia, MD 21044        $156.64


   Green, Juan                8248 Eden Dr King George, VA. 22485          $2,325.00


Brown, Kimberly
      A.                    319 Cambridge Rd Cherry Hill, NJ. 08034        $775.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 89 of 151


 McKay, Jesse &
    James                           2223 Beech Ct Golden, CO. 80401             $1,000.00


Woolen Jr, Daniel
      W.                            624 Stellaway Dr DeSoto, TX. 75115          $5,600.00




   Carr, Stacy      734 Cove Creek Road Pickens, SC. 29671                      $2,370.00


   Chowdhury,
     Zaheed         9589 Allegro Drive Manassas, VA. 20112                      $3,500.00




 Fields, Gregory               4497 Hickory Grove Drive, Acworth, GA 30102      $452.08


Hopkins, Angela                   2501 Hanson Rd Edgewood MD 21040              $758.30


 Harris, Phillip E. 3315 Timis St Jonesboro, AR. 72401                          $1,650.00

Teixeira, Silvester
        M.          36 French St Fall River, MA. 02720                          $900.00




  Barfield, Gale             7148 Russell Topton Road Toomsuba, MS. 39364       $2,750.00




  Gilbert, David    217 Lawndale Street Hammond, IN. 46324                      $6,000.00

Henderson, Calvin
       L.                         11721 Belfonte Rd Bumpass, VA. 23024          $1,100.00




    Tew, Alan                    3048 Illinois Place Gulf Breeze, FL. 32563     $4,650.00


Anderson, Melvin                     176 Pebble Dr Nashville NC 27856           $1,033.30


Specksgoor, Eric                      3388 Groth Rd Holley NY 14470             $1,600.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 90 of 151




Valcourt, Avenitha
        E.                    22615 Southwest 56th Ave, Boca Raton FL, 33433    $981.67




 Henson, Rosie                   726 Sweetbriar Drive Lewisville, TX. 75067     $3,100.00


 Vazquez, Diana      10101 Missy Ct Tampa, FL. 33615                            $1,800.00


  Rios, Manuel                     6037 41st Ave Sw Seattle, WA. 98136          $3,000.00




  Crews, Evelyn      164 Lakeview Acres Road Moultrie, GA. 31768                $1,375.00


   Biondolino,
   Richard D.        13356 52nd CT North West Palm Beach, FL. 33411             $2,325.00




Gonzalez, Ernesto 13 Cresant Dr North Providence, RI. 02904                     $400.00




 Pope, Thomas        303 Fox Hound Ct Middletown, DE. 19709                     $1,550.00




Caves, Cynthia D. 32350 East 137th Way Brighton, CO. 80603                      $3,600.00




 Cornwall, Donet 1645 New Orleans Way McDonough, GA. 30252                      $3,000.00




Robinson, Jamie 3013 Lampman Dr Billings, MT. 59102                             $1,550.00




Pleasant, Mildred 30019 45th Place South Auburn, WA. 98001                      $600.00


  Parmer, Brian
     Edwin           950 North 4th St St Genevieve, MO. 63670                   $1,562.50
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 91 of 151




 Bond, Lonnell      9605 Nuthatch Dr Fairfax Station, VA. 22039                 $1,550.00




Roberts, Regis &
 Ricky, Sherry   9350 Mainlands Blvd W Pinellas Park, FL. 33782                 $6,050.00




Williams, Tina B.              16658 NW 175th Terrace, Aiachua, FL, 32615       $1,215.00




Davis, The Estate
of Muriel (Natalie
    Wingate)       106 Charles Brown Road Warrenton, NC. 27589                  $1,925.00


Wrenn, Anderson                    12167 Wrenn Ct Smithfield, VA. 23430         $4,200.00

Gunzinger, Reba
      A.        1405 N Main St Hutchinson, KS. 67501                            $550.00




 Johnson, Glen      3716 S US Highway 31 Franklin, IN. 46131                    $1,100.00


Thurmond, Larry
   & Cartina    2408 South 17th Ave Broadview, IL. 60155                        $5,000.00


   Mckinney,
   Timothy J.       4725 West Jackson Park Dr Milwaukee, WI. 53219              $4,650.00


   Gauthier-
 Guichard, Cleta    1814 General Cleburne Ave Baton Rouge, LA. 70810            $2,050.00


  Collins, Gary     2806 Quail Run Toledo, OH. 43615                            $2,400.00




Cieslikowski, Lori 13560 Hunters Point Street Spring Hill, FL. 34609            $3,100.00




Jeremie, Gephthe                 3704 Riverside Dr Coralsprings FL 33065        $2,970.80
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 92 of 151




   Carr, Greta     3313 Helmsman. Drive North Las Vegas, NV. 89032             $890.00




 Wiegert, Jason    396 Willow Drive Fond Du Lac, WI. 54935                     $750.00




Churchey, Bradley 610 West Franklin St Hagerstown, MD. 21740                   $3,600.00




Bradford, Carolyn 8045 SW 107th Ave Unit #324 Miami, FL. 33173                 $1,200.00

Monroe, Aloha A
    Dunn        112 Ash Dr Long Pond, PA. 18334                                $3,100.00


   Johnson II,
   George W.                    14010 Creek Grove Ct, Houston TX, 77066        $775.00




   Jimenez -
Rodriguez, Rocio 18500 Hedgegrove Ter Olney, MD. 20832                         $6,000.00




Smith, Christine I. 13714 North 130th Ave El Mirage, AZ. 85335                 $2,325.00




  Pyron, Ricky     8550 Queen Brooks Ct Temple Terrace (Tampa), FL. 33637      $775.00




Scott, The Estate
 of Edna (Randy
      Byrd)       2210 Grant Ave Eustis, FL. 32726                             $1,650.00




   Bly, Darwin               325 Georgetown Court, Stephens City, VA 22655     $439.17


   Greathouse,
    Jamie S.       2250 Blanchard Pl Bryans Road, MD. 20616                    $1,550.00
   Case 19-00555-SMT            Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                      Document    Page 93 of 151




Eastman, Michael 157 Frost Street W South Saint Paul, MN. 55075                   $1,100.00


 Kriczky, Michael 537 Kline Ave Pottstown, PA. 19465                              $3,100.00




Campbell, Martha 3601 Inverrary Drive #A303 Lauderhill, FL. 33319                 $1,800.00


  Ewert, Randy                        2908 Sierra Blvd., Malaga WA 98828          $1,059.00

    Samuel,
  Larmonica D.        6312 SE 41st Court Ocala, FL. 34480                         $3,250.00




Hanson, Steven M. 19919 111th Ave E Graham, WA. 98338                             $3,200.00




 Ford, The Estate
of Kenneth (Linda
       Ford)      1196 Alexandrine Ave Mt. Morris, MI. 48458                      $650.00

Mccarthy, Denise
       A.                             4 Glendale St. Haverhill, MA, 01832         $1,380.00


Newsome, Janice
     M.                         2932 Ross Clark Circle #387, Dathon, AL 36301     $509.92


Giles, Edwin C. Jr.                    91 Church St Prompton, PA. 18456           $1,100.00

    Lanning,
   Katherine A.                         1211 Liberty St Aurora, IL. 60505         $775.00


  Dyson, Willie                     2710 11th Ave NW Puyallup, WA. 98371          $3,100.00


   Armstrong,
     Regina           1545 N. 55th Street Philadelphia, PA. 19131                 $550.00


  Dague, Ron D.       740 Topaz Ave Billings, MT. 59105                           $800.00
  Case 19-00555-SMT            Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29     Desc Main
                                     Document    Page 94 of 151



  Hogue, Mark        1537 Warren Ave Ozark, MO. 65721                              $1,300.00


 Adams, Stevens
      M.                       220 South Town Branch , Nichlasville, KY 40356      $800.00


 Towe, Dominic       468 Bunting Dr Columbia, SC. 29229                            $5,200.00


 Adams, Stevens
      M.                     220 Southtown Branch Drive Nicholasville, KY. 40356   $800.00


Gonzalez, Jennifer
       L.                           5097 Blacknell LaneSanford, FL. 32771          $1,000.00


    Dubuque,
   Deborah A.        3161 Adderley Court Aspen Hill, MD. 20906                     $1,000.00


 Hodge, Deborah                      40 Loud Road, Holbrook, MA 02343              $550.00


 Hodge, Deborah 40 Loud Road Holdrook, MA. 02343                                   $2,200.00


  Adams, EJ J.       16 Eagle St Scotia, NY. 12302                                 $2,400.00




 Henry, Richard      2910 8th Avenue S. Fort Dodge, IA. 50501                      $3,071.00




Norman, Virginia 51 Whitley Way, Smithfield, NC. 27577                             $5,200.00




 Bryant, Nadine      1739 Dot Street, Jacksonville, FL. 32209                      $2,550.00




  Porter, James      8668 Meadowvale Dr, Memphis, TN. 38125                        $3,000.00


 Lampp, Walter       34 Varnes Drive, Martin, GA. 30557                            $100.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29     Desc Main
                                   Document    Page 95 of 151




  Carroll, Elston   1272 Meridene Drive, Baltimore, MD. 21239                    $3,250.00




 Hendrick, Estate
 of Jean (Gary M.
     Hendrick)    5112 Silver Valley Way, Camp Springs, MD. 20746                $1,100.00




  Lawson, Zula                 21423 Blooming Rock Lane Spring TX 77379          $370.00


   Webb, Estie                      622 Peyton Cir Memphis TN 38107              $1,044.91


Gatewood, Marisin
       D.         110 Mourning Dove Dr, Slippery Rock, PA. 16057                 $550.00


Winchester, Brian 7477 HWY 18, Saint James, LA. 70086                            $2,500.00

     Theaker,
   Lawrence A.                   1109 Baker Rd Virginia Beach VA 23455           $5,712.50




  Cross, Tiffany                8833 W Arden Place, Milwaukee, WI, 53225         $1,800.00




 Campos, Natalia                    1212 7th Street, Douglas, AZ 85607           $275.00


Johnson, Beverly
      J.                         2531 Oxmoor Blvd. Huntsville, AL, 35803.        $775.00


Williams, Marcus
       L.                     120 Oak Park Terrace, College Park GA, 30349       $1,860.00




 Flinton, Tammie              15 lake Desolation Rd, Middlegrove, NY 12850       $550.00




Hunter, Adrienne
       G.                   1148 East Angeline Ave, San Tan Valley, AZ, 85140.   $775.00
  Case 19-00555-SMT    Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29       Desc Main
                             Document    Page 96 of 151


Sundesten, Mark
      S.                     PO Box 129 Hunters WA 99137-0129                $3,000.00

Marino, Nicholas
       A.                   169 Ashton Dr Goose Creek SC 29445               $1,575.00




Duhon, Charles M.          2102 Woodring St Lake Charles LA 70601            $1,184.93


Edwards, Douglas
      W.                  7 West Summit St. Fort Edward, NY, 12828.          $3,100.00




 Carson, Kathi &
     Donald              349 Yankeetown St Mount Sterling OH 43143           $500.00


 Carver, Terry A.            167 Burhans ave, Yonkers, NY, 10701             $1,550.00




Mcwell, Quinnton           606 Otter Creek Rd, Fizgerald, Ga, 31750          $1,100.00




 Richter, Cliff B.         7738 W Pipestone Pl, Phoenix, AZ, 85035           $4,200.00




   Tedder, The
  Estate of Mary
 Jane (Jaqueline
      Admil)               816 Dovesville Hwy, Darlington SC 29540           $3,300.00


 Buehler, Diane               333 Center Street, Elmer, NJ 08318             $166.65




 Santana, Angel
      Luis            14 Salisbury Street 2nd Floor, Providence, RI, 02905   $519.84


Gausman, Robert              410 Shoretrail Cir Rockwall TX 75087            $550.00

 Edgerson, Ester
       N.                    2626 Belle St, Portsmouth VA, 23707             $1,650.00
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                            Document    Page 97 of 151




Moody, Jennifer         165 Southern Bay Rd Penobscot ME 04476          $3,000.00




 Morin, Jennifer        8 Dexter Saunders North Scitunte RI 02857       $1,550.00


 Howell, Beverly          718 Chillum Rd Hyattsville MD 20783           $1,775.00


  Hubbart, Ray            1608 Azalea Dr Birmingham AL 35235            $650.00




Nickerson, Estate
 of Hanley (LIsa
   Nickerson)               117 Bacon Road, Unity, ME 04988             $129.15




Twiss, Marsha L.       905 Buckhurst Lane Virginia Beach VA 23462       $996.58




Robinson, Angela        1308 Eagle Lane Winter Garden FL 34787          $2,750.00




 Vernon, James        4613 Landover Woods Lane, Raleigh NC, 27616       $800.00




  Darnall, Lisa       2205 12 O'Clock Knob Road, Salem, VA 24153        $5,600.00




Stevens, Jessica
    & Jimmy            464 Springwater Chase, Newnan, GA 30265          $2,500.00




Collier, Ruthie B       2953 Ramsey Road, Columbus, GA 31903            $1,100.00




Henson, Doretha            4726 Sagegate Dr Spring TX 77373             $1,950.00




 White, Scott Jr.     270 Dearing Woods Way, Covington GA, 30014        $1,937.50
   Case 19-00555-SMT       Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                 Document    Page 98 of 151




  Torres, David               4843 Verde View DR Gastonia NC 28056           $550.00


 Warner, Robert                  21504 Adam Rd, Saucier MS 39574             $1,400.00




 Heard, Alexis H              127 Oakmont Drive, Lagrange, GA 30240          $3,250.00


Mickens, Marchia
       L                  2299 Boulder Springs Drive, Ellenwood, GA 30294    $775.00




 Addison, Donna             506 Edelen Station Place, La Plata, MD 20646     $1,550.00




   Carr, Cedric              7200 Hightower Street, Fort Worth, TX 76112     $1,084.96




   Whitehead,
    Jordan                   4615 Woodvale drive, Tuscaloosa, AL 35405       $600.00


  Odom, Renee
     Marie                    1244 Woodruff Ave Jacksonville IL 32205        $1,100.00




   Whitehead,
    Jordan                   4615 Woodvale drive, Tuscaloosa, AL 35405       $3,600.00




 Phythian, Karen           3733 McCloud Street, Newport Richie, FL 34655     $2,200.00




Finley, Charlotte R       1330 South New Florissant Rd Florissant MO 63031   $1,950.00




 Rhodes, Jerome 611 West Monroe Street, Salisbury, NC 28144                  $1,100.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 99 of 151




   Ivy, Victoria     4736 Lone oak Road, West Point, MS 39773                   $2,500.00


 Austin, Doreen                         8138 Mill st Winn MI 48896              $1,100.00


   Gantt, Linda                    2502 Regal Place Waldorf MD 20601            $1,550.00


Davis, Zackary A. 5637 Wyandot St., Denver, CO 80221                            $2,400.00




 Miller, Estate of
Michael R. (Jordan
   Alexander)                   7855 Olive Grove Ave, Melbourne, FL, 32904      $4,650.00




  Barrera, Olivia                 2229 North Keating St Chicago IL 60639        $1,550.00


 Mathews, Bryan                       324 Bunn Rd Forsyth GA 31029              $1,100.00




 Moreno, Richard                  256 Justin Blvd, Taylorsville, KY, 40071      $5,425.00




 Coates, Wanda                    14305 Crazy Quilt Ct., Boyds MD, 20841        $659.98




 LaPenna, Dawn       1284 Commercial St #9 East Weymouth, MA. 02189             $3,200.00


  Rentz, Julie &
  Bobo, Marcia                   5182 Meridian Lake Dr,Monroe GA 30655          $1,550.00




  Tivis, Ronald                   639 Providence Dr Shakopee MN 55379           $2,250.00




Yeomans, Jodi L.                  37775 SE Trubel Rd, Sandy, OR, 97055          $5,175.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 100 of 151



Ledbetter, Frankie
    Nicholas                         2 Stern Court Greenville SC 29617          $586.66


 Fountain, J.C &
    Brenda                       408 Grady Street, Mount Vernon, TX 75457       $6,975.00


Camara, Joshua                       368 Globe St, Fall River MA, 02724         $2,200.00




Wears, Jeffrey S                 2160 Demorest Rd, Grove City, OH, 43123        $2,750.00




 Davis, Patricia                  4919 Springview Rd Charlotte NC 28213         $1,650.00




Mateo, Teryl Lynn               16605 NW 32nd Ave Okeechobee FL 34972           $550.00


 Stursa, Jason E                    6149 Plank Rd., Mayville NY, 14757          $1,925.00


Raphael, Veronica                     6 Montauk. Westbury. NY 11590             $3,300.00


Ton, Joel Anthony                  880 Jason Dr, Belle Chase LA, 77037          $1,100.00


 Hawes, Tammy                      128 Lismark Dr Mooresville NC 28117          $550.00


    LeBouef,
    Stephanie                      139 David Dupre St , Houma LA 70364          $250.00




 Jones, Omar B                   723 Booker Dr, Capital Heights , MD 20743      $3,100.00




  Dixon, Melvin                10804 Kingsmer Ct Upper Marlboro MD 20774        $1,199.98


  Glow, Dennis       66 Plain Road, Westford, MA 01886                          $6,200.00
  Case 19-00555-SMT       Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                               Document    Page 101 of 151



Smith, Connie &
     David                    6821 Westland Dr, Knoxville, TN 37919         $2,425.00


Coffey, Rebecca                578 Dry Fork Rd Orlando KY 40460             $2,200.00




 Deeds, Orval J.           1980 Main St. P.O. Box 215, Arona PA, 15617      $4,400.00


Sherman, Charles
      A.         1547 Nash Rd North Tonawanda NY 14120                      $2,200.00


  Greenwood,
   Courtney                    46 George Street Plainville MA 02762         $439.11




  Wirtz, John P              3602 Highway K, Bonne Terre MO, 63628          $650.00




 Sims, Diana L           31 Green Cove Court, Newnan, Coweta, GA 30265      $550.00




Banyon, Patricia             1551 West 79th St Indianapolis IN 46260        $1,100.00




  Kay, Patricia            206 NE San Bayo Circle, NewPort, OR 97365        $1,910.00


   Sookchan,
    Jennifer                 645 Rob Roy Drive, Clermont, FL 34711          $2,325.00




Monday, Cindy L            105 Anderson Lane Bloomingdale OH 43910          $1,300.00




Jachymiak Maciej             14533 Palomino Ct Homer Glen IL 60491          $1,000.00




 Frazier, Baron             2293 River Bank Dr orangeburg SC 29118          $6,500.00
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                           Document    Page 102 of 151



Withers, Maurice         5309 Ian Drive, McLeansville, NC 27301         $2,100.00


 Powers, Jesse              94 McDavid St Trimble TN 38259              $550.00


McKinney, Robert         7116 Jackson Ave Hammond IN 46324              $2,100.00


 Gibson, Ismail          4 Castletown Court, Waldorf MD, 20602          $5,636.92


 Moser Kramer,
   Danielle               404 East Cherry St Watseka IL 60970           $125.00


  Allen, Cisco             18 Pace St CrawfordVille FL 32327            $975.00


  Fields, James            2803 Earle Dr Winnsboro LA 71295             $550.00


  Hill, Nicholas
     Martian           1325 East Princeton Ave Spokane WA 99207         $3,900.00




 Hagerty, Becky         1158 E Brooks Street, Galesburg, IL 61401       $590.00




McClain, Anthony       4130 Countryside Way, Snellville, GA 30039       $300.00




Vanthoff, Rebecca         1823 Cambrige Dr Warsaw IN 46580              $2,200.00


  Norley, Sherri               410 5th St Boone IA 50036                $550.00


 Mosby, Andrew
 (Sandra Mosby)         4428 N 41st Street, Milwaukee. WI 53209         $2,200.00




McClain, Anthony       4130 Countryside Way, Snellville, GA 30039       $1,400.00
   Case 19-00555-SMT        Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29      Desc Main
                                 Document    Page 103 of 151


  Pittman-Smith,
      Rebecca                   125 Harden Cir Wewahitchka FL 32465              $275.00


   Kinsey, John                      121 Irene Dr Vinton VA 24179                $1,594.91


  Black, Daniel
     Leroy                     245 Robertson Rd, Rutherford, NC 28139            $217.00


 Benevage, Linda                6745 Plainview Road, Florien, LA 71429           $2,750.00




 Halbert, Lonnie             835 Rush Creek Lane S, Rush City, MN 55069          $2,325.00




Thompson, Estate
  of Johnnie C
    (Rochelle
   Thompson)                    1150 Bull Hill Rd , Gray Court, SC 29645         $1,100.00


   Wasserman,
     Jimmie                      3794 Hopkinsville Rd Cuero TX 77954             $1,100.00




 Todd, Darlene K              1535 Leoti Dr, Colorado Springs, CO 80915          $2,200.00




Villafuerte, Ignacio
         A             777 East Quartz Avenue PMB 8033, Sandy Valley, NV 89019   $900.00


 Knox, Clifton W                  375 HWY TT, Steelville, MO 65565               $2,800.00


Lindaman, Shane
   M. & Nicole              405 Cherry Hill Rd SW , Cedar Rapids, IA 52404       $450.00


Lindaman, Shane
   M & Nicole               405 Cherry Hill Rd SW , Cedar Rapids, IA 52404       $4,600.00


  Olson, Todd G                   54832 100th St, Amboy, MN, 56010               $2,750.00
  Case 19-00555-SMT     Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29    Desc Main
                             Document    Page 104 of 151




 Tessitore, Peter            149 Page Road, Litchfield, NH 03052           $2,600.00




  Yeip, Kevin J         2415 10th Avenue North, Grand Forks, ND 58203      $1,550.00


    Crawford,
    Charlotte             6002 W Quaker Road, Disputanta, VA 23842         $2,200.00


  Listenberger,
    Michael S               1308 Banks Street, Rockford, IL, 61102         $2,400.00




   Myers, Carl              2616 Willow Drive, Richmond, IN 47374          $600.00




Newby, Vincent Jr.          9525 Brant Lane, Glen Allen, VA 23060          $3,750.00




  Jones, Morris       3901 Ruffin Rd North Prince George County VA 23860   $2,325.00


  Porter, Bobbie             132 Lee Road 227, Smiths, AL 36877            $775.00


     Gregory,
    Demetrius               4905 Lions Gate Lane, Killeen, TX 76549        $4,000.00


 Durden, Brenda               2208 Starline Dr. Decatur GA 30032           $1,650.00




Osborne, Cindy M.         1507 South Millsap Loop Post Falls ID 83854      $775.00




  Watson, Willie            1348 Good Help Road, Crewe, VA 23930           $550.00




  Mills, Linda M.          261 Sixteen Section Ave, Eutaw AL, 35462         $73.33
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                           Document    Page 105 of 151



   Simmons,
  Christopher           5265 Roxbury Road, Indianapolis, IN 46226       $304.16


McCoy, Melvene
     R.                 1375 Misty Ridge Ct, Hampton, GA, 30228         $3,100.00




Simmons, Faye R.         1204 Algona Rd Chesapeake VA 23324             $3,610.00




 Sweatt, James          900 Chesterfield Ave Lancaster SC 29720         $1,100.00




Lelievre, Magalie     4300 NW 107 Avenue, Coral Spring, FL 33065        $3,000.00




 Cogdill, Paul E       13194 State HWY 37, North Benton, IL 62812       $1,700.00




Wickham, Gayle E         177 Bacon Street, Rossford, OH, 43460          $1,650.00


Butler, Hansford
        III             215 Atwood Drive, GeorgeTown, TN 40324          $475.00




Simpson, Joseph         3720 Dance Avenue, Knoxville, TN 37919          $550.00


Simpson, Joseph            3720 Dance Ave Knoxville TN 37919            $3,300.00


  Lockwood,
Shantelle Renee          524 Redbird Drive, Alexandria, LA 71303        $300.00




  Davis, Mary           401 Thompson Loop, Lafayette, LA 70506          $1,600.00

   Mckinney,
   Kimberly                1545 HWY 321, Hampton, TN 37658              $2,595.00
  Case 19-00555-SMT    Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                            Document    Page 106 of 151




  Smith, Jacqulin
(Howard E. Banks)         3445 N 93rd Street, Milwaukee, WI 53222        $2,875.00




 Mullin, Beatrice         825 Hillview Drive, Birmingham, AL 35235       $550.00




 Stiney, Estate of
Ann (Larry Stiney)    1300 Chapel Oak Drive, Capital Heights, MD 20743   $775.00


   Thibodeau,
   Doreen A.           263 Pleasant Hill Road, Scarborough, ME 04074     $3,100.00




 Ajao, Olubunmi         60 Belle Wood Drive, Grand Rapids, MI 49508      $1,100.00




Hughes, Edward           1521 Greedwood Lane, Rock Hill, SC 29730        $2,750.00




Preston, Robert J           1012 Jasper Drive, McHenry, IL 60051         $925.00


  Lathrop, Chad             36218 Meyer St, Crabtree, OR 97335           $2,400.00




Valencia, Jolene &
    Brandyon              1486 Needham Circle, Hatfield, PA 19440        $1,550.00




 Depalma, Linda           414 Brandywine Drive, Valrico, FL 33594        $678.31




 Fletcher, Ashley          59 West Smith Lane, Finger, TN 38334          $540.00




Pullen, Phillip R.     78 Lakewood Road, New Egypt, NJ 08533-1319        $775.00
  Case 19-00555-SMT    Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                            Document    Page 107 of 151




   Bradfield-
Fosburgh, Belinda            657 Colony Court, Clifton, CO 81520         $1,400.00




Vandergriff, Karen     405 North Patterson Avenue, Florence, TX 76527     $85.00




Hallee, Jean Paul            13 Neal Avenue, Auburn, NH 03032            $3,300.00




 Crowe, William            P.O. BOX 98, Summit Station, PA 17979         $1,100.00


  Popp, Jeffrey             548 5th Street, E. Northport, NY 11731       $2,325.00

  Janiszewski,
    William               1600 Camellia DR Elizabeth City NC 27909       $2,200.00




 Butler, William          4080 Tessland Road, Memphis, TN 38128          $1,100.00




Perryman, Mike R.         1310 Thrasher Road, Callisburg, TX 76201       $2,200.00




 Davis, Ronald D      4720 Lawrence Avenue, Garfield Heights, OH 44125   $550.00


   Quildon Jr.,
    Joseph L               263 Upper Ridge Drive, Effort, PA 18330       $3,100.00




Fisher, Benjamin
 & Jacqueline E           233 Crawford Ave, Lansdowne, PA. 19050         $4,650.00




Garner, Ruthie L           7938 Leonora Street, Huston, TX 77033         $550.00
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                           Document    Page 108 of 151




  Love, Andre L        5417 Seabaugh Avenue, Las Vegas, NV 89107        $2,325.00




Soltis, Anthony P.        3448 Maple Road, Jefferson, OH 44047          $530.00




Johnson Hudson,
     Denita           11230 Prenciess Avenue, New Orleans, LA 70128     $645.75




Smith, Casandra            19 Presley Road, Cuthbert, GA 39840          $1,155.00




   Henry, Jody             2020 Ridge Road, McEwen, TN 37101            $4,200.00




Sanchez Hyman,
 Juan (Wiggins,
    Melissa)              1812 Aztec Ave, Rocky Mount, NC 27801         $3,157.00




  Davis, Teresa         1630 Meadow Valley Lane, Dallas, TX 75232       $2,325.00




  Curtis, Tonya          5725 Cactus Sun, San Antonio, TX 78244         $550.00


 Grigsby, Shirley            2814 Lapeer Road, Flint, MI 48503          $3,300.00




 Holmes, Willie        6254 Barker Station Walk, Sugar Hill, GA 30518   $2,325.00




Thompson, Louisa       23636 Cunningham Avenue, Warren, MI 48091        $2,200.00




 Wilson, Edward         4221 Hoffman Drive, Woodbridge, VA 22193        $2,325.00
  Case 19-00555-SMT     Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29         Desc Main
                             Document    Page 109 of 151



Chaney, Edna R.                910 Avenue L, Kentwood, LA 70444                 $500.00


  Rogers, Maria                 1808 Brill Road, Mobile, AL 36605               $1,300.00




 Smith, Philip L.         307 East Central Avenue, Spiceland, IN 47385          $3,850.00




  Brooks, Keith            1228 County Road 371, Broaddus, TX 75929             $1,550.00


Ferguson, Betty J.           816 Byrd Road SE, Hartselle, AL 35640              $274.95




   Vera, Ruth         282 Martin Luther King Jr. Drive, Jersey City, NJ 07305   $2,200.00




 Kerwell, Abby L             1605 Louisa St, Williamsport, PA 17701             $1,100.00




Devarona, Alberto          7642 Westbank Avenue, Houston, TX 77064              $3,000.00


  Rivera-Bruno,
     Eduarda              344 Granada Boulevard, Davenport, FL 33837            $1,550.00

Yancey Sr. Jason
       A                     156 Songbird Lane, Danville, VA 24540              $6,000.00


  Dixon, Janice
     Yvette               14033 SW 276th Way, Homestead, FL 33032               $1,550.00




  Brown, Lillian          2734 Kelley Chapel Road, Decatur, GA 30034            $1,650.00


Manley, Hershel D             6088 Lavonia Hwy, Lavonia, GA 30553               $4,550.00




 Dugas, Marion J               418 Diaz Street, Lafayette, LA 70501             $775.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 110 of 151




 George, Charles                 5643 Fisher Road, Temple Hills, MD 20748       $650.00




 Taylor, Margie E                   8605 Pinta Street, Clinton, MD 20735        $1,300.00


 James, Kenneth
      Sr.                      308 Heyse Court, Fort Washington, MD 20744       $775.00


   Chambless,
    Melissa A                         1160 E. 8th St, Mesa, AZ. 85203           $7,800.00




Chambers, Earl Jr.             591 Gibson Sawmill Road, Havanna, FL 32333       $1,700.00


 Mays, Amanda                        137 Pond Road, Dickson TN 37055            $2,200.00




  Reed III, Leroy                 928 Bordeaux Place, Nashville, TN 37207       $775.00


  Sergent, Larry                  5684 Longfield Drive, Milford, OH 45150       $260.00




Morton, Wash Jr.              10574 Dunkard Church Rd, Rixeyville VA, 22701     $775.00




  Scott, Joseph      76565 Coldstream Woods Drive, Cincinnati, OH 45255         $5,425.00


   Domanski,
    Patricia                      26703 Lasalle Street, Roseville, MI 48066     $714.97


   Whealton,
   Constance                        32 2nd Avenue, Claymont, DE 19703           $2,750.00


Guillot, Scarlette
    Carnline                        206 Delta Drive, Lockport, LA 70374         $600.00
  Case 19-00555-SMT     Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29     Desc Main
                             Document    Page 111 of 151




Shelton, Vernaide         610 Circlewood Drive, Richmond, VA 23224          $250.00




 McNew, Margie               1357 17TH Street, Penrose, CO 81240            $1,550.00


Wilding, Maureen            964 Jefferson Drive, Clairton, PA 15025         $550.00




 Fowler, Jennifer          5087 Southview Drive, Fairfield, OH 45014        $3,900.00




 Kelso III, Lewis         712 East 14th Court, Panama City, FL 32401        $1,100.00


 Ogilvie, Wanda               167 Brenda Lane, Antioch, TN 37013            $240.00




 Hill, Heather A          7593 West Keeney Road, Truxton, NY 13158          $1,650.00


 Moore, Barbara
     Ann                  1804 North Troup Street, Valdosta, GA 31602       $1,100.00




Presley, Russell C          3299 Wood Drive, Hokes Bluff, AL 35903          $2,200.00




  Harper, Norris           2571 Deerfield Road, Elberton, GA 30635          $1,100.00




   Richardson,
      Louise          3305 Saint Peters Church Road, Salisbury, NC, 28146   $1,100.00


 Cohen, Lee Roy                 PO Box 6804, Aken, SC 29804                 $1,550.00




 Gonzalez, Helen              983 Green Street, Norfolk, VA 23513           $5,037.50
  Case 19-00555-SMT             Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                     Document    Page 112 of 151




 Bennett, Ernest                   1457 Butternut Road, Unadilla, NY 13849        $775.00




Wakeland, Estate
of Dora (Shawn
   Wakeland)                          539 S Street, New Haven, IN 46774           $2,650.00




  Poor, Wanda                    846 US Route 2B, Saint Johnsbury, VT 05819       $2,200.00


 Acosta, Olga M       7904 Tee Drrive, Austin, TX 78747                           $2,000.00




 Amoako, Ernest                9664 Unity Lane, North Brooklyn Park, MN 55443     $3,875.00




  Adams, Don                       5936 E Michigan Road, Waldron, IN 46182        $1,400.00


Jackson, Clarence
     Howard                      7313 Dooman Road, Windsor Mill, MD 21244         $1,000.00

   Eckerman,
    Timothy                           11412 Valley Drive, Blair, NE 68008         $1,650.00




 Alberty, June C                  1209 Gordon Street, Greensboro, NC, 27405       $3,850.00




  Ham, Patricia                 610 North Evanslawn Avenue, Aurora, IL 60506      $675.00




Stencler Jr., Peter          105 Avocado Drive, Cape May Court House, NJ 08210    $1,200.00




 Seghers, Mark                    1978 200th 70th Avenue, De Witt, IA 52742       $500.00
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                           Document    Page 113 of 151



   Hildebrand,
    Wanda L.          2203 Pickering Street, East Liverpool, OH 43920   $2,100.00


Thompson, Wendi
      L.                  721 Oglethorpe, Columbus, OH 15052            $800.00


   Pence, Rory             290 S. 200 W, Richfield, Utah 84701          $3,300.00


Bedell, Sharon L.         13956 Beech Drive, Lanexa, VA 13956           $2,100.00




Work, Stephen M.       5018 Hartford Avenue, Sandusky, OH 44870         $450.00




 Eleves, Cynthia          169 Grove Street, Haverhill, MA 01832         $2,650.00




Favors, Gabrielle       10109 Deep Creek Drive, Union, LA 30291         $1,650.00




  Kuiper, David         23150 Fastbrook Lane, Calahan , CO 80808        $2,000.00




White (Bell), Holly     514 W Grant Street, Hartford City, IN 47348     $550.00




White (Bell), Holly     514 W Grant Street, Hartford City, IN 47348     $4,950.00


Hawes, Douglas
      B.              428 Eagle Ridge Road, Port Angeles, WA 98363      $5,400.00




 Grove, Charles           600 Farry Road, Portsmouth, VA 23701          $4,200.00


Reeves, Theresa
      L.                4945 Swafford Road, Cookeville, TN 38501        $4,150.00




Dalton, Charles R.     196 Deer Path Drive, Spout Spring, VA 24593      $775.00
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                           Document    Page 114 of 151




  Tucker, Silas       2710 Edfeldt Drive, District Heights, MD 20747    $775.00




Sturdivant, Adam      20526 Freedom River Drive, Humble, TX 77338       $3,000.00




   Ford, Kevin           110 Germantown Ct, Newark, DE, 19702           $550.00




Harris, Douglas L.        3021 Stice Bush Rd Laurel MD, 20724           $645.83




   Ford, Kevin          110 Germantown Court, Newark, DE 19702          $2,200.00




Muchmore, Gerald        5636 Renee Court SE, Olympia, WA 98513          $950.00


   Testerman,
   Timothy W.             400 Monroe Street, Umatilla, OR 97882         $2,712.50




   Mead, Amy            771 Nicole Drive, West Linn, Oregon 97068       $1,767.92


 Baysinger, Paul           4500 Frann Drive, Climax, NC 27233           $1,100.00




  Miller, Debbie        4515 Darden Avenue, Titusville, FL 32780        $799.95




Bradford, Kari L.       319 W. Poplar Street, Plainfield, WI 54966      $1,100.00


Gregg, James A.
      Jr.              2681 McDuffee Circle, North Aurora, IL 60542     $3,100.00




 Martin, Edward           109 Robin Street, Batesville, AR 72501        $1,650.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29        Desc Main
                                   Document    Page 115 of 151




 Moore, Shakee                   201 Toney School Road, Toney, AL 35773              $3,930.00




 Blanco, Joseph                  2928 West 40th Street, Chicago IL, 60632            $2,750.00




  Moore, Teresa               60 Hurst Cemetery Lane Chesterfield SC, 19709          $2,750.00




  Weir, Christie            9158 Comstock Lane North, Maple Grove, MN 55311          $1,100.00


  Tyson, Robert                   6580 US HWY 13, Farmville, NC 27828                $1,374.95




 Zinda, Thomas       N101 W17561 Misty Morning Way, Germantown, WI 53022             $250.00


Thomas, Krystal
   Angelica                       303 Park Avenue, Opelousas, LA 70570               $550.00


Hamilton, Robert
       K.                       918 South 550 West, Tremonton, UT 84337              $550.00

Bowman, Joseph
     W.                           1169 Highway 13 Grangeville ID 83530               $775.00




Ingram, Dontilisha               1106 North Yale Drive, Ofallon, IL 62269            $3,375.00




Lewis, Thomas H.                   6701 Scott Lane, Jackson, LA 70748                $1,650.00




 Zinda, Thomas        North 101 West 17561 Misty Morning Way, Germantown, WI 53022   $3,900.00


Palladino, Melissa                  56 Valhalla Dr, Millford, NH. 03055              $5,000.00
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29    Desc Main
                           Document    Page 116 of 151



Sapio, Elizabeth
       K.               4375 Bellevue Avenue, Syracuse, NY 13219         $5,000.00




 Elliott, Angela        7904 Ridgeglen Circle W, Lakeland, FL 33809      $600.00


  Page, Charles             782 Jerome Lane Cahokia IL 62206             $1,650.00




Mahatha, Patricia       1453 Grovewood Drive, Charlotte, NC 28208        $1,100.00


   O'Donnell,
    Michael                6370 Samoa Drive, Sarasota, FL 34241          $1,538.37




Littlefield, James       855 N Angling Road, Kendallville, IN 46755      $1,550.00

Jackson, Bernard
       II                   25118 Darin Street, Taylor, MI 48180         $2,050.00




 Swanson, Keith        1835 West Teton Blvd, Green River, WY 82935       $700.00




Gibson, Vernell Y.        341 Green Hills Drive, Gilbert, SC 29054       $2,325.00




White, Vanessa &
     Ralph            13 Constitution Boulevard, New Castell, DE 19720   $1,950.00




Ashlock, Robert        1245 South Delaware Street, Hobert, IN 46342      $3,875.00


Power, Garrett T.          43 Chenango Drive, Powell, OH 43065           $450.00




 Bohanon, Jack            511 W. Main Street, McComb, OH 45858           $2,200.00
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                           Document    Page 117 of 151




 Harmon, Judith           3366 Residential Drive, Eden, MD 21822        $3,245.00




Corvarrubias, The
 Estate of Jose
    (Regina
  Covarrubias)           3647 S. 14th Street, Milwaukee, WI 53221       $1,550.00


Crissman, Robert
       J.                1057 Ivory Lane New Kensington PA 15068        $550.00


Hurtte, Bertha A.          5316 Logos Court, Raleigh, NC 27610          $641.65


  Navasalazar,
   Constance                158 Towers Drive, Saline, MI 48176          $6,000.00


 Comastra, Gary
   (Monique)              492 Gaffkill Street, Woonfocket, RI 02895     $2,700.00




  Neal, Garrett       411 Sherwood Morgan Drive, Rockmart, GA 30153     $1,800.00

Aguirre, Leslie &
     Peter                 55 S. Garnet Road, Gilbert, AZ 85296         $2,300.00




  Jean (Pelle),
     Jamie              1666 Cananaro Drive, Annapolis, MD 21409        $550.00




 Tribue, Sandra       3069 Buenaview Boulevard, Nashville, TN 37218     $2,550.00


Powell, Estate of
Jackie (Twanya
   Buckley)               107 W Wallace Street, Orlando, FL 32809       $3,000.00


  Olsen, Kristin            121 W High Street, Morris, IL 60450         $3,500.00
  Case 19-00555-SMT       Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29         Desc Main
                               Document    Page 118 of 151




  Faria, Lucy                 185 Eldridge Street, Cranston, RI 02910             $2,600.00




Branham, June                562 Weeks Avenue, Kingsport, TN 37660                $1,100.00




  Davis, Leslie              5413 Willow Avenue, RayTown, MO 64133                $1,375.00




Stokes, Laeslie      427 Wright Street Building 8 Unit 202 Lakewood CO 80226      $303.26




Beane, Carl A Sr.             978 Sunny Court, Gambrills, MD 21054                $5,425.00




 Avery, Norma              707 Worcester Avenue, Middletown, DE 19709             $1,800.00


 Gyamfi, Gloria               14304 Stroud Court, Laurel, MD 20707                $1,533.28




  Proshansky,
  Thaddeus L.       741 South East Light House Avenue, Port St. Lucie, FL 34983   $200.00




 Yeager, Polly               4399 State Route 982, Latrobe, PA 15650              $2,000.00




  Proshansky,
  Thaddeus L.       741 South East Light House Avenue, Port St. Lucie, FL 34983   $200.00




Hayes, Gareth D.             158 Barrett Avenue, Evanston, WY 82930               $2,150.00


 Davila, Victor                3858 South 2050 W., Roy, UT 84067                  $700.00
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                           Document    Page 119 of 151




    Threatt,
  Quawnquisha           1425 Allenbrook Drive, Charlotte NC 28208       $3,060.00


Martirano, Joseph
        R.              4741 Watkins Avenue, Sarasota, FL 34233         $330.00




 Blevin, Dawn M.      937 Primrose Drive, West Carrollton, OH 45449     $750.00




Webb Jr., Jerry L.    304 W Broadway Street, Plattsburg, MO 64477       $500.00


   Armstrong,
    Nathaniel           4165 Staatz Drive, Youngstown, OH 44511         $1,800.00




Webb Jr., Jerry L.    304 W Broadway Street, Plattsburg, MO 64477       $5,150.00




 Welsh, William        3655 Amiller Road, Lake Charles, LA 70605        $275.00




Johnson, Pauline       1152 Atwood Road, Philadelphia, PA 19151         $2,305.00




 Wright, Anthony        132 Scarlet Oak Way, Lexington, SC 29072        $4,900.00




Peregoy, Estate of
Wendell (Sherly K.
    Peregoy)           30 Tomahawk Court, Stuarts Draft, VA 24477       $2,200.00




Trahan, Ronnie J.
       Sr.             100 Gleneagles Circle, Broussard, LA 70518       $183.30




  Hennon, Paul           191 Cooper Road, Charleroi, PA 15022            $25.00
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                           Document    Page 120 of 151



  Sunderland,
    James                1047 Brayton Road, Graysville, TN 37338        $1,100.00




 Ellis, Tyrone T.        23050 West Street, Plaquemine, LA 70764        $600.00


Franklin, Joshua
     Owen                 2538 Ballground HWY, Taton, GA 30114          $1,650.00


  White, Milton             P.O. Box 834, Anahuace, TX 77514            $2,325.00


   Armstrong,
    Carolyn              1270 Turner Road, Creedmoor, NC 27522          $5,250.00




Hathaway, Gary L       337 Misty Valley Drive, Saint Peters, MO 63376   $6,537.50




 Hartsfield, Ray       913 Summer Storm Drive, Durham, NC 27704         $4,300.00




Fisher, Olivier G     6726 Botetourt Drive, Fort Washington, MD 20744   $3,875.00




Peterson, Rhonda          424 Avon Road, Montgomery, AL 36109           $1,335.71




Segura, Joselyn        2207 Moravian Falls Court, Monroe, NC 28110      $3,200.00


Temple, Pearlie &
    James                 357 Reedy Creek Rd, Laurel , MS 39443         $1,600.00




  James, Dawn             45 Lavender Trace, Hampton, VA 23663          $700.00

  Duffy-Wood,
    Barbara                  2610 Patna Drive, Katy, TX 77493           $5,350.00


  Shackelford,
    Randy                412 Church Street, Wilmington, NC 28401        $3,850.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                  Document    Page 121 of 151



  Aller, Joseph
     Leonard                     3139 North Pelican Drive, Farwest, 84404      $700.00




Jacobs, Glenda K.                  1 Christy Road, Wellsville, MO 63384        $1,100.00


 White, Amanda                      792 PO BOX, Duenweg, MO 64841              $2,750.00




Riley, Carmella P               15 W Main Street Apt #4, Walden, NY 12586      $950.00




  January, Lila                 321 North Harrolds St Rio Hondo TX 78583       $479.88




 Dunn, Pricilla E               3320 County Road 206 Lampasas TX 76550         $1,000.00




Fincher, Patricia            6301 Salamander Run Lane, Charlotte NC, 28215      $18.28


Zmuda, Jaqueline
       D                      2410 Colston Dr #103, Silver Spring, MD, 20910   $2,290.00

   Brousard,
   Monique                          4 Keystone Drive, Petal, MS 39465          $1,400.00




Dorsey, James E.                 2412 Sandwich Circle, Waldorf, MD 20601       $1,400.00




 Johnson, Addie                   215 Chris Ryan Lane, Toney, AL 35773         $6,600.00




 Kolesar, Kathy     106 Avenue F Street, Greencastle, IN 46135                 $2,750.00




  Cahill, Lynn                   534 Oak Allee Drive, La Place, LA 70068       $1,800.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                  Document    Page 122 of 151




  Bell, Rita G.                5915 Lakehurst Circle Shreveport LA 71108       $769.96




 Dees, Dana R                     204 Grant Street, Chikasaw, AL 36611         $3,300.00




Blake, Joseph G.
       Jr.                  13499 Bayou Grand S. Blvd., Gonzalez, LA 70737     $4,062.50


Vaughan, William
      R                         383 Franklin Drive Murfreesboro NC 27855       $550.00




  Hall, Steven     46 166th Street, Calumet IL, 60409                          $775.00


 Kreger, Royce                    2526 180th Avenue, Mora, MN 55051            $350.00


Morris, Winford                    1218 44th Ave, Meridian, MS, 39307          $1,164.97


Warnock, Marsha                   7 High Pond Drive, Newark, DE 19711          $3,875.00




 Odokpa, Data                   13375 SW 48th Avenue, Ocala, FL 34473          $2,200.00

Griffin, Gregory
     Steven                       5619 Stack Road, Monroe, NC 28112            $550.00


 Kreger, Royce                    2526 180th Avenue, Mora, MN 55051            $2,325.00


Hughes, Mitchell
      D.                      107 Legends Ridge Road, Lebanon, TN 37090        $1,919.98




 Lewis, Gregory              401 Stone Crossing Lane, Fort Worth, TX 76140     $700.00
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                           Document    Page 123 of 151




Dunlap, William &
Richardson, Anika
        E                  84 Erial Road, Clementon, NJ 08021           $8,450.00




  Smith, Carl M.       5616 Addison Street, Philadelphia, PA 19143      $1,100.00




 Higgins, Ronald        8230 W 87th Street, Indianapolis, IN 46278      $770.00




Westall, Kenneth        1536 SE 6th Avenue, Cape Coral, FL 33990        $6,200.00




Pierce, Raymond       822 South Ridge Avenue, Kannapolis, NC 28083      $3,400.00


Williams, Timothy
        I                944 Red Tail Hawk Lane Worley ID 83876         $1,650.00


   McMeeken,
   Edward S            329 Water Oak Drive Goose Creek SC 29445         $1,550.00




  Cooper, Gary        3406 Croydon Road, Baltimore, MD 21207-4545       $490.77




 Speight, Martha       10712 Wyld Drive, Upper Marlboro, MD 20772       $1,350.00




 Tillman, Calvin       467 Valencia Place Circle, Orlando, FL 32825     $1,300.00




Johnson, Wayne        237 Woodbury Court, Newport News, VA 23607        $4,000.00




Anderson, Michael     1407 South 26th Avenue, Hattisburge, MS 39402     $2,220.00


  Omoregbee,
   Oscar E             11014 37th Avenue Ct E, Tacoma WA, 98446         $3,399.96
  Case 19-00555-SMT     Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                             Document    Page 124 of 151




Singh, Gurmukh              1254 Red Dunes Run, Avon, IN 46123            $4,500.00




Palmer, Michael          112 Pinceton Avenue, Pleasantville, NJ 08232     $9,300.00




Allen, Olusemi C           15503 W Littleyork Rd, Huston, TX 77084        $550.00




Camero, Santos        2625 Piedmont Road Ste 56-3901, Atlanta, GA 30324   $994.92


 Black, Grace K              1374 Verde Drive Bullhead AZ 86442           $620.00




 Seguin, Tracy            8715 Old Harford Road, Parkville, MD 21234      $2,100.00




Bartlett, Roger A         3607 Van Epps St S.E., Olympia WA, 98501        $3,100.00




Geer, Willie Mae         106 Knowlandwood Circle Anderson SC 29624        $439.92




Thomas, James           12063 132nd Street, South Ozone Pk, NY 11420      $4,650.00


  Persley, Sam                  1702 Ulit Ave, Austin, TX 78702           $2,325.00




  Newhouser,
Donald H. (13135)        13135 North Calhan Hwy, Calhan, CO 80808         $1,375.00


  Newhouser,
Donald H (13055)         13055 North Calhan Hwy, Calhan, CO 80808         $1,375.00


  Newhouser,
Donald H (13215)         13215 North Calhan Hwy, Calhan, CO 80808         $1,375.00
  Case 19-00555-SMT    Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29    Desc Main
                            Document    Page 125 of 151



Casidy, Estate of
Nancy (Elizabeth
     Rubio)             12207 Hickory Knoll Court, Matthew, NC 28105      $775.00




 Toler, Carolyn        2207 Greenbriar Colony Drive, Houston, TX 77032    $2,200.00




  Kay, Jennie         1206 Sycamore Valley Road, Ashland City, TN 37015   $4,000.00




Hulsey, Heather             56 Starling Drive, Monticello, GA 31064       $1,650.00




Haynes, Latonia              401 Pelican Lane, LaPlace, GA 70068          $1,090.00




  Miner, Mikel             1865 Kansas Avenue, Saginaw, MI 48601          $2,750.00




 Boyles, Paula              950 County Road 19 Stringer MS 39481          $3,100.00

 Denlinger, Mr.
     Kelly                    1041 P Street, Penrose, CO 81240            $700.00




  Garris, Troy      110 Andrew Jackson Drive, Roanoke Rapids, NC 27870    $695.00




 Myers, Luray               624 Gordan Drive, Advanced, NC 27006          $1,650.00


Knight, Terome                1005 8th Street, Laurel, MD 20707           $550.00




Mercado, Debra              3929 West Gunnison Chicago IL 60630           $1,400.00




Redland, Vernon              2743 West 25th St Greeley CO 80634           $4,500.00
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                           Document    Page 126 of 151




Warrick, Charles      28 Willow Grove Mill Dr., Middletown, DE 19709    $775.00




Cook, Nicole G          6855 September Lane , Knoxville,TN 37924        $1,400.00




Wrighton, Jessie        2533 West Mill Pond Rd Roper, NC. 27970         $1,100.00




Bruce, John W.           4516 Gosey Hill Rd Franklin, TN. 37064         $3,000.00


 Lebrun, Luke                305 5th St Ludington, MI. 49431            $950.00




Smalls, Veverly       109 Hickory Ridge Way Summerville, SC. 29483      $775.00


 Norris, Jason
    Wells                509 Sunlight Court, Arlington, TX 76006        $775.00




Roby, Kimberly        12124 Highway 69 South, Columbus, MS 39702        $1,650.00




  Rivera, Cora           427 Glover Avenue, Enterprise, AL 36330        $1,650.00


Palmer-Bonnick,
     Joy                  111-14 79th Place, Jamaica, NY 11433          $775.00




Henry, William J        1001 S Ridge Ave, Kannapolis NC, 28083          $2,200.00




Cushman, Debra            11 Burwell Avenue 11 Burwell Avenue           $775.00


 Baker, Donna              327 Walnut Street Kincaid, IL. 62540         $550.00
   Case 19-00555-SMT        Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                 Document    Page 127 of 151



  Garcia, Lisa M                774 Comfort Dr San Benito, TX. 78586          $550.00


 McGee, Dakitta                   18532 Rose Ave Lansing, IL. 60438           $1,800.00




Marshall, John B. 4922 North 2950 West Cedar City, UT. 84721                  $1,850.00




Berrios, Charlie B.             322 E Miller Street, Newark, NY 14153          $80.00


  Montgomery,
   Samantha                     378 Highland Drive La Place, LA. 70068        $3,250.00

     Lewis,
   Christopher                   306 N Holmes St Cambridge IL 61238           $550.00




St. Hill, Desiree J.         1204 Kempton Chase Pwy Orlando, FL. 32837        $1,100.00

     Lewis,
   Christopher                   306 N Holmes Cambridge, IL. 61238            $1,650.00

Crawford, Phillip
    & Heidi                         916 S Ward St Italy, TX. 76651            $1,100.00




  Hosler, Bruce             2332 Woodlawn Avenue, Granite City, IL 62040      $1,950.00



 Washington,
Estate of Dennie
 (Jeannie Ann
    Carter)                     10140 Aspen Street Austin, TX. 78758          $450.00




  Fletcher, Eric           20195 Bella Garden Circle Ponhatoula, LA. 70454    $1,100.00




Shelton, Katelyn               6742 Crossbrook Lane Pinson, AL. 35126         $800.00


 Mitchell, Danis                    937 Alps Road Gay, GA. 30218              $600.00
  Case 19-00555-SMT            Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 128 of 151




Cardenas, Estate
of Maria & Isaac
(Isaac Cardenas
       Jr.)                    317 West Santa Luisa Street Tucson, AZ. 85706     $3,100.00




Morris, Steven B.              13680 Drapers Mill Road Greensboro, MD. 21639     $775.00




 Dunkley, Mary                      3116 Henderson Rd, Alton,VA. 24520           $550.00


 Byers, Estate of
 David (Candrea
     Byers)                     25 County Road 2208-3 Cleveland, TX. 77327       $3,620.00


Higgins, Marilyn 7 Wayne Ave Carterville, GA. 30120                              $2,100.00




Luellen, Ernestine             Lot #2 Cannon Estates Holly Springs, MS. 38635    $1,650.00




 McDade, Diana       725 Pine Valley Drive Pittsburgh, PA. 15239                 $1,100.00


   LaFountain,
     Arizona         150 The Portage Ticonderoga, NY. 12883                      $2,750.00




 Florence, Sarah                 171 W. Midland Avenue Winder, GA. 30680         $1,659.00




Grossman, Brian 213 Fifth Avenue Halethorpe, MD. 21227                           $1,400.00


  Ford, Yvette       6943 Bank St Baltimore, MD. 21224                           $1,650.00




Robinson, Yanica                  9203 Sage Valley Drive Temple, TX. 76502       $1,100.00


Borczuch, Robert 6904 Joppa Rd Huron, OH. 44839                                  $1,550.00
   Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                    Document    Page 129 of 151


Rosas. Fernando
       F.                          6086 Frio River St Brownsville TX 78526       $1,209.98

Rosas, Fernando
       F        6086 Frio River St Brownsville, TX. 78526                        $1,209.98


  Austin, Lacey                   1547 E. High Street Mason City, IL. 62664      $825.00




  Kafshi, Hamid       19659 Brassie Pl Montgomery Village, MD. 20886             $1,800.00




Gamble, Katherine                 602 Tanacross Way Greenville, SC. 29605        $2,600.00


 Cross, Pauline                     14416 Pulaski Pike Armore, AL. 35739         $3,300.00


 Giardina, Dale J                   609 E 3rd Ave Red Springs, NC. 28377         $1,100.00


Johnston, Bryon
       N                           121 Deerfield Dr Hackettstown, NJ. 07840      $2,325.00


    Tarr, Pearl                        1408 F St Se Auburn, WA. 98002            $2,200.00


Hawkins, Richard
       A                         12901 Ruth Hill Rd Church Road, VA. 23833       $1,800.00




 Givens, Kayla B                3389 Island Estates Dr Johns Island, SC. 29455   $1,650.00


Shaffer, Robert H.,
     Jr. (OH)                    24269 West Young Road, Millbury, OH 43447       $387.50


Thornton, Jennifer
       L.                         2262 Sandy Court Orange Park, FL. 32073        $2,800.00




  Smith, Catina                     1014 Quail Run Duncanville, TX. 75116        $775.00
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                           Document    Page 130 of 151




 Mailea, Michael       5572 W Tumbling F Street Tucson, AZ. 85713       $550.00

   Trebisacci,
    Rebecca                 3 Doreen Drive Westerly, RI. 02891          $3,200.00


 Leith, Michele              100 Noel St Springfield MA 01108           $275.00




 Morris, Robert       5408 Holbein Gate Road Walkertown, NC. 27051      $3,000.00


Burrows, Marlene             13322 5th Ave Marion, MI. 49665            $350.00




 Griffith, Ryan         100 E. Central Street 100 Gates, OR. 97346      $1,550.00




 Barnett, Bruce       8619 East Jackrabbit Rd Scottsdale, AZ. 85250     $1,555.00




  Cordle, Terry          2945 U.S HWY 42 NE London, OH. 43140           $3,100.00




 Leith, Michele          98-100 Noel Street Springfield, MA. 01108      $275.00




Martinez, Michael       468 Mockingbird Road El Paso, TX. 79907         $550.00

    Terrill,
  Christopher                5242 Hansen Ave Iona, ID. 83427            $1,100.00

   Alexander,
    Brandon                   740 Bierly Dr Walker, IN. 46574           $1,650.00




 Caesar, Tiffany       14154 Clover Point Dr Sugar Land, TX. 77498      $1,100.00




  Scott, Justin         305 Englewood Street Longview, TX. 75601        $550.00
  Case 19-00555-SMT         Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                 Document    Page 131 of 151



Higgins, Darnell &
     Pamela                     2812 141st Street, Blue Island, IL 60406      $232.50




 Goodwin, Taco                   425 Southridge Rd Winder, GA. 30680          $1,375.00




  King, Heather                 3496 Wards Road Alta Vista, VA. 24517         $550.00


 Smith, Diane L.                 230 Delaware Ave 230 Delaware Ave            $800.00


 Beaman, Gerald                   526 Norfolk St Mattapan, MA. 02126          $1,000.00




 Lasher, James                2057 W Cambridge Ave Pheonix, AZ. 85009         $4,650.00




  Groff, Phyllis              18545 Dynamite Drive SE Yelm, WA. 98597         $2,000.00


   Tarlton, Jeff                 9707 Quitman Ave 9707 Quitman Ave            $3,600.00




Jones, Lance W. 204 E Francis Street Nashville, MI. 49073                     $2,400.00




  Brown, Lloyd                 1256 Cronin Drive Woodbridge, VA. 22191        $775.00




  Bleemel, Ann                 582 Mt Pleasant Rd LooGootee, IN. 47553        $1,100.00




 Hopkins, Rickie           11912 Dunnottar Terrace, Chesterfield, VA 23838    $1,411.61


  Coe, Melissa                    205 College St Ackworth, IA. 50001          $2,750.00

  Dupoux, Jean
    Raphael                      248-12 139 Ave Jamaica, NY. 11422            $3,200.00
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                           Document    Page 132 of 151



    Urbanski
(Draffton), Kellie       1747 Creek Knoll, San Antonio, TX 78253        $1,750.00


Franklin, Leonard          913 Duke Rd Columbus, OH. 43213              $875.00




Richardson, Misty        7222 Plover Circle Texas City, TX. 77591       $2,450.00


  Toro, Rafael              3056 Solar Drive Solar, PA. 17315           $1,400.00




Jones, Michelle Y         4885 Nebraska Ave Dayton, OH. 45424           $550.00


 Lamb, Lashonn            109 Daventry Lane, Robins, GA 31088           $108.30


Frey, Benjamin D           N6437 Ann St Wake Mills, WI. 53551           $2,325.00




  Furlow, Lisa         5643 Tunbridge Wells Rd Lithosia, GA. 30058      $1,650.00




Crandon, Marcel           1 Clover Hollow Rd Easton, PA. 18045          $3,100.00




 Burton, Ronnie          11053 Macintosh Ct Waldorf, MD. 20602          $775.00




 Tulloh, Peggy P      2006 Greenwood Valley Dr Plant City, FL. 33536    $1,100.00




  Gorski, John           2039 Stapleton Court Dayton, OH. 45404         $1,100.00




 Jones, Carla R.      1516 Meadowlark Street, Longwood, FL 32750        $290.00


 Maloy, Denise              205 Sarah Ln Lakeside, OR. 97449            $550.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 133 of 151



 Deal, Jonathan                    8113 Force Ave Cleveland, OH. 44104          $1,100.00




Sylvester, William            5595 North County Rd 575 West Scipio, IN. 47273   $1,100.00




Yates, Samrosette                729 Highland Avenue 729 Highland Avenue        $550.00




  Dube, Connie                     45 Ballston Ave Pawtucket, RI. 02861         $550.00


 Gongora-Cruz,
   Vanessa           12119 Luckey View San Antonio San Antonio                  $4,950.00




 Benjamin, Ada                   6928 Schneider Ave Hammond, IN. 46323          $2,800.00


Hancock, Donald                     810 Golfview Ave Dayton, OH. 45406          $1,300.10

Cisneros, Alfredo
       Jr.                         3410 Flamingo Dr Victoria, TX. 77901         $3,600.00




Johnson, Marilyn                210 Gwinnett Street, Fayetteville, GA 30214     $2,200.00




Jamerson, Shirley              4425 W. Spencer Place Milwaukee, WI. 53216       $1,600.00




 Alvarez, Andres               1319 Taylor Street NW, Washington,DC, 20011      $1,550.00




 Peterson, Estate
    of Daniel V
(Joshua Peterson)                   16196 6900 Rd Montrose CO 81401             $550.00


 Guzman, Leslie                       411 S 9th Ave Dillon, SC. 29536           $275.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 134 of 151




 Kress, Joseph                  3924 Canterbury Drive Brunswick, OH. 44212      $800.00


    Hall, Eric                      2304 Jodi Ct., Newberg, OR 97132            $550.00




Jamison, Mary &
   Richard      144 Bethlehem Rd Holly Hill, South Carolina 29059               $2,000.00


  Cioffi, Henry      6 Alyce Ct Somers, New York 10589                          $4,600.00




Nelson, Kimberly             3006 Country Clearing Lane Rosenburg, TX. 77471    $500.00




Herrin, Jeffrey L.               302 Monroe Street, Ryderwood, WA 98581         $758.30




Walker, Keith M                 419 West 21st Place Kennewick, WA. 99337        $1,000.00




Bryant, Carl D Jr.             10461 Plum Creek Drive Shreveport, LA. 71106     $4,025.00


Fuller, Charlotte                 2106 Primrose Lane Forney, TX. 75126          $2,100.00


Caraway, Jimmie
    Edwin                          14059 Briarwood Rd Azle, TX. 76020           $2,325.00




 Clark, Phillip T             5416 Creekhead Cove Lane, Knoxville, TN 37909     $1,800.00




Cross, Christina                   3061 Kilbeggan Dr Clover, SC. 29710          $3,500.00




Schober, Sharon              8996 North Farm Rd149 Pleasant Hope, MO. 65725     $2,200.00
  Case 19-00555-SMT     Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29     Desc Main
                             Document    Page 135 of 151



Reinford, Lionel D           1005 Rindge Rd Fitchburg, MA. 01420            $6,000.00




 Herron, Clayton           5902 Sunnygate Drive Spring, TX. 77373           $2,159.86


Johnson, Randall
      Lee               1415 West Palm Drive Aransas Pass, TX. 78336        $2,400.00




 Newell, Steven           2660 Whiteberry Drive Lexington, KY. 40511        $550.00


 Bell, Elizabeth
   Monique              5043 Overview Ridge Cove Memphis, TN. 38141         $450.00

Phillips, Kenneth
       L (ID)                 12635 Trail Drive Melba, ID. 83641            $550.00




Delgado, Annette
       F                 4101 Constitution Drive Lagovista, TX. 78645       $1,800.00


   Rodriguez,
   Antonia D                 2904 White Oak Dr Plano, TX. 75074             $775.00




Page, Mildred A.      916 Parkview Street North East, Massillon, OH 44646   $550.00


 Conley, Shirley
     Marie            11330 Bent Creek Terrace Germantown, MD. 20876        $2,220.00




 Borowski, John             24326 Shaw Perry Lane Katy, TX. 77493           $1,550.00


Ikard, Julie Lynn              3485 Loye Ln Maiden, NC. 28650               $1,100.00




 Jones, Peter M             418 Farmbrook Ct Romeoville, IL. 60446          $2,200.00
  Case 19-00555-SMT    Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29     Desc Main
                            Document    Page 136 of 151



Hardesty, Charles
       M                  5105 NW Oak Hill Ave Arcadia, FL. 34266          $1,650.00


Adames, Ruby A              325 Marcella Ln Marshall, TX. 75672            $550.00




Hutcheson, John       1183 Providence Church Rd Tallapoosa, GA. 30176      $2,400.00




 Green, Gregory            200 E Sonora St Hot Springs, AR. 71913          $3,975.00


  Henningham,
 Lorna & Delroy          4050 NW 88th AVE 2-F Sunrise, FL. 33351           $350.00




Skrine, Veronica        11519 Sarasota Lane Jacksonville, FL. 32218        $1,100.00




James, Amanda R
   (Amanda
   Alberson)                 207 DIno Lane Jackson, MO. 63755              $3,500.00




 Goshea, Melvin           103 Delbrock Dr Phoenix City, AL. 36869          $2,700.00




  Riley, Joyce           43505 Jones Rd Bay Minette Rd, AL. 36507          $2,325.00




 Parker, Darnell        15209 Shirley Ave, Maple Heights OH, 44317         $1,100.00

    Engell,
  Christopher               10920 Osage Road, Reno, NV 89508                $51.66

Lawson, Michael
     (TX)                       1101 Kline Odem, TX. 78370                 $1,550.00


  Goncalves,
 Juliana (Elaine
     Santos)        4807 N Wickham Circle Unit B Delray Beach, FL. 33445   $4,500.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                  Document    Page 137 of 151




Kowaleski, Robert                140 Belmar Terrace Westfield, NJ. 07090       $775.00




Dulmage, Estate
of Mary (James
   Dulmage)                      22740 Alexandrine Dearborn, MI. 48124         $1,000.00




Lewis, Stephen C               13826 93rd Avenue East Puyallup, WA 98373       $2,400.00




Brooks, Daniel B              204 SE 152nd Avenue Vancouver, WA. 98684         $2,325.00


Young, Marvin J.                   106 Bluegill Lane, Pooler, GA 31322         $300.00




  Cano, Cecilia                 1551 Seminole Road Algunquin, IL. 60102        $1,650.00


   Gonzalez,
   Kathleen                     2631 Forest Ave East Meadow, NY. 11554         $3,000.00


  Westbrooks,
    Angela                     2572 Old Allensville Road Roxboro NC 27574      $320.00




 Ricker, James                 2979 Russ Cornett Road,Boone, NC. 28607         $3,600.00




Graver, Estate of
William W (Karen
     Graver)      9344 Currahee Circle Toccoa, Georgia 30577                   $2,750.00




  Owens, Eric       107 Ojohn Lane Orangeburg, South Carolina 29118            $2,821.66


  Myers, Amy                     223 Bradford Way, Medford, OR. 97504          $1,550.00

 Inman, Patricia
     Ann            2216 SW 52nd Ave Amarilla, Texas 79110                     $775.00
  Case 19-00555-SMT           Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                   Document    Page 138 of 151




   Inks, Coles               1971 16 1/2 Avenue Lot 37, Cammeron , WI 54822     $2,356.67




 Barnwell, Wally    732 Grace hill Drive Crossville, Tennessee 38571            $600.00




  Angel, Nicole               14446 Bald Eagle Lane, San Antonio, TX 78254      $1,000.00




  Angel, Nicole              14446 Bald Eagle Lane San Antonio, Texas 78254     $2,000.00




McGowan, Doris S 101 Bartram Road Marlton, New Jersey 08053                     $700.00




 Laughlin, Estate
   of Terry Sr.
(Laughlin, Nancy)                   514 Ridge Road, Hodges, SC. 29653           $2,325.00


 Bonner, Eric L                     109 Grand Vista, Cibolo, TX. 78108          $5,425.00

Phillips, Kenneth
       (AL)                         12635 Trail Drive, Melba, ID. 83641         $5,000.00




 Knuckles, Trena              7616 Orchid Blossom Lane, Charlotte, NC. 28214    $550.00

Kretowicz-Swan,
   Christine                         433 Rt 10 S, Grantham, NH. 03753           $1,400.00


  Diggs-Wilson,
    Stephanie                    141 Cherry Bark Loop, Clayton, NC. 27527       $2,000.00


 Nadeau, Francis
       W                        2758 Cape Horn Road, Red Lion, PA. 17356        $2,325.00


 Brewer, Melissa                  204 E. Owen Street, Lyman, WY. 82937          $700.00
  Case 19-00555-SMT     Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                             Document    Page 139 of 151



   Grindstaff,
   Marianne               805 176th St South, Spanaway, WA. 98387         $450.00


 Noonan, Shaun                1 Ellen Street, Webster, MA. 01570          $800.00




  Ivey, Jonnie            3005 Skipper Lane, Jacksonville, FL. 32216      $2,800.00




 Faggard, Kellie      3100 Sammie Hearndon Road, Moss Point, MS 39562     $480.00




Rodriques, Paul           48 Cinroc Circle, East Falmouth, MA. 02536      $2,325.00

   Somerville,
    Kimberly                 1613 Hampton Rd., Akron, OH. 44305           $1,000.00




 Johnson, Larry            9426 S Charles Street, Chicago, IL. 60643      $628.00




Reeder, Leslie M.          820 Amberwood Dr, Pensecola FL, 32506          $800.00




  Bonelli, Leroi            10151 Celtic Ash Dr, Ruskin, FL. 33573        $775.00




Moulding, Joshua           4426 Rickman Road, Cookville, TN. 38506        $1,650.00


Stevens, Kim M &
   Jonathan D                1 Old Acres Rd, Holland, MA. 01521           $800.00




  Gerst, Mark            116 Mason Runn Lane, Rising Sun, MD. 21911       $500.00




  Dade, Kent G             916 Christopher Court, Quincy, IL. 62305       $2,325.00
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                           Document    Page 140 of 151



 Sizer, Ashley C            642 Hope Way, Bethel, OH. 45106             $2,100.00




 Evans, L. Joyce       1350 Brumfield Lane, Nicholasville, KY. 40356    $2,000.00


 Pigford, Ryan L.           3113 Ibis Blvd., Suffolk, VA 23434          $299.97




 Meeks, Teresa L       901 Cruce Lake Drive, Hoschton, GA. 30548        $1,925.00


Holbrook, Diannah         2565 Glade Road, Beaver, OH. 45613            $4,366.68




 Barr, Lynnette J      7613 Old South Lane, Jonesboro, GA. 30236        $550.00




 Irby, Gerald L Jr        13954 Jenny Lane, Caldwell, ID. 83607         $3,850.00




Henley, James E         391 Jensen Street, Green River, WY. 82935       $2,325.00




 Williams, Tina M        621 NW King Street, Burleson, TX. 76028        $4,475.00


Gallihugh, Henry
       P                  864 Seville Road, Madison, VA. 22727          $775.00


   Thompson,
     Patrice          5926 Mt Holly Rd, East New Market, MD. 21681      $3,000.00




Kannaly, Derek W          123 S Main St, Middleboro, MA. 02346          $1,550.00




Giszewski, Adam           32 River Street, Coopersville, MI 49404       $880.00




Martin, William M        170 Horton Street, Fall River, MA. 02723       $3,100.00
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                           Document    Page 141 of 151



Abernathy, Daniel
       R                   111 Polaris Drive, Wingate, NC. 28174        $2,325.00




Leonard, joshua D       8539 Thornhill Drive, Indianapolis, IN. 46256   $4,000.00


Ganaway, Timothy
      L                     1608 Chapin St, Jackson, MI. 49203          $500.00




  Blea, Anthony         1165 Virgil Veaty Rd , Park Range, TN 38553     $1,136.66




 Woods, Sondra           80 Cabin Ridge Road, London, KY. 40741         $550.00




 Miller, Romie Jr.    4324 Oak Pointe Drive. Winston Salem, NC 27105     $33.34




 Raygoza, Gladis      29727 W. Indianola Avenue, Buckeye, AC 85396      $309.96


 Tucker, Joshua              1824 S Carr St, Streator, IL. 61364        $550.00


  Truschinskis,
      Harry                 1 Jessup Road, Warwick, NY. 10990           $550.00




 Hebert, Jennifer         1918A Bayou Rd, Thibodaux, LA. 70301          $775.00


Hernandez, Darrah          8863 E 54th St, Raytown, MO. 64133           $800.00




Wheatley, Kaitlyn
       O.             5358 Brookwood Drive SE., Kentwood, MI 49508      $1,635.84




   Brann, John             17 Cedar Street, Augusta, ME. 04330          $2,100.00
  Case 19-00555-SMT    Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29     Desc Main
                            Document    Page 142 of 151




 Vernon, Dennis     8777 N Pumpkin Center West Rd, Scottsburg, IN. 47170   $700.00




 Gonzalez, Mary           6747 Dorsey Road, Cheyenne, WY. 82009            $1,800.00


Douglas, Mark A.            833 Alta Way. Kannapolis, NC 28081             $2,299.07




Patten, Gerald W.         7134 Lucky Drive, Jacksonville, FL 32208         $1,100.00


  Mock, Wyatt                1415 San Luis, Trinidad, CO. 81082            $3,000.00


Jeske, Charlene T            30173 438th Ave, Utica, SD. 57067             $2,325.00




 Hines, Kathy D          19622 North 26th Street, Phoenix, AZ. 85050       $1,100.00


Cordova, Daniel &
    Michelle               8643 E 105th Ct, Henderson, CO. 80640           $550.00




 Overton, Elise          9404 Niemel Drive, Niagara Falls, NY. 14304       $650.00




 Wozniak, Mark           712 Lansdowne Street, DeSoto, MO. 63020           $1,650.00


   Danatzko,
   Amanda H                42 Gayles Lane, Front Royal, VA. 22630          $4,650.00


 Carson, Frankie
      Lois                54 Sherlock Circle, McDonald, PA. 15057          $821.64




 Withers, John P        30963 West 8650 South, Duchesne, UT. 84021         $600.00
  Case 19-00555-SMT    Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29     Desc Main
                            Document    Page 143 of 151




 Johnson, Lisa R         147 Rolling Hills Place, Lancaster, TX. 75146     $775.00




 Mills, Kimberly             407 Brook Street, Moosic, PA. 18507           $3,300.00




  Dominguez,
   Carmen E           13444 Emerald Manor Drive, Horizon City, TX. 79928   $550.00




 Aguilera, Jesus           1235 Joslin Path, Douglasville, GA. 30134       $5,000.00




 Byers, William          1001 Woodpointe Dr, Indianapolis, IN. 46234       $500.00


 Romero, Jose E             1933 S Waco Ave, Wichita, KS. 67213            $3,600.00


Marzofka, Crystal               617 1st Ave, Clinton, IA. 52732            $1,100.00


Golden, Cynthia Y           2139 Reedale Ave, Augusta, GA. 30906           $1,500.00




 Alber, Estate of
Jeffrey W (Susan
      Alber)                  64 E Oak St, Tresckow, PA. 18254             $650.00




Kurhansky, Norma            106 Morab Drive, Stallings, NC. 28104          $800.00




Ganser, Robert E         823 W Prospect Avenue, Rangley, CO. 81648         $2,400.00




  Shippy, Helen            513 Shilo Drive, Spartanburg, SC. 29306         $1,100.00

   Robinson,
    Kenneth                   4506 Alvin St, Houston, TX. 77051            $550.00
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29    Desc Main
                           Document    Page 144 of 151



Macdonald, Bryan              221 S Main St, Ithica, MI. 48847           $550.00




  Gant, David         1616 Climbing Dayflower Drive, Ruskin, FL. 33570   $1,550.00




Harden, Jonathan
       G               113 Westchester Drive, Barnesville, GA. 30204     $2,200.00




Worley, Ghislaine      16469 Southwood Drive, Abingdon, VA. 24210        $550.00




 Brandom, Scott           3371 W 6880 S, West Jordan, UT. 84084          $4,650.00




Lattimor, Debbie           2441 Blan Street, Columbus, GA 31903          $550,00




Jenkins, Floyd III    12931 Rocky Ridge Road, Collinsville, MS. 39325    $1,100.00




Lattimor, Debbie          2441 Blan Street, Columbus, GA. 31903          $2,200.00


  Hicks, Melvin            733 Grambling Drive, Dallas, TX. 75241        $1,800.00


Hackney, Brenda
      R.                 290 SW Newton Drive, Waldport, OR 97394         $265.00




 Phelps, Charles       1450 State Route 307 E, Jefferson, OH. 44047      $600.00




Quilter, Leslie K     7594 South 2700 West, West Jordan, UT. 84084       $1,550.00


 Martinez, Sallie           523 W Park St., Lakeland, FL. 33803          $1,100.00
  Case 19-00555-SMT          Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29      Desc Main
                                  Document    Page 145 of 151




Stroud, Constance              5755 Starflower Drive, Ellenwood, GA 30294         $1,188.28




  Rouse, Ralph               26417 County Highway EW, Warrens, WI. 54666          $550.00


 Brown, Dana R                    4 Bayswater Road, Quinby, SC. 29506             $550.00


  Allen, Darrin                   1211 19th Ave SW, Decatur, AL. 35601            $3,100.00


  Ruphchand,
   Khemrajie                    3162 W 110th Street, Cleveland, OH. 44111         $715.00




Thongo, Benson                    2815 289th Street S., Roy, WA. 98580            $2,080.00




Fortner, Tamekia                 104 Forrest Drive, Livingston, AL. 35470         $1,650.00




 Gibson, Jackie           720 Smokey Mountain View Drive, Severville, TN. 37876   $500.00




   Link, Arthur     5508 Nottingham Avenue, Saint Louis, MO. 63109                $3,698.00




Copeland, Luther                 3018 Lawson Drive, Marietta, GA 30064            $1,610.71




   Bruno, Guy               14511 224th Street, Springfield Gardens, NY. 11413    $1,650.00




 Lieving, Gary L.               2331 Norview Drive, Grove City, OH 43123          $775.00




Kriegl, Joseph M                 337 West Boone St, Belvidere, IL. 61008          $1,600.00
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29    Desc Main
                           Document    Page 146 of 151




  Cox, Karen D.       5507 North American St., Philadelphia, PA. 19120   $1,100.00


Payne, William G
       II               6254 Hammett Street, Beltsville, MD. 20705       $900.00

Rodriguez, Jason
       J.                 2512 Canyon Drive, Marrero, LA. 70072          $700.00

Rodriguez, Jason
       J                  2512 Canyon Drive, Marrero, LA. 70072          $9,100.00


  Frye, Michael
   Stephen Sr.          4640 Commodore Ave, Spring Hill, FL. 34606       $1,000.00




 Swetel, Mark A         430 Meadowland Drive, Newark, OH. 43055          $500.00




Lawrence, Derrick       935 West Chew Street, Allentown, PA. 18102       $1,000.00




Sauls, Lashonda
       N,             4832 Bailey Place, Colorado Springs, CO. 80916     $1,100.00




Sharick, Estate of
 Azell (Zerenia F.
  White-Jones             4403 Brookfield Dr., Houston, TX. 77045        $275.00




Tennis, Thomas P         393 Tanglewood Dr, Killington, VT. 05751         $25.00


Douglas, Alice F           586 Mcardle Road, Kinsey, AL. 36303           $1,650.00




Guldenpfenning,
    Amanda             2320 N Nevada Avenue, Davenport, IA. 52804        $2,750.00


 Gunter, Rose E           557 Ave O SE, Winter Haven, FL. 33880          $3,000.00
  Case 19-00555-SMT         Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                                 Document    Page 147 of 151



 Neal, Estate of
 Willetta (Kathy
     Oneal)                     4126 River Park Dr, Louisville, KY. 40211     $1,650.00




 Dobbin, James               9525 Knox Avenue, N Brooklyn Park, MN 55444      $350,00




 Dobbin, James                9525 Knox Ave N, Brooklyn Park, MN. 55444       $4,350.00


Owings, Stephen
   Matthew                     823 Olden Hill Way, Villa Ridge, MO 63089      $750.00




 Harris, Bernard   1192 Philadelphia Church Road, Grady, AL 36036             $550.00




 Garza, Vicente             13917 West Two Guns Trail, Surprise, AZ 85374     $775.00




  Gage, Robert                  966 Zamora St SE, Palm Bay, FL. 32909         $1,650.00




Hackler, Ricky D               1953 Bluestem Lane, Shoreview, MN 55126        $164.97


Louque, Shannon
       J                     11261 Copper Hill Drive. Hammond, LA 70403       $904.15




 Guevara, Jose                 214 Croesus Ave, San Antonio, TX. 78213        $1,650.00




 Garza, Vicente              739 Rolling Ridge Lane, Duncanville, TX. 75116   $775.00


Neal, Svannah V.                 3736 Clover Lane, Harvey, LA. 70058           $54.99


  Thelismond,
    Djems                      160 Central Avenue, Deer Park, NY. 11729       $516.60
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                           Document    Page 148 of 151



Reynolds, Lela M.           904 Poplar Lane Grove, OK 74344             $220.00




 Allen, Frankie L         2136 Bruce Avenue, Lansing, MI. 48915         $495.01


    Smothers,
     Anthony              120 Holly Street, Waxahacie, TX. 75165        $645.00




 Parker, Beverly         747 Arch Street, Williamsport, PA. 17701       $2,062.62


Simpson, Hubert
     A. Jr.               10641 S Peoria St, Chicago, IL. 60643         $133.42




   Wyatt, Bo J.         4752 Yeager Road, Douglasville, GA. 30135       $730.00




  Horn, Tina B.         59565 East Highway 26, Sandy, OR, 97055         $3,900.00




Murphy, Ronald A.       1024 Indian Trail, Lawrenceburg, KY. 40342      $186.69




Crable, Stanley R      205 Meadow Ridge Dr, Bardstown, KY. 40004        $2,012.85
                      6094 Hallenbeck Hwy, Manitou Beach, MI. 49253



McClain, Barbara                                                        $524.32




Johnson, Karen A.          118 Carter Drive, Flomaton, AL 36441         $595.00




 Dallas, Estate of
 Ruthie c/o Floyd
      Fields            104 W Brooks Street, Louisville, GA. 30434       $39.66




 Lynch, Robert V         64 Jones Drive, Schenectady, NY. 12309         $2,400.00
  Case 19-00555-SMT   Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                           Document    Page 149 of 151




Morris, Lenora S        611 Rockies Court, Chesapeake, VA 23320         $2,685.00




Henry, William F.     136 Cooper River Rd, Myrtle Beach SC, 29588       $438.77




Stowell, Patricia       225 North Iowa Avenue, Payette, ID 83661        $535.41


Colon, Maria D.        118 Woodward Street, Jersey City, NJ 07304       $551.57




Wires, Raphael           611 Sycamore Street, Quincy, IL. 62301         $396.60




Echevarria, Tony        19904 Arroyo Avenue, Lynwood, IL. 60411         $1,849.61


Grames, Gregory          2921 Wyndale Road, Toledo, OH. 43613           $600.00




Holtzinger, Troy         20060 County Road 6, Bristol, IN. 46507        $975.00


  Kline, Jill A.         1950 Farmfide Dr, Kettering, OH. 45420         $1,261.54




  Rito, Pamela          4826 Partridge Drive, Reading, PA. 19606        $660.00




Dueno, Vincent          521 Reynolds Avenue. Lancaster PA 17602         $1,332.24


 Parker, Horace          4510 Lake Hill Drive, Wilson, NC 27896         $2,700.00




  Bell, Marica           6426 Jodie Street, Hyattsville, MD. 20784      $595.00




Holland, Lauren        9675 Wyandotte Road, Stoutsville, OH 43154       $3,126.62
  Case 19-00555-SMT    Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29   Desc Main
                            Document    Page 150 of 151



   McIntosh,
   Veronica &
    Douglas           305 West Columbus Street, West Liberty, OH 43357   $583.30




 Walker, Connie          157 Plantation Point, Natchitoches, LA 71457    $450.00




Davis, Eva Lisa M.        2004 Watch Point Ct, Odenton, MD. 21113        $595.00


  Davis, Neville             7 EL Loper Road, Laurel, MS 39443           $4,719.10




 Evans, Reginald         208 Baldwin Avenue, Portsmouth, VA 23702        $109.68




Gathers, Oliver M.       114 Tennyson Way, Summerville, SC 29486         $100.00




 Gordon, Elma E          409 E Eureka Street, Champagne, IL. 61820       $2,675.00


Phillips, Estate of
 Darryl (Pamela)            207 Belmont Drive, Monroe, GA 30655          $590.00


Bowman, Joseph
     W.                    1169 Highway 13, Grangeville, ID 83530        $350.00




Haines, Barbara L.         20 Manning Place, Keansburg, NJ 07734         $207.79




 Rogers, Sabrina          507 Channel Drive, Winterville, NC. 28590      $1,785.00




Currington, Daryle         737 Luellen Drive, Roseburg, OR 97471         $775.00




Thomas, Marvin D.        5758 Senoma Place, Fayetteville, NC 28314       $2,231.50
  Case 19-00555-SMT            Doc 40 Filed 10/15/19 Entered 10/15/19 17:23:29         Desc Main
                                    Document    Page 151 of 151



Thompson, Daniel
      G.                         1966 Duck Lake Road, Whitehall, MI. 49461             $216.70


Jacques, Estate of
 Marie (Gacindy
    Merzier)                     77 Synphony Circle, Sproudsburg, PA 18301            $3,010.00


 Curtis, Julieann                   42 E Center Street, Salem, UT 84653                $333.30




 Giardina, Cheryl 308 Shady Oak Road Keene,Texas 76059                                $2,325.00


  Odum, Donald       434 Dion Dr Hubert, North Carolina 28539                          $750.00




  Banks, Jarrod      200 Sandra Lane Ladson, South Carolina 29456                     $3,100.00




Rivenbark, Robin 4133 Highsmith Road Burgaw, NC. 28425                                $2,200.00




 Scheib, Steve H                   1525 Mulberry Street, Ottawa, IL 61350              $775.00




 Pearson, Carey                 6303 Brinkley Court, Temple Hills, MD 20748           $1,775.00

 Cravens-Mintz,
    Sandra                          3748 N Oketo Ave Chicago, IL. 60634               $1,800.00




Shaw, Horace Jr.                    819 Paisley Lane Red Oak, TX. 75154               $2,325.00

                                                                     TOTAL AMOUNT:   $3,742,554.07
